Exhibit 10.4
AMENDED AND RESTATED CREDIT AGREEMENT
among
NATIONAL COOPERATIVE REFINERY ASSOCIATION,
as Borrower,
VARIOUS LENDERS,
and
COBANK, ACB,
as Administrative Agent and Documentation Agent
Dated as of January 31, 2011





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1. DEFINED TERMS
    1  
1.1 Definitions
    1  
1.2 Rules of Construction
    16  
ARTICLE 2. Loan
    16  
2.1 Loan
    16  
2.2 Available Amount
    16  
2.3 Borrowing Notice
    17  
2.4 Promissory Notes
    17  
2.5 Overnight Advances
    17  
2.6 Lender Records
    18  
2.7 Use of Proceeds
    18  
2.8 Lender Funding Failure
    18  
2.9 Overnight Lender Funding Failure
    18  
2.10 Reduction of Aggregate Revolving Commitment; Voluntary Increases
    18  
2.11 Treatment of Existing Advances
    20  
ARTICLE 3. LETTER OF CREDIT FACILITY
    20  
3.1 Letters of Credit
    20  
3.2 Issuance of Letters of Credit
    21  
3.5 Reimbursement Obligation Unconditional
    22  
3.6 Cash Collateral Account
    22  
ARTICLE 4. INTEREST, FEES AND COSTS
    23  
4.1 Interest
    23  
4.2 Additional Provisions for LIBO Rate
    23  
4.3 Additional Costs of Maintaining Loan
    25  
4.4 Capital Requirements
    25  
4.5 Default Interest Rate
    26  
4.6 Interest Calculation
    26  
4.7 Fees
    26  
ARTICLE 5. PAYMENTS; FUNDING LOSSES
    27  
5.1 Principal Payments
    27  
5.2 Interest Payments
    27  
5.3 Application of Principal Payments
    27  
5.4 Manner of Payment
    27  

i



--------------------------------------------------------------------------------



 



         
5.5 Voluntary Prepayments
    27  
5.6 Mandatory Prepayments
    28  
5.7 Funding Losses
    28  
5.8 Distribution of Principal and Interest Payments
    28  
ARTICLE 6.CoBank EQUITIES
    28  
6.1 CoBank Equities
    28  
6.2 CoBank Capital Plan
    29  
ARTICLE 7. SECURITY
    29  
7.1 Security Interest
    29  
ARTICLE 8. REPRESENTATIONS AND WARRANTIES
    29  
8.1 Organization, Good Standing, Etc.
    30  
8.2 Corporate Authority, Due Authorization; Consents
    30  
8.3 Litigation
    30  
8.4 No Violations
    30  
8.5 Binding Agreement
    30  
8.6 Compliance with Laws
    31  
8.7 Principal Place of Business
    31  
8.8 Payment of Taxes
    31  
8.9 Licenses and Approvals
    31  
8.10 Employee Benefit Plans
    31  
8.11 Equity Investments
    32  
8.12 Title to Real and Personal Property
    32  
8.13 Financial Statements
    33  
8.14 Environmental Compliance
    33  
8.15 Fiscal Year
    34  
8.16 Material Agreements
    34  
8.17 Regulations U and X
    34  
8.18 Intellectual Property
    34  
8.19 No Default on Outstanding Judgments or Orders
    34  
8.20 No Default in Other Agreements
    34  
8.21 Labor Disputes and Acts of God
    35  
8.22 Governmental Regulation
    35  
8.23 Solvency
    35  
ARTICLE 9. CONDITIONS TO ADVANCES
    35  

ii



--------------------------------------------------------------------------------



 



         
9.1 Conditions to Closing
    35  
9.2 Conditions to Advance
    37  
ARTICLE 10. AFFIRMATIVE COVENANTS
    38  
10.1 Books and Records
    38  
10.2 Reports and Notices
    38  
10.3 Eligibility
    40  
10.4 Maintenance of Existence and Qualification
    41  
10.5 Compliance with Legal Requirements and Agreements
    41  
10.6 Compliance with Environmental Laws
    41  
10.7 Taxes
    41  
10.8 Insurance
    41  
10.9 Maintenance of Properties
    42  
10.10 Payment of Liabilities
    42  
10.11 Inspection
    42  
10.12 Required Licenses; Intellectual Property
    42  
10.13 ERISA
    42  
10.14 Maintenance of Commodity Position
    43  
10.15 Financial Covenants
    43  
ARTICLE 11. NEGATIVE COVENANTS
    43  
11.1 Borrowing
    43  
11.2 No Other Businesses
    44  
11.3 Liens
    44  
11.4 Sale of Assets
    45  
11.5 Liabilities of Others
    45  
11.6 Loans
    46  
11.7 Merger; Acquisitions; Business Form; Etc.
    46  
11.8 Investments
    46  
11.9 Transactions With Related Parties
    47  
11.10 Restricted Payments
    47  
11.11 Change in Fiscal Year
    47  
11.12 ERISA
    47  
11.13 Member Loans
    48  
ARTICLE 12. INDEMNIFICATION
    49  
12.1 General; Stamp Taxes; Intangibles Tax
    49  

iii



--------------------------------------------------------------------------------



 



         
12.2 Indemnification Relating to Hazardous Substances
    50  
ARTICLE 13. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
    51  
13.1 Events of Default
    51  
13.2 No Advance
    53  
13.3 Rights and Remedies
    53  
ARTICLE 14. AGENCY AGREEMENT
    53  
14.1 Funding of Syndication Interest
    53  
14.2 Lenders’ Obligations to Remit Funds
    54  
14.3 Lender’s Failure to Remit Funds
    54  
14.4 Agency Appointment
    55  
14.5 Power and Authority of the Administrative Agent
    55  
14.6 Duties of the Administrative Agent
    56  
14.7 Indemnification as Condition to Action
    57  
14.8 Consent Required for Certain Actions
    57  
14.9 Distribution of Principal and Interest
    59  
14.10 Distribution of Certain Amounts
    59  
14.11 Possession of Loan Documents
    59  
14.12 Collateral Application
    59  
14.13 Amounts Required to be Returned
    60  
14.14 Reports and Information to Lenders
    60  
14.15 Standard of Care
    60  
14.16 No Trust Relationship
    60  
14.17 Sharing of Costs and Expenses
    61  
14.18 Lenders’ Indemnification of the Administrative Agent
    61  
14.19 Books and Records
    61  
14.20 Administrative Agent Fee
    62  
14.21 The Administrative Agent’s Resignation or Removal
    62  
14.22 Representations and Warranties of All Parties
    62  
14.23 Lenders’ Independent Credit Analysis
    63  
14.24 No Joint Venture or Partnership
    63  
14.25 Purchase for Own Account; Restrictions on Transfer; Participations
    63  
14.26 Certain Participants’ Voting Rights
    64  
14.27 Method of Making Payments
    64  
14.28 Replacement of Non-Consenting Lenders and Delinquent Lenders
    65  

iv



--------------------------------------------------------------------------------



 



         
14.29 Withholding Taxes
    65  
14.30 Amendments Concerning Agency Function
    67  
14.31 Further Assurances
    67  
ARTICLE 15. MISCELLANEOUS
    67  
15.1 Costs and Expenses
    67  
15.2 Service of Process and Consent to Jurisdiction
    67  
15.3 Jury Waiver
    68  
15.4 Notices
    68  
15.5 Liability of Administrative Agent
    68  
15.6 Successors and Assigns
    69  
15.7 Severability
    69  
15.8 Entire Agreement
    69  
15.9 Applicable Law
    69  
15.10 Captions
    69  
15.11 Amendments
    69  
15.12 Replacement Notes
    69  
15.13 Liberal Construction
    70  
15.14 Counterparts
    70  
15.15 Confidentiality
    70  
15.16 Prior Credit Agreement
    70  
15.17 Release
    70  

v



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit 1.21
  Form of Compliance Certificate
 
   
Exhibit 1.76
  Subsidiaries
 
   
Exhibit 2.3
  Form of Borrowing Notice
 
   
Exhibit 2.4
  Form of Note
 
   
Exhibit 8.3
  Litigation
 
   
Exhibit 8.9
  Required Licenses
 
   
Exhibit 8.10
  Employee Benefit Plans
 
   
Exhibit 8.11
  Equity Investments
 
   
Exhibit 8.18
  Intellectual Property
 
   
Exhibit 11.1
  Existing Indebtedness
 
   
Exhibit 11.3
  Existing Liens
 
   
Exhibit 11.8
  Existing Investments
 
   
Exhibit 11.13(b)
  Member Loan Documentation
 
   
Exhibit 14.25
  Assignment and Assumption
 
   
Exhibit 14.27
  Wire Instructions
 
   
Schedule 1
  Individual Commitments

vi



--------------------------------------------------------------------------------



 



     THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Credit Agreement”) is
entered into as of the 31st day of January, 2011, by and among NATIONAL
COOPERATIVE REFINERY ASSOCIATION, a cooperative marketing association formed
under the laws of the State of Kansas (“Borrower”), the several banks and other
financial institutions from time to time party hereto as lenders (the
“Lenders”), and COBANK, ACB, a federally chartered banking organization, in its
capacity as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
     Borrower, certain financial institutions from time to time party thereto as
lenders, and the Administrative Agent are parties to a 2003 Amended and Restated
Credit Agreement (2-Year Revolving Loan) dated as of December 16, 2003 (as
amended, restated, supplemented or otherwise modified to date, the “Prior Credit
Agreement”).
     Borrower and, subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders now desire to amend and restate the Prior
Credit Agreement in its entirety.
     ACCORDINGLY, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE 1. DEFINED TERMS
     1.1 Definitions. As used herein:
     “Additional Costs” has the meaning set forth in Section 4.3.
     “Administrative Agent’s Office” means that address set forth for the
Administrative Agent in Section 15.4 as it may change from time to time by
notice to all parties to this Credit Agreement.
     “Advance” means a loan of funds by a Lender to Borrower under the Facility.
     “Advance Date” means a day (which shall be a Banking Day) on which an
Advance is made.
     “Advance Payment” has the meaning set forth in Section 14.1.
     “Affiliate” means, with respect to Borrower, (a) a Subsidiary of Borrower
and (b) any Person which, directly or indirectly, owns more than fifty percent
(50%) of the outstanding stock or other equity interests of Borrower or has the
power to elect at least a majority of the directors of Borrower; provided,
however, that in no event shall any of Jayhawk Pipeline, L.L.C., Osage Pipe Line
Company or Kaw Pipe Line Company be deemed an Affiliate of Borrower for purposes
of this Credit Agreement and the other Loan Documents.
     “Aggregate LC Commitment” means $15,000,000, unless the same shall be
adjusted in accordance with Section 2.10.





--------------------------------------------------------------------------------



 



     “Aggregate Revolving Commitment” means $15,000,000, unless the same shall
be adjusted in accordance with Section 2.10.
     “Applicable Lending Office” means, for each Lender, the lending office of
such Lender designated on Schedule 1 hereto or in the applicable Assignment and
Assumption, or such other office as such Lender may from time to time specify to
the Administrative Agent and Borrower as the office by which its Advances are to
be made and maintained.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee of that Lender’s interest, in substantially the form
of Exhibit 14.25 or any other form approved by the Administrative Agent.
     “Authorized Officer” has the meaning set forth in Section 9.1(d).
     “Availability Period” means the period commencing on the Closing Date and
expiring on the Maturity Date.
     “Available Amount” means the amount at any time by which the Aggregate
Revolving Commitment exceeds the sum of (a) the aggregate principal amount
outstanding under the Facility (including, without duplication, the amount of
all outstanding Overnight Advances), plus (b) the amount of all Committed
Advances, plus (c) the undrawn face amount of all outstanding Letters of Credit.
     “Banking Day” means any day (a) other than a Saturday or Sunday and other
than a day which is a Federal legal holiday or a legal holiday for banks in the
States of Colorado or Kansas, and (b) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation of or
conversion into, or a LIBO Rate Period for, a LIBO Rate Loan, or a notice by
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or LIBO Rate Period, any day other than a day on which dealings in
U.S. dollar deposits are carried on in the London interbank eurodollar market.
     “Banking Services Obligations” means each and every debt, liability and
other obligation (whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising) of every type and description
owing by Borrower or any Subsidiary to any Person that was a Lender or an
affiliate of a Lender when such debt, liability or obligation arose, with
respect to (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) treasury and cash management or related services
(including controlled disbursement, automated clearinghouse transactions, return
items, overdrafts and interstate depository network services), and (f) any
agreement providing for an swap, cap, cap and floor, contingent participation or
other hedging mechanisms relating to fluctuations in commodity prices, currency
values or interest rates.
     “Base Rate” means a rate per annum announced by the Administrative Agent on
the first Banking Day of each week, which shall be the sum of (a) the highest of
(i) 225 basis points greater than the higher of the one week or one month LIBO
Rate, (ii) the

2



--------------------------------------------------------------------------------



 



Federal Funds Rate plus 50 basis points or (iii) the Prime Rate, and (b) 75
basis points; provided, however, if no LIBO Rate can be determined or if, in the
Administrative Agent’s discretion, a reasonable basis for a LIBO Rate does not
exist (including without limitation as a result of the circumstances described
in Section 4.2 hereof), then “Base Rate” shall mean a rate per annum equal to
the sum of (x) 75 basis points plus (y) the higher of (i) the Federal Fund Rate
plus 50 basis points or (ii) the Prime Rate.
     “Base Rate Advance” means any Advance that bears interest at a rate
determined by reference to the Base Rate.
     “Base Rate LIBO Alternative” means, within the definition of Base Rate, the
application of the one week or one month LIBO Rate under clause (a)(i) thereof.
     “Base Rate Loan” means any Loan that bears interest at a rate determined by
reference to the Base Rate, including Base Rate Advances.
     “Bonds” means the Taxable Industrial Revenue Bonds Series 2006 (National
Cooperative Refinery Association) in the original principal amount of
$325,000,000 (with a current principal balance of $1,000,000) issued by the City
of McPherson, Kansas, pursuant to that certain Trust Indenture between the City
of McPherson, Kansas, as issuer, and Security Bank of Kansas City, as trustee.
     “Borrower Benefit Plan” means (a) any funded “employee welfare benefit
plan,” as that term is defined in Section 3(1) of ERISA; (b) any “multiemployer
plan,” as defined in Section 3(37) of ERISA; (c) any “employee pension benefit
plan” as defined in Section 3(2) of ERISA; (d) any “employee benefit plan”, as
such term is defined in Section 3(3) of ERISA; (e) any “multiple employer plan”
within the meaning of Section 413 of the Code; (f) any “multiple employer
welfare arrangement” within the meaning of Section 3(40) of ERISA; (g) any
“voluntary employees’ beneficiary association” within the meaning of
Section 501(c)(9) of the Code; (h) any “welfare benefit fund” within the meaning
of Section 419 of the Code; or (i) any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA for the benefit of retired or former employees;
which, in each case, is maintained by Borrower or any of its Subsidiaries or
ERISA Affiliates or in which Borrower or any of its Subsidiaries or ERISA
Affiliates participates or to which Borrower or any of its Subsidiaries or ERISA
Affiliates is obligated to contribute.
     “Borrower Pension Plan” means each Borrower Benefit Plan that is an
“employee pension benefit plan” as defined in Section 3(2) of ERISA that is
intended to satisfy the requirements of Section 401(a) of the Code.
     “Borrowing” means a borrowing by Borrower under the Facility, consisting of
the aggregate of all Advances made by the Lenders to Borrower pursuant to a
Borrowing Notice.
     “Borrowing Notice” has the meaning set forth in Section 2.3.
     “Business Plan” has the meaning set forth in Section 10.2(k).

3



--------------------------------------------------------------------------------



 



     “Capital Leases” means any lease of property (whether real, personal or
mixed) by a Person which has been or should be, in accordance with GAAP,
reflected on the balance sheet of such Person as a capital lease.
     “Cash Collateral Account” has the meaning set forth in Section 3.6.
     “Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for purposes of this Credit Agreement and the other Loan
Documents and to the extent permitted by applicable laws, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines or
directives in connection therewith are deemed to have gone into effect and
adopted after the Closing Date.
     “Closing Date” means the date hereof.
     “CoBank” means CoBank, ACB.
     “CoBank Equities” has the meaning set forth in Section 6.1.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment Fee” has the meaning set forth in Section 4.7(a).
     “Commitment Fee Factor” means 37.5 basis points per annum.
     “Committed Advances” means the aggregate principal amount of all Advances
which any Lender is obligated to make as a result of (a) such Lender having
received a Funding Notice pursuant to Section 2.3 hereof, or (b) if such Lender
is the Overnight Lender, Borrower having made an Overnight Advance Request
pursuant to Section 2.5 hereof, but which, in either case, has not been funded.
     “Compliance Certificate” a certificate of the Vice President of Finance or
corporate treasurer of Borrower in the form attached hereto as Exhibit 1.21.
     “Contributing Lenders” has the meaning set forth in Section 14.3.
     “Covenant Compliance Date” means the last day of each Fiscal Quarter.
     “Covenant Computation Period” means the four consecutive Fiscal Quarters
immediately preceding and ending on a Covenant Compliance Date.
     “Default” means any event that, with giving of notice or lapse of time or
both, would constitute an Event of Default.

4



--------------------------------------------------------------------------------



 



     “Default Interest Rate” means a rate of interest equal to 200 basis points
in excess of the interest rate otherwise in effect with respect to the Loans.
     “Delinquency Interest” has the meaning set forth in Section 14.3.
     “Delinquent Amount” has the meaning set forth in Section 14.3.
     “Delinquent Lender” means any Lender, as determined by the Administrative
Agent, that (a) has failed to make an Advance or fund its participation in any
Overnight Advance within one Banking Day of the date by which it is required to
do so hereunder, (b) has otherwise failed to pay to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Banking Day of the date by which it is required to do so hereunder, except to
the extent that such amount is the subject of a good faith dispute, (c) has
notified the Administrative Agent, Borrower or any other Lender that it does not
intend to comply with one or more obligations under this Agreement, (d) has made
a public statement to the effect that it does not intend to or will be unable to
comply with its funding obligations generally under agreements in which it
commits to extend credit, or (e) has become insolvent or has become the subject
of a bankruptcy, insolvency or similar proceeding, or has had a receiver,
conservator, trustee, custodian or similar official appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or has a parent company that
has become insolvent or has become the subject of a bankruptcy, insolvency or
similar proceeding, or has had a receiver, conservator, trustee, custodian or
similar official appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Delinquent Lender solely by
virtue of the ownership or acquisition of any ownership interest in such Lender
or a parent company thereof or the exercise of control over a Lender or Person
controlling such Lender by a Governmental Authority or an instrumentality
thereof.
     “EBIT” means, for any period, the Net Income of Borrower plus the sum of
(a) Interest Expense, plus (b) federal and state income taxes, plus
(c) extraordinary losses, minus (d) extraordinary gains, and minus (e) non-cash
patronage income; in each case, to the extent deducted from (or added to, as the
case may be) revenues to arrive at net income for such period, all as determined
by GAAP.
     “EBITDA” means, for any period, the Net Income of Borrower plus the sum of
(a) Interest Expense, plus (b) federal and state income taxes, plus
(c) extraordinary losses, plus (d) depreciation and amortization expenses, minus
(e) extraordinary gains, and minus (f) non-cash patronage income; in each case,
to the extent in each case deducted from (or added to, as the case may be)
revenues to arrive at net income for such period, all as determined by GAAP.
     “Environmental Laws” means any federal, state or local law, statute,
ordinance, rule, regulation, administration order or permit now in effect or
hereinafter enacted, pertaining to the public health, safety, industrial
hygiene, emissions, discharges, releases of pollutants, contaminants, hazardous
or toxic materials, or wastes into ambient air,

5



--------------------------------------------------------------------------------



 



surface water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants or hazardous or toxic materials or wastes,
or other environmental conditions on, under, about or otherwise with respect to
any of Borrower’s property, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 as amended, 42
U.S.C. 9601-9657 and the Resource Conservation and Recovery Act of 1976, 42
U.S.C. 6901-6987.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, provided, however, that
for purposes of provisions herein concerning minimum funding obligations
(imposed under Section 412 of the Code or Section 302 of ERISA), the term “ERISA
Affiliate” shall also include any entity required to be aggregated with Borrower
under Section 414(m) or 414(o) of the Code.
     “Event of Default” has the meaning set forth in Section 13.1.
     “Excess Working Capital” means the amount of Borrower’s Working Capital in
excess of $20,000,000.
     “Excluded Taxes” means, with respect to any Lender or any other recipient
of any payment to be made by or on account of any obligation of Borrower
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located or
in which its applicable lending office is located, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which Borrower is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 14.29(q), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Borrower with respect
to such withholding tax pursuant to Section 14.29(m).
     “Facility” means the revolving credit facility being made available to
Borrower by the Lenders pursuant to Articles 2 and 3, under which Advances are
made and Letters of Credit are issued.
     “Farm Credit Lender” means a lending institution organized and existing
pursuant to the provisions of the Farm Credit Act of 1971 and under the
regulation of the Farm Credit Administration.

6



--------------------------------------------------------------------------------



 



     “Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor
publication, “H.15(519)”) on the preceding Banking Day opposite the caption
“Federal Funds (Effective)”; or, if for any relevant day such rate is not so
published on such preceding Banking Day, the rate for such day will be the
arithmetic mean as determined by the Administrative Agent of the rates for the
last transaction in overnight federal funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of the three leading brokers of federal
funds transactions in New York City, as selected by the Administrative Agent in
its discretion.
     “Fee Letter” means one or more separate agreements between Borrower and the
Administrative Agent, setting forth certain fees to be paid by Borrower to the
Administrative Agent for the Administrative Agent’s own account or for the
account of the Lenders, as more fully set forth therein.
     “Fiscal Quarter” means the three-month period beginning on the first day of
each of the following months: September, December, March and June.
     “Fiscal Year” means a year commencing on September 1 and ending on
August 31.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.
     “Funded Debt” means, for any period, without duplication, all of the
following indebtedness of Borrower: (a) the current portion of all long term
debt; (b) all long term debt; (c) all obligations under Capital Leases;
(d) obligations under the Facility; and (e) all reimbursement obligations under
all issued and outstanding Letters of Credit, and including any of the foregoing
created or assumed by such Person either directly or indirectly, including
obligations secured by Liens upon property of such Person and upon which such
Person customarily pays the interest.
     “Funding Loss Notice” has the meaning set forth in Section 5.7.
     “Funding Losses” has the meaning set forth in Section 5.7.
     “Funding Notice” has the meaning set forth in Section 2.3.
     “Funding Share” means the amount of any Advance which any Lender is
required to fund, which shall be determined as follows: (a) the principal amount
of a Borrowing requested by Borrower under a Borrowing Notice multiplied by such
Lender’s Individual Pro Rata Share as of, but without giving effect to, such
Advance; and (b) for an Overnight Advance, the amount determined as provided in
Section 2.5 hereof.
     “GAAP” means generally accepted accounting principles as in effect on the
Closing Date and applied on a basis consistent with the accounting practices
applied in

7



--------------------------------------------------------------------------------



 



the financial statements of Borrower referred to in Section 8.13, except for any
change in accounting practices to the extent that, due to a promulgation of the
Financial Accounting Standards Board changing or implementing any new accounting
standard, Borrower either (a) is required to implement such change, or (b) for
future periods will be required to and for the current period may in accordance
with generally accepted accounting principles implement such change, for its
financial statements to be in conformity with generally accepted accounting
principles (any such change is hereinafter referred to as a “Required GAAP
Change”), provided that (x) Borrower shall fully disclose in such financial
statements any such Required GAAP Change and the effects of the Required GAAP
Change on Borrower’s income, retained earnings or other accounts, as applicable,
and (y) the financial covenants set forth in Section 10.15 shall be adjusted as
necessary to reflect the effects of such Required GAAP Change, provided that if
the Required Lenders and Borrower cannot agree on such adjustments, the
financial covenants set forth in Section 10.15 will be calculated without giving
effect to the Required GAAP Change.
     “Good Faith Contest” means the contest of an item if (a) the item is
diligently contested in good faith by appropriate proceedings timely instituted,
(b) either the item is (i) bonded or (ii) adequate reserves are established with
respect to the contested item if and to the extent required in accordance with
GAAP, (c) during the period of such contest, the enforcement of any contested
item is effectively stayed, and (d) the failure to pay or comply with the
contested item could not reasonably be expected to result in a Material Adverse
Effect.
     “Governmental Authority” means any nation or government, or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
     “Hazardous Substances” means dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws or any other federal, state
or local law, statute, code, ordinance, regulation, requirement or rule relating
thereto (“Environmental Regulations”), including but not limited to urea
formaldehyde, polychlorinated biphenyls, asbestos, asbestos-containing
materials, nuclear fuel or waste, and petroleum products, or any other waste,
material, substances, pollutant or contaminant which would subject an owner of
property to any damages, penalties or liabilities under any applicable
Environmental Regulations.
     “Indebtedness” means, as to any Person: (a) indebtedness or liability of
such Person for borrowed money, or for the deferred purchase price of property
or services (including trade obligations); (b) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments;
(c) obligations of such Person as lessee under Capital Leases; (d) obligations
of such Person arising under bankers’ or trade acceptance facilities; (e) all
guarantees, endorsements (other than for collection or deposit in the ordinary
course of business), and other contingent obligations of such Person to

8



--------------------------------------------------------------------------------



 



purchase any of the items included in this definition, to provide funds for
payment, to supply funds to invest in any other Person, or otherwise to assure a
creditor of another Person against loss; (f) all obligations secured by a Lien
on property owned by such Person, whether or not the obligations have been
assumed; (g) all obligations of such Person under any agreement providing for
swap, cap, cap and floor, contingent participation or other hedging mechanisms
relating to fluctuations in commodity prices, currency values or interest rates;
(h) all obligations, contingent or otherwise, with respect to the face amount of
letters of credit (whether or not drawn) and bankers’ acceptances issued for the
account of such Person; (i) all redeemable capital stock of such Person; and
(j) all obligations of such Person to advance funds to, or purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person.
     “Indemnified Agency Parties” has the meaning set forth in Section 14.18.
     “Indemnified Parties” has the meaning set forth in Section 12.1.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Individual Commitment” means, with respect to any Lender, the amount shown
as its Individual Commitment on Schedule 1 hereto, subject to adjustment in the
event of the sale of all or a portion of a Syndication Interest in accordance
with Section 14.25 hereof.
     “Individual Lending Capacity” means, with respect to any Lender, the amount
at any time of its Individual Commitment less its Individual Outstanding
Obligations.
     “Individual Outstanding Obligations” means, with respect to any Lender, the
sum of (a) the aggregate outstanding principal amount of all Advances made by
such Lender (including, without duplication, Overnight Advances made by such
Lender in its capacity as an Overnight Lender); plus (b) the amount determined
by multiplying (i) such Lender’s Individual Pro Rata Share times (ii) the
undrawn face amount of all outstanding Letters of Credit; plus (c) all of such
Lender’s Committed Advances.
     “Individual Pro Rata Share” means, with respect to any Lender, a fraction,
expressed as a percentage (rounded to 9 decimal points), where the numerator is
such Lender’s Individual Commitment less such Lender’s Individual Outstanding
Obligations; and the denominator is the Aggregate Revolving Commitment less the
sum of the Individual Outstanding Obligations of all of the Lenders, determined
(a) in the case of LIBO Rate Loans, at 12:00 noon (Eastern time) on the Banking
Day Borrower delivers a Borrowing Notice pursuant to which Borrower requests
such LIBOR Loan, and (b) in all other cases, 12:00 noon (Eastern time) on the
Banking Day Borrower delivers a Borrowing Notice or requests a Letter of Credit.
     “Intellectual Property” has the meaning set forth in Section 8.18.

9



--------------------------------------------------------------------------------



 



     “Interest Coverage Ratio” means, as of any Covenant Compliance Date, the
ratio of (i) EBIT to (ii) Interest Expense, in each case during the Covenant
Computation Period ending on such date.
     “Interest Expense” means, for any period, all cash paid, accrued, and
capitalized for fees and interest expense on all Funded Debt of Borrower as
measured in accordance with GAAP.
     “Investment” means, with respect to any Person, (a) any loan or advance by
such Person to any other Person, (b) the purchase or other acquisition by such
Person of any capital stock, obligations or securities of, or any capital
contribution to, or investment in, or the acquisition by such Person of all or
substantially all of the assets of, or any interest in, any other Person,
(c) any performance or standby letter of credit where (i) that Person has the
reimbursement obligation to the issuer, and (ii) the proceeds of such letter of
credit are to be used for the benefit of any other Person, (d) the agreement by
such Person to make funds available for the benefit of another Person to either
cover cost overruns incurred in connection with the construction of a project or
facility, or to fund a debt service reserve account, (e) the agreement by such
Person to assume, guarantee, endorse or otherwise be or become directly or
contingently responsible or liable for the obligations or debts of any other
Person (other than by endorsement for collection in the ordinary course of
business), (f) an agreement to purchase any obligations, stocks, assets, goods
or services but excluding an agreement to purchase any assets, goods or services
entered into in the ordinary course of business, (g) an agreement to supply or
advance any funds, assets, goods or services, or (h) an agreement to maintain or
cause such Person to maintain a minimum working capital or net worth or
otherwise to assure the creditors of any Person against loss.
     “Issuance Fee” means an amount equal to 0.125% of the face amount of the
Letter of Credit.
     “LC Request” has the meaning set forth in Section 3.1(a).
     “Lender” means each of the Persons listed on Schedule 1 hereto as having an
Individual Commitment, and each of such additional Persons as shall from time to
time execute an Assignment and Assumption substantially in the form of
Exhibit 14.25 hereto signifying its election to purchase all or a portion of the
Syndication Interest of any Lender, in accordance with Section 14.25 hereof, and
to become a Lender hereunder.
     “Lender Advance Date” has the meaning set forth in Section 14.2.
     “Letter of Credit” has the meaning set forth in Section 3.1.
     “Letter of Credit Bank” means CoBank, ACB.
     “Letter of Credit Fee” means a fee equal to 225 basis points multiplied by
the face amount of the Letter of Credit.

10



--------------------------------------------------------------------------------



 



     “LIBO Rate” means the rate obtained by dividing (a)(i) with respect to a
LIBO Rate Period applicable to a LIBO Rate Loan, the rate per annum determined
by the Administrative Agent as of approximately 11:00 a.m. London time on the
date two Banking Days before the commencement of such LIBO Rate Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars offered on the London interbank dollar market for a period
corresponding to the term of such LIBO Rate Period and in an amount comparable
to the aggregate amount of the relevant LIBO Rate Loan (as displayed in the
Bloomberg Financial Markets system or any successor thereto or any other service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates), (ii) with respect to a Base Rate Loan, the rate per
annum determined by the Administrative Agent as of approximately 11:00 a.m.
London time on the first Banking Day of each calendar week by reference to the
British Bankers’ Association Interest Settlement Rates for deposits in dollars
offered on the London interbank dollar market for a one-week or one-month
period, as applicable, and in an amount comparable to the aggregate amount of
the relevant Base Rate Loan (as displayed in the Bloomberg Financial Markets
system or any successor thereto or any other service selected by the
Administrative Agent that has been nominated by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying such rates),
or (iii) if such rate cannot be determined, the rate per annum equal to the rate
determined by the Administrative Agent to be a rate at which U.S. dollar
deposits are offered to major banks in the London interbank eurodollar market
for funds to be made available on the first day of such LIBO Rate Period and
maturing at the end of such LIBO Rate Period, in each case rounded upwards, if
necessary, to the nearest 1/100 of 1%; by (b) a percentage equal to 1.00 minus
the applicable percentage (expressed as a decimal) prescribed by the Board of
Governors of the Federal Reserve System (or any successor thereto) for
determining the maximum reserve requirements applicable to eurodollar fundings
(currently referred to as “Eurocurrency Liabilities” in Regulation D) or any
other maximum reserve requirements applicable to a member bank of the Federal
Reserve System with respect to such eurodollar fundings.
     “LIBO Rate Advance” means any Advance (excluding any Base Rate Advance)
that bears interest at a rate per annum equal to the LIBO Rate plus the LIBOR
Margin.
     “LIBO Rate Loan” means any Loan (excluding any Base Rate Loan) that bears
interest at a rate per annum equal to the LIBO Rate plus the LIBOR Margin.
     “LIBO Rate Period” means, relative to any LIBO Rate Loan, the period
beginning on (and including) the date on which such LIBO Rate Loan is made, or
continued as, or converted into, a LIBO Rate Loan pursuant to Section 4.1(b) and
shall end on (but exclude) the day that numerically corresponds to such date 1,
2, 3 or 6 months thereafter (or, if such month has no numerically corresponding
day, on the last Banking Day of such month), as Borrower may select in its
relevant Borrowing Notice or LIBO Request; provided, however, that:
     (a) no more than five different LIBO Rate Periods may be outstanding at any
one time;

11



--------------------------------------------------------------------------------



 



     (b) if a LIBO Rate Period would otherwise end on a day that is not a
Banking Day, such LIBO Rate Period shall end on the next following Banking Day
(unless such next following Banking Day is the first Banking Day of a month, in
which case such LIBO Rate Period shall end on the next preceding Banking Day);
and
     (c) no LIBO Rate Period applicable to a Loan may end later than the
Maturity Date.
     “LIBO Request” has the meaning set forth in Section 4.1(b).
     “LIBOR Margin” means 225 basis points per annum.
     “Licensing Laws” has the meaning set forth in Section 8.4.
     “Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment for security purposes, encumbrance, lien (statutory or
other), or other security agreement or charge, or encumbrance of any kind or
nature whatsoever (including, without limitation, any conditional sale, Capital
Lease or other title retention agreement related to such asset).
     “Loan” or “Loans” means the loan or loans represented by Advances
(including Overnight Advances) made under the Facility pursuant to this Credit
Agreement.
     “Loan Documents” means this Credit Agreement, the Notes and the Fee Letter.
     “Material Adverse Effect” means, with respect to any event or circumstance,
a material adverse effect on (a) the business, financial condition, operations,
property or prospects of Borrower; (b) the ability of Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) the validity,
enforceability or collectibility of any Loan Document. In determining whether
any individual event or circumstance could reasonably be expected to have a
Material Adverse Effect, notwithstanding that such event or circumstance does
not of itself have such effect, a Material Adverse Effect shall be deemed to
have occurred if the cumulative effect of such event or circumstance and all
other then-existing events and circumstances could reasonably be expected to
have a Material Adverse Effect.
     “Material Agreement” means each agreement of Borrower, the termination or
breach of which, based upon Borrower’s knowledge as of the date of making any
representation with respect thereto, would have a Material Adverse Effect.
     “Maturity Date” means December 16, 2011.
     “Member” means each of the following Persons: CHS, Inc., Growmark, Inc. and
MFA Oil Company.
     “Member Loans” means loans made from time to time by Borrower to a Member
which meet the requirements and limits contained in Section 11.13 hereof.

12



--------------------------------------------------------------------------------



 



     “Member Percentage” means (a) with respect to CHS, Inc., 74.429%, (b) with
respect to Growmark, Inc., 18.616%, and (c) with respect to MFA Oil Company,
6.955%.
     “Multiemployer Plan” means a multiemployer plan (as defined in section
4001(a)(3) of ERISA) to which Borrower or any ERISA Affiliate contributes or is
obligated to contribute.
     “Net Income” means, for any period, the net after tax income (or loss)
attributable to Borrower for such period determined in accordance with GAAP;
provided that there shall be excluded from such calculation any extraordinary
gains or extraordinary losses.
     “Net Worth” means the total assets of Borrower (as determined in accordance
with GAAP) minus the total liabilities of Borrower (as determined in accordance
with GAAP).
     “Non-Consenting Lender” has the meaning set forth in Section 14.28.
     “Note” or “Notes” has the meaning set forth in Section 2.4.
     “Obligations” means (a) each and every debt, liability and other obligation
of every type and description arising under or in connection with any of the
Loan Documents which Borrower may now or at any time hereafter owe to any
Lender, the Overnight Lender or the Administrative Agent, whether such debt,
liability or obligation now exists or is hereafter created or incurred, whether
it is direct or indirect, due or to become due, absolute or contingent, primary
or secondary, liquidated or unliquidated, or sole, joint, several or joint and
several, and including specifically (but not limited to) due and owing to a
Lender from Borrower, all indebtedness, liabilities and obligations of Borrower
arising under or evidenced by the Notes and Borrower’s obligations to purchase
CoBank Equities and (b) Banking Services Obligations.
     “Operating Lease” means any lease of property (whether real, personal or
mixed) by a Person under which such Person is lessee, other than a Capital
Lease.
     “Organization Documents” means (a) with respect to any corporation, the
articles or certificate of incorporation and bylaws of such corporation,
(b) with respect to any partnership, the partnership agreement and certificate
of limited partnership, if applicable, of such partnership, (c) with respect to
any limited liability company, the articles of organization and operating
agreement of such company, and (d) with respect to any entity, any and all other
shareholder, partner or member control agreements and similar organizational
documents relating to such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

13



--------------------------------------------------------------------------------



 



     “Overnight Advance” has the meaning set forth in Section 2.5.
     “Overnight Advance Request” has the meaning set forth in Section 2.5.
     “Overnight Funding Commitment” means $5,000,000.
     “Overnight Lender” means CoBank, ACB.
     “Overnight Maturity Date” has the meaning set forth in Section 2.5.
     “Overnight Rate” has the meaning set forth in Section 2.5.
     “Patronage Refunds” means the “Patronage Refunds” as so identified, and as
determined from time to time, by a resolution of Borrower’s Board of Directors
pursuant to the provisions and limitations of Borrower’s Organization Documents.
     “Payment Account” has the meaning set forth in Section 14.9.
     “Payment Distribution” has the meaning set forth in Section 14.9.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Percentage” means, with respect to any Lender, the ratio of the Individual
Commitment of such Lender to the Aggregate Revolving Commitment.
     “Permitted Encumbrances” has the meaning set forth in Section 8.12.
     “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, cooperative association, institution, or government or
governmental agency (whether national, federal, state, provincial, country,
city, municipal or otherwise, including without limitation, and instrumentality,
division, agency, body or department thereof), or other entity.
     “Prime Rate” means a rate of interest per annum equal to the “prime rate”
as published from time to time in the Eastern Edition of the Wall Street Journal
as the average prime lending rate for seventy-five percent (75%) of the United
States’ thirty (30) largest commercial banks, or if the Wall Street Journal
shall cease publication or cease publishing the ‘prime rate” on a regular basis,
such other regularly published average prime rate applicable to such commercial
banks as is acceptable to the Administrative Agent in its reasonable discretion.
     “Prior Credit Agreement” has the meaning set forth in the recitals hereto.
     “Prohibited Transaction” means any transaction prohibited under Section 406
of ERISA or Section 4975 of the Code.
     “Quarter” means the quarters of the calendar year commencing as of
January 1, April 1, July 1 and October 1.

14



--------------------------------------------------------------------------------



 



     “Required Lenders” means one or more Lenders (including Voting Participants
in accordance with Section 14.26) having an aggregate Percentage in excess of
fifty percent (50%); provided, however, the Percentage of any Delinquent Lender
shall be excluded from any determination of Required Lenders; provided, further,
that at any time during which only one Lender that is not a Delinquent Lender
exists, “Required Lenders” means the Lender.
     “Regulatory Change” has the meaning set forth in Section 4.3.
     “Reportable Event” means a reportable event (as defined in section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the PBGC.
     “Required Licenses” has the meaning set forth in Section 8.9.
     “Restricted Payments” means any dividend or other distribution (whether in
cash, securities or other property), including any cash patronage refunds to
patrons or Members, with respect to any shares of any class of capital stock or
other equity interests of, or cooperative membership interest or accounts with,
Borrower or any Subsidiary of Borrower, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, revolvement, acquisition,
cancellation or termination of any such shares of capital stock, other equity
interest or cooperative membership interest of Borrower or any Subsidiary of
Borrower, or any option, warrant or other right to acquire any such shares of
capital stock, other equity interest or cooperative membership interest of
Borrower or any Subsidiary of Borrower.
     “Subordinated Member Loans” means loans from any Member to Borrower so long
as payment thereof is subordinated to payment of the Obligations pursuant to an
agreement (in form and substance) satisfactory to the Administrative Agent,
executed and delivered by such Member in favor of the Administrative Agent
     “Subsidiary” means, with respect to any Person, (a) any corporation in
which such Person, directly or indirectly, (i) owns more than fifty percent
(50%) of the outstanding stock or other equity interests thereof, or (ii) has
the power under ordinary circumstances to elect at least a majority of the
directors thereof, or (b) any partnership, association, joint venture, limited
liability company, or other unincorporated organization or entity with respect
to which such Person, directly or indirectly, (i) owns more than fifty percent
(50%) of the equity interest thereof, or (ii) directly or indirectly owns an
equity interest in an amount sufficient to control the management thereof. All
of Borrower’s Subsidiaries owned as of the Closing Date are set forth on
Exhibit 1.76 hereto.
     “Successor Agent” has the meaning set forth in Section 14.21.
     “Syndication Interest” has the meaning set forth in Section 14.1.

15



--------------------------------------------------------------------------------



 



     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Transfer” has the meaning set forth in Section 14.25.
     “Voting Participant” has the meaning set forth in Section 14.26.
     “Voting Participant Notification” has the meaning set forth in
Section 14.26.
     “Wire Instructions” has the meaning set forth in Section 14.27.
     “Working Capital” means current assets (determined in accordance with GAAP)
minus current liabilities (determined in accordance with GAAP).
     1.2 Rules of Construction. For all purposes of this Credit Agreement,
except as otherwise expressly provided or unless the context otherwise requires:
(a) the terms defined in the preamble have the meanings therein assigned to
them; (b) the terms defined in this Credit Agreement include the plural as well
as the singular; (c) all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP; (d) references to documents
(including this Credit Agreement) shall be deemed to include all subsequent
amendments and other modifications thereto and restatements thereof, but only to
the extent such amendments, modifications and restatements are not prohibited by
the terms of any Loan Document; and (e) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
ARTICLE 2. LOAN
     2.1 Loan. On the terms and conditions set forth in this Credit Agreement,
including specifically satisfaction of all conditions set forth in Section 9.2,
each of the Lenders severally agrees to make Advances to Borrower from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the Aggregate Revolving Commitment,
subject to the following limits:
     (a) Individual Lending Capacity. No Lender shall be required to make
Advances which would exceed its Individual Lending Capacity as in effect at the
time of the Administrative Agent’s receipt of the Borrowing Notice requesting
such Advance.
     (b) Individual Pro Rata Share. No Lender shall be required to make Advances
under the Loan in excess of an amount equal to its Individual Pro Rata Share
multiplied by the amount of the requested Advance. Each Lender severally agrees
to fund its Individual Pro Rata Share of each Advance, except as provided in
Section 2.5 hereof regarding Overnight Advances.
     2.2 Available Amount. Borrower shall not be entitled to request an Advance
under the Loan in an amount which would exceed the Available Amount.

16



--------------------------------------------------------------------------------



 



     2.3 Borrowing Notice. Borrower shall give the Administrative Agent prior
written notice (“Borrowing Notice”) by facsimile or email transmission
(effective upon receipt) of each request for a Borrowing on or before 12:00 noon
(Eastern Time) at least one Banking Day (for Base Rate Loans) or three Banking
Days (for LIBO Rate Loans) prior to the date of making such Borrowing (subject
to the minimum amount requirements set forth in this Section 2.3). Each
Borrowing Notice must be in substantially the form of Exhibit 2.3 hereto and
must specify (a) the amount of such Borrowing, (b) the proposed date of such
Borrowing, (c) whether the Borrowing is to include Base Rate Loans, LIBO Rate
Loans or both, and (d) in the case of a LIBO Rate Loan, the initial LIBO Rate
Period applicable thereto. The principal amount of any Loan must be a minimum of
$1,000,000 or a higher integral multiple of $1,000,000. The Administrative Agent
shall, on or before 1:00 P.M. (Eastern Time) of the same Banking Day, notify
each Lender (“Funding Notice”) of its receipt of each such Borrowing Notice and
the amount of such Lender’s Funding Share thereunder. Not later than 2:00 P.M.
(Eastern Time) on the date of the proposed Borrowing, each Lender will make
available to the Administrative Agent at the Administrative Agent’s Office, in
immediately available funds, an Advance equal to such Lender’s Funding Share of
such Borrowing. After the Administrative Agent’s receipt of such funds, but not
later than 3.:00 P.M. (Eastern Time), and upon fulfillment of the applicable
conditions set forth in Article 9 hereof, the Administrative Agent will make the
Borrowing available to Borrower, in immediately available funds.
     2.4 Promissory Notes. Borrower’s obligation to repay the principal of and
interest on the Advances made by each Lender and all Overnight Advances made by
the Overnight Lender shall be evidenced by a promissory note of Borrower, in
substantially the form of Exhibit 2.4 hereto, duly completed, in the stated
maximum principal amount equal to such Lender’s Individual Commitment, dated the
date such Lender becomes a Lender, payable to such Lender for the account of its
Applicable Lending Office, and maturing as to principal on the Maturity Date
(each a “Note” and collectively, the “Notes”).
     2.5 Overnight Advances. In addition to Borrower’s right to request Advances
under Section 2.1 hereof, Borrower may, subject to the terms and conditions of
this Section, at any time before 3:00 P.M. (Eastern Time) on a Banking Day,
request the Overnight Lender to make an Advance to Borrower under the Facility
on the same Banking Day (“Overnight Advance”) in accordance with the provisions
of this Section 2.5. On each Banking Day by 11:30 A.M. (Eastern Time), the
Overnight Lender shall notify Borrower of the interest rate (“Overnight Rate”)
that it will charge on all Overnight Advances made that Banking Day, which rate
may not be in excess of the Base Rate. Borrower’s request for an Overnight
Advance (“Overnight Advance Request”) may be made telephonically or in writing
by facsimile or email transmission (and if telephonically, shall be confirmed in
writing on the same Banking Day), must be directed to the Overnight Lender, and
must specify (a) the amount of such Advance, and (b) the date when such
Overnight Advance will be due and payable (“Overnight Maturity Date”), which may
not be later than the fifth Banking Day thereafter. If Borrower submits an
Overnight Advance Request, the Overnight Lender shall promptly, but not later
than 3:30 P.M. (Eastern Time) on the same Banking Day, fund such Overnight
Advance. Each Overnight Advance shall bear interest at the applicable Overnight
Rate and shall be payable in full, including interest, on the Overnight Maturity
Date applicable to such Overnight Advance. Such payment may, at Borrower’s
discretion, and subject to the conditions of this Credit Agreement, be made by a
Borrowing under the Facility (in which case, for the purpose of such Advance,
the amount of

17



--------------------------------------------------------------------------------



 



such Overnight Advance shall not be considered in determining the Available
Amount or the Individual Obligations of the Overnight Lender). Overnight
Advances shall be made only by the Overnight Lender. Borrower’s entitlement to
receive, and the Overnight Lender’s obligation to fund, any Overnight Advance
shall be subject to the conditions and limitations set forth in Sections 2.1 and
9.2, and the other conditions and limitations applicable to Advances generally,
and, in addition, the aggregate outstanding principal amount of all such
Overnight Advances shall not at any time exceed the Overnight Funding
Commitment.
     2.6 Lender Records. Each Lender shall record on its books and records the
amount of each Advance (including Overnight Advances with respect to those
Lenders which are also Overnight Lenders) made by such Lender, the rate and
interest period applicable thereto, all payments of principal and interest, and
the principal balance from time to time outstanding. The Lender’s record thereof
shall be prima facie evidence as to all such amounts and shall be binding on
Borrower absent manifest error.
     2.7 Use of Proceeds. The proceeds of the Facility will be used by Borrower
to (a) refinance Borrower’s obligations under the Prior Credit Agreement,
(b) provide for Borrower’s purchases of crude oil and other working capital
requirements, (c) issue the Letters of Credit and (d) pay fees and expenses in
connection with the negotiation, execution and delivery of the Loan Documents
and all other matters related thereto. Borrower agrees not to request or use
such proceeds for any other purpose. Borrower will not, directly or indirectly,
use any part of such proceeds for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or to extend credit to any Person for the purpose of
purchasing or carrying any such margin stock.
     2.8 Lender Funding Failure. The failure of any Lender to make its Funding
Share of any requested Borrowing under the Facility on the date specified for
such Borrowing shall not relieve any other Lender of its obligation to make its
Funding Share of any such Borrowing on such date. No Lender shall be responsible
for the failure of any other Lender to make any Advance to be made by such other
Lender.
     2.9 Overnight Lender Funding Failure. In the event the Overnight Lender
fails to make any requested Overnight Advance to be made by it on the date
specified for such Advance, and, except where the Overnight Lender and the
Administrative Agent are the same Person, the Administrative Agent will, in its
role and capacity of the Administrative Agent, advance such funds to Borrower on
behalf of such Overnight Lender, notwithstanding limitations, if any, contained
herein relating to the Administrative Agent in its role as a Lender, including
its Individual Commitment or Individual Lending Capacity, as applicable. In the
event of any such Advance by the Administrative Agent, the Overnight Lender will
be treated as a Delinquent Lender under Section 14.3 hereof, and the
Administrative Agent will be treated as a Contributing Lender under such
Section.
     2.10 Reduction of Aggregate Revolving Commitment; Voluntary Increases.
Borrower may, from time to time, reduce or increase the Aggregate Revolving
Commitment as follows:
     (a) Reduction. Borrower may, by written facsimile notice to the
Administrative Agent on or before 10:00 A.M. (Eastern time) on any Banking Day,
make

18



--------------------------------------------------------------------------------



 



a one-time irrevocable reduction in the Aggregate Revolving Commitment; provided
that (i) such reduction must be in multiples of five million dollars
($5,000,000), and (ii) Borrower must simultaneously make any principal payment
necessary (along with any applicable Funding Losses on account of such principal
payment) so that (x) the Available Amount does not exceed the reduced Aggregate
Revolving Commitment on the date of such reduction, and (y) the Individual
Outstanding Obligations owing to any Lender do not exceed the Individual
Commitment of such Lender (after reduction thereof in accordance with the
following sentence). In the event the Aggregate Revolving Commitment is reduced
as provided in the preceding sentence, the Individual Commitment of each Lender
shall be reduced in accordance with the Percentage of such Lender, as determined
before giving effect to the reduction in the Aggregate Revolving Commitment.
     (b) Request to Increase. Provided that no Event of Default has occurred and
is continuing, Borrower may from time to time, but in no event more than two
times prior to the Maturity Date, propose to increase the Aggregate Revolving
Commitment in accordance with this Section 2.10. The aggregate principal amount
of the increase to the Aggregate Revolving Commitment made pursuant to this
Section 2.10 (the amount of any such increase, the “Increased Facility Amount”)
shall not exceed $35,000,000, which for the avoidance of doubt shall increase
the Aggregate Revolving Commitment to an amount not to exceed $50,000,000, and
each increase shall be at least $10,000,000. Borrower shall provide notice to
the Administrative Agent (which shall promptly provide a copy of such notice to
the Lenders) of any requested Increased Facility Amount. The Administrative
Agent may, in its sole discretion, offer one or more Lenders the opportunity
(but not the obligation), for a period of thirty days following receipt of such
notice, to elect by notice to Borrower and the Administrative Agent to subscribe
to participate in the Increased Facility Amount. Lenders that fail to respond to
such notice shall be deemed to have elected not to participate in the Increased
Facility Amount.
     (c) Allocation of Unsubscribed Amounts. If any Lender elects not to
increase its Individual Commitment pursuant to this Section 2.10, the
Administrative Agent may place such unsubscribed amount with one or more other
financial institutions selected by the Administrative Agent and mutually agreed
upon by Borrower and the Administrative Agent (each, an “Additional Lender”),
which may (but need not) be existing Lenders (in which case, such Lender may
subscribe to participate in the Increased Facility Amount in excess of its
Percentage, as determined before giving effect to the increase in the Aggregate
Revolving Commitment). The sum of the portion of the Increased Facility Amount
subscribed under this Section 2.10 and the amount placed pursuant to the
preceding sentence shall not exceed the Increased Facility Amount.
     (d) Conditions Precedent. Any increase in the Aggregate Revolving
Commitment under this Section 2.10 shall become effective upon receipt by the
Administrative Agent of:
     (i) an amendment to this Credit Agreement, duly signed by Borrower, the
Administrative Agent, each Lender whose Individual Commitment will be increased
and each Additional Lender (if any), which amendment modifies the

19



--------------------------------------------------------------------------------



 



definition of “Aggregate Revolving Commitment Amount”, sets forth any other
agreements of Borrower, the Administrative Agent, such Lenders and any
Additional Lender including without limitation pricing affecting the Increased
Facility Amount, and incorporates the agreement of each Additional Lender to
become a Lender under this Credit Agreement and the other Loan Documents and
bound by all the terms and provisions hereof and thereof;
     (ii) amendments to any other Loan Documents reasonably requested by the
Administrative Agent in relation to the Increased Facility Amount, which
amendments the Administrative Agent is hereby authorized to execute and deliver
on behalf of the Lenders;
     (iii) Notes, duly executed by Borrower, as any Lender or any Additional
Lender may require;
     (iv) evidence of appropriate corporate authorization on the part of
Borrower with respect to the Increased Facility Amount and the execution and
delivery of the documents described in this subsection 2.10(d);
     (v) such opinions of counsel to Borrower and other assurances as the
Administrative Agent may reasonably request; and
     (vi) reimbursement of the Administrative Agent’s out-of-pocket costs and
expenses (including reasonable attorney’s fees) incurred in connection
therewith.
     2.11 Treatment of Existing Advances. All amounts outstanding under the
Prior Credit Agreement and the other loan documents (as defined therein) shall,
as of the Closing Date, be treated as outstanding Advances under the Facility
and constitute Obligations hereunder.
ARTICLE 3. LETTER OF CREDIT FACILITY
     3.1 Letters of Credit. On the terms and conditions set forth in this Credit
Agreement, including without limitation satisfaction of all conditions set forth
in Section 9.2, Borrower may request the issuance of one or more standby letters
of credit (each a “Letter of Credit”) by the Letter of Credit Bank pursuant to
the conditions and limitations set forth below.
     (a) Request for Letter of Credit. Borrower may request issuance of a Letter
of Credit by sending, not later than 11:00 A.M. (Eastern time) on a Banking Day,
a written request therefore (“LC Request”) to the Letter of Credit Bank. The LC
Request shall set forth (i) the face amount and expiry date, (ii) the
beneficiary, (iii) the terms thereof, and (iv) such other information as the
Letter of Credit Bank shall request. Letters of Credit shall be issued under the
Facility. In no event may the expiry date be later than three (3) Banking Days
prior to the Maturity Date.
     (b) Notification of the Administrative Agent. If the Letter of Credit Bank
is different than the Administrative Agent, Borrower shall, no later than 3:00
P.M. (Eastern Time) on the date of issuance, notify the Administrative Agent by
facsimile or email

20



--------------------------------------------------------------------------------



 



transmission of the face amount, beneficiary and expiry date with respect to
each Letter of Credit issued. The Letter of Credit Bank shall also, no later
than 3:00 P.M. (Eastern Time) on the date of issuance, notify the Administrative
Agent by facsimile or email transmission of the face amount, beneficiary and
expiry date with respect to each Letter of Credit issued by such Letter of
Credit Bank.
     (c) Letter of Credit Documents. Each Letter of Credit will be issued under
and pursuant to the terms and conditions of such letter of credit documents as
the Letter of Credit Bank may reasonably require. If any of the terms of any
such letter of credit document are inconsistent with the terms and provisions of
this Credit Agreement, the terms and provisions of this Credit Agreement shall
govern.
     3.2 Issuance of Letters of Credit. No later than 12:00 noon (Eastern Time)
on the Banking Day of the receipt by the Letter of Credit Bank of an LC Request,
the Letter of Credit Bank shall issue the requested Letter of Credit for any
expiry period from seven (7) days to the latest expiry date allowable under
Subsection 3.1(a) hereof, subject to the following:
     (a) Available Amount. The face amount of the requested Letter of Credit may
not exceed the lesser of (i) an amount which, when added to the aggregate
Individual Outstanding Obligations of all Lenders, would exceed the Aggregate
Revolving Commitment, or (ii) an amount which, when added to the undrawn face
amount of all Letters of Credit then outstanding, would exceed the Aggregate LC
Commitment.
     (b) Availability. Letters of Credit may be requested for issuance at any
time prior to the date thirty (30) days prior to the Maturity Date.
     (c) Fees. Borrower shall, on the date of issuance or reissuance of each
Letter of Credit (i) pay to the Administrative Agent, for the benefit of all
Lenders in accordance with their Individual Pro Rata Share in effect on the date
of such issuance or reissuance, the Letter of Credit Fee and (ii) pay to the
Letter of Credit Bank the Issuance Fee for such issuance or reissuance of each
Letter of Credit.
     (d) Treatment of Draws. Each draw under a Letter of Credit shall be funded
by the Lenders as a Borrowing under the Facility in accordance with each
Lender’s Individual Pro Rata Share as of the date of issuance of such Letter of
Credit. Whenever a draft submitted under a Letter of Credit is paid by the
Letter of Credit Bank, the Letter of Credit Bank shall so notify the
Administrative Agent, and the Administrative Agent shall so notify each Lender.
The Lenders shall fund such Borrowing for purposes of reimbursing the Letter of
Credit Bank for the amount of such draft so paid by the Letter of Credit Bank.
If for any reason or under any circumstance (including the occurrence of a
Default or Event of Default or the failure to satisfy any of the conditions set
forth in Section 9.2) the Lenders do not make such Borrowing, Borrower shall
nonetheless be obligated to reimburse the amount of the draft to the Letter of
Credit Bank, with interest thereon from and after the date such draft is paid by
the Letter of Credit Bank until the amount thereof is repaid to the Letter of
Credit Bank in full.

21



--------------------------------------------------------------------------------



 



     3.5 Reimbursement Obligation Unconditional. The obligation of Borrower
under this Credit Agreement to reimburse the Letter of Credit Bank for a drawing
under a Letter of Credit shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, notwithstanding:
     (a) any lack of validity or enforceability of this Credit Agreement, any
Letter of Credit, any of the documents referenced in any Letter of Credit, or
any other agreement or instrument related to any such documents;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from any
agreement or instrument related to such Letter of Credit;
     (c) the existence of any claim, setoff, defense or other right which
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Letter of Credit Bank, any Lender or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or any unrelated transaction;
     (d) any statement, draft, demand, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect, or any statement therein being untrue or
inaccurate in any respect whatsoever or the draw certificate was otherwise
unauthorized, it being expressly understood and agreed by Borrower that neither
the Letter of Credit Bank nor any Lender shall have any liability on account of
any lack of authorization or forgery and any recovery from third parties on
account of such lack of authorization or such forgery shall be the sole
responsibility of Borrower;
     (e) payment of a draw against presentation of a draft or certificate which
does not strictly comply with the terms of that Letter of Credit, unless such
payment is made as a result of the gross negligence or willful misconduct of the
Letter of Credit Bank as determined by a final, non-appealable judgment of a
court of competent jurisdiction, or any payment made under any Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of any
Letter of Credit, including any arising in connection with any insolvency
proceeding;
     (f) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any other
Person.
     3.6 Cash Collateral Account. Upon the occurrence of an Event of Default,
Borrower shall immediately (a) establish an account with the Administrative
Agent or with such other financial institution as shall be approved by the
Required Lenders and subject to the control of the Administrative Agent (“Cash
Collateral Account”); (b) grant to the Administrative Agent a first-priority
security interest in such Cash Collateral Account; (c) deposit by wire transfer
funds

22



--------------------------------------------------------------------------------



 



into such Cash Collateral Account in an amount equal to 100% of the undrawn face
amount of all Letters of Credit then outstanding; and (d) take such action,
including the execution and delivery (and, where requested, obtaining the
execution thereof by third parties) of security documents, account control
agreements, financing statements, and/or such other documents as the
Administrative Agent may require, in order to grant to the Administrative Agent,
on behalf of the Lenders, a first priority security interest in and Lien on such
Cash Collateral Account and the funds on deposit therein. Notwithstanding any
other provision contained in this Credit Agreement or any of the other Loan
Documents, draws made against any Letter of Credit on or after the date of
funding of the Cash Collateral Account shall, at the sole discretion of the
Letter of Credit Bank, be funded out of the funds on deposit in the Cash
Collateral Account rather than out of Advances.
ARTICLE 4. INTEREST, FEES AND COSTS
     4.1 Interest. Interest on Advances under the Loan shall be calculated as
follows:
     (a) Base Rate Loans. Unless Borrower requests and receives a LIBO Rate Loan
pursuant to Subsection 4.1(b) hereof, each Borrowing shall be funded by the
Lenders as Base Rate Advances.
     (b) LIBO Rate Loans. From time to time, and so long as no Event of Default
has occurred and is continuing, Borrower may request in any Borrowing Notice
that all or any part of any Borrowing be funded by the Lenders as LIBO Rate
Advances. In addition, from time to time, and so long as no Event of Default has
occurred and is continuing, Borrower may convert any Base Rate Loan to a LIBO
Rate Loan, or continue a LIBO Rate Loan, by making a written request therefore
(“LIBO Request”) to the Administrative Agent by facsimile or email transmission,
not later than 12:00 noon (Eastern Time) on a Banking Day that is at least three
Banking Days prior to the date of the requested conversion or continuation,
specifying (i) the date of such conversion or continuation, which must be a
Banking Date, (ii) the principal amount that is to bear interest at the LIBO
Rate, which must be a minimum of $1,000,000 or a higher integral multiple of
$1,000,000 and (iii) the requested LIBO Rate Period therefor. The Administrative
Agent shall incur no liability in acting upon a request which it believed in
good faith had been made by a properly authorized representative of Borrower.
Following the expiration of the LIBO Rate Period for any LIBO Rate Loan, unless
Borrower requests and receives another LIBOR Rate Loan as provided hereunder or
prepays the principal of an outstanding LIBO Rate Loan at the end of such LIBO
Rate Period, each Lender shall automatically and without request of Borrower
convert each LIBO Rate Loan to a Base Rate Loan on the last day of the relevant
LIBO Rate Period
     4.2 Additional Provisions for LIBO Rate.
     (a) Limitation on LIBO Rate. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBO Rate or the
Base Rate LIBO Alternative:

23



--------------------------------------------------------------------------------



 



     (i) the Administrative Agent or any Lender determines that deposits in U.S.
dollars (in the applicable amounts) are not being offered in the London
interbank eurodollar market;
     (ii) the Administrative Agent or any Lender otherwise determines that by
reason of circumstances affecting the London interbank eurodollar market
adequate and reasonable means do not exist for ascertaining a LIBO Rate or a
Base Rate LIBO Alternative;
     (iii) any Lender determines (which determination shall be conclusive) that
the relevant rates of interest referred to in the definition of LIBO Rate or
Base Rate LIBO Alternative upon the basis of which the rate of interest is to be
determined do not adequately and fairly cover the cost to that Lender of making
or maintaining any Loan, or that the making or funding of any Loan has become
impracticable as a result of an event occurring after the date of this Credit
Agreement that in the opinion of that Lender materially affects any Loan; or
     (iv) any change in (including the adoption of any new) applicable laws or
regulations, or any change in the interpretation of applicable laws or
regulations by any governmental authority, central bank, comparable agency or
any other regulatory body charged with the interpretation, implementation or
administration thereof, or compliance by a Lender with any request or directive
(whether or not having the force of law) of any such authority, central bank,
comparable agency or other regulatory body, should make it or, in the good faith
judgment of the affected Lender, shall raise a substantial question as to
whether it is unlawful for such Lender to make, maintain or fund any Loan,
then the Administrative Agent or the affected Lender shall give Borrower and (if
applicable) the Administrative Agent prompt notice thereof, and so long as such
condition remains in effect, the affected Lenders shall be under no obligation
to make or continue any Loan as calculation by reference to the LIBO Rate or the
Base Rate LIBO Alternative) or convert Base Rate Loans into LIBO Rate Loans, and
Borrower shall either prepay such Loans or such Loans shall automatically be
converted into a Base Rate Loan (as calculated without reference to the Base
Rate LIBO Alternative) in accordance with Section 4.1 hereof.
     (b) LIBO Rate Unlawful. If any Change in Law shall make it unlawful for any
Lender to (i) advance its Funding Share of any Loan or (ii) maintain its share
of all or any portion of any Loan, such Lender shall promptly, by telephone (in
which case it must be promptly followed by a writing) in writing by facsimile or
email transmission, notify the Administrative Agent thereof, and of the reasons
therefor and the Administrative Agent shall promptly notify Borrower thereof and
shall provide a copy of such written notice to Borrower. In the former event,
any obligation of any such Lender to make available its Funding Share of any
future Loan shall immediately be canceled (and, in lieu thereof shall be made as
a Base Rate Loan (as calculated without reference to the Base Rate LIBO
Alternative), and in the latter event, any such unlawful Loans or portions
thereof then outstanding shall be converted, at the option of such Lender, to a
Base Rate Loan (as

24



--------------------------------------------------------------------------------



 



calculated without reference to the Base Rate LIBO Alternative); provided,
however, that if any such Change in Law shall permit the LIBO Rate to remain in
effect until the expiration of the LIBO Rate Period applicable to any such
unlawful Loan, then such Loan shall continue in effect until the expiration of
such LIBO Rate Period. Upon the occurrence of any of the foregoing events on
account of any Change in Law, Borrower shall pay to the Administrative Agent
immediately upon demand such amounts as may be necessary to compensate any such
Lender for any fees, charges, or other costs incurred or payable by such Lender
as a result thereof and which are attributable to any Loan made available to
Borrower hereunder, and any reasonable allocation made by any such Lender among
its operations shall be conclusive and binding upon Borrower absent manifest
error.
     4.3 Additional Costs of Maintaining Loan. Borrower shall pay to the
Administrative Agent from time to time such amounts as the Administrative Agent
may determine to be necessary to compensate any Lender for any increase in costs
to such Lender which the Administrative Agent determines, based on information
presented to it by such Lender, are attributable to such Lender’s making or
maintaining an Advance hereunder or its obligation to make such Advance, or any
reduction in any amount receivable by such Lender under this Credit Agreement or
the Notes payable to it in respect to such Advance or such obligation (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), resulting from any Change in Law or by any court or
governmental or monetary authority charged with the interpretation or
administration thereof (“Regulatory Change”), which: (a) changes the basis of
taxation of any amounts payable to such Lender under this Credit Agreement or
the Notes payable to such Lender in respect of such Advance (other than taxes
imposed on the overall net income of such Lender); or (b) imposes or modifies
any reserve, special deposit, or similar requirements relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, such
Lender; or (c) imposes any other condition affecting this Credit Agreement or
the Notes payable to such Lender (or any of such extensions of credit or
liabilities). The Administrative Agent will notify Borrower of any event
occurring after the date of this Credit Agreement which will entitle such Lender
to compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation. The
Administrative Agent shall include with such notice a certificate from such
Lender setting forth in reasonable detail the calculation of the amount of such
compensation. Determinations by the Administrative Agent for purposes of this
Section of the effect of any Regulatory Change on the costs of such Lender of
making or maintaining an Advance or on amounts receivable by such Lender in
respect of Advances, and of the additional amounts required to compensate such
Lender in respect of any Additional Costs, shall be conclusive absent manifest
error, provided that such determinations are made on a reasonable basis.
     4.4 Capital Requirements. In the event of any Change in Law, Regulatory
Change or compliance by any Lender or any corporation controlling any such
Lender with any guideline or request from any Governmental Authority (whether or
not having the force of law) has the effect of requiring an increase in the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender, and such Lender certifies that such
increase is based in any part upon such Lender’s obligations hereunder with
respect to the Facility, and other similar obligations, Borrower shall pay to
such Lender such additional amount as shall be

25



--------------------------------------------------------------------------------



 



certified by such Lender to the Administrative Agent and to Borrower to be the
net present value (discounted at the Base Rate) of (x) the amount by which such
increase in capital reduces the rate of return on capital which such Lender
could have achieved over the period remaining until the Maturity Date, but for
such introduction or change, (y) multiplied by the product of such Lender’s
Individual Pro Rata Share times the applicable Aggregate Commitment(s). The
Administrative Agent will notify Borrower of any event occurring after the date
of this Credit Agreement that will entitle any such Lender to compensation
pursuant to this Section as promptly as practicable after it obtains knowledge
thereof and of such Lender’s determination to request such compensation. The
Administrative Agent shall include with such notice a certificate from such
Lender setting forth in reasonable detail the calculation of the amount of such
compensation. Determinations by any Lender for purposes of this Section of the
effect of any increase in the amount of capital required to be maintained by any
such Lender and of the amount of compensation owed to any such Lender under this
Section shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis.
     4.5 Default Interest Rate. All past due payments on the Notes and all other
Obligations not paid when due hereunder (whether as a result of nonpayment by
Borrower when due, at maturity, or upon acceleration) shall bear interest at the
Default Interest Rate from and after the due date for the payment, or from and
after the date of maturity or acceleration, as the case may be. Notwithstanding
anything in this Credit Agreement to the contrary, at no time shall Borrower be
obligated or required to pay interest on any Obligation at a rate that could
subject the Administrative Agent, any Lender or the Letter of Credit Bank to
either civil or criminal liability as a result of being in excess of the maximum
interest rate that Borrower is permitted to be charged by applicable law. If,
under the terms of this Credit Agreement or any other Loan Document, Borrower is
at any time required or obligated to pay interest on any Obligation at a rate in
excess of such maximum rate, the applicable interest rate shall be deemed to be
immediately reduced to such maximum rate and all previous payments in excess of
the maximum rate shall be deemed to have been payments in reduction of principal
and not on account of any interest thereon due hereunder. All sums paid or
agreed to be paid to the Administrative Agent, a Lender or the Letter of Credit
Bank for the use, forbearance or retention of any Obligation, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Obligation to which such payment applies
until payment in full so that the rate or amount of interest on account of any
such Obligation does not exceed the maximum lawful rate of interest from time to
time in effect and applicable to such Obligation for so long as the Obligation
is outstanding.
     4.6 Interest Calculation. Interest on Base Rate Loans and LIBO Rate Loans
shall be calculated on the actual number of days that the principal owing
thereunder is outstanding with the daily rate calculated on the basis of a year
consisting of 360 days.
     4.7 Fees. Borrower shall pay or cause to be paid the following fees:
     (a) Commitment Fee. A fee for each day during the Availability Period
(“Commitment Fee”) for each Facility (i) payable in arrears by the tenth
calendar day following the close of each Quarter, and (ii) determined for each
day during such Quarter by (x) multiplying the Commitment Fee Factor (expressed
as a daily rate on the basis of a year of 360 days) times (y) the difference
between the Aggregate Revolving Commitment

26



--------------------------------------------------------------------------------



 



and the outstanding principal balance owing under the Loans as of the close of
the Administrative Agent’s business on such day. The Commitment Fee shall be
payable by Borrower to the Administrative Agent, and the Administrative Agent
shall distribute the Commitment Fee to the Lenders based on their Individual Pro
Rata Share.
     (b) Fee Letter. Borrower shall pay to the Administrative Agent all fees
required to be paid pursuant to the Fee Letter.
ARTICLE 5. PAYMENTS; FUNDING LOSSES
     5.1 Principal Payments. The aggregate unpaid principal amount of all
Overnight Advances shall be due and payable on the applicable Overnight Maturity
Date and the aggregate unpaid principal amount of all other Advances and other
Obligations shall be due and payable on the Maturity Date. Voluntary prepayments
may be made only as provided in Section 5.5 hereof and Mandatory Prepayments
must be made as provided in Section 5.6 hereof.
     5.2 Interest Payments. Interest shall be payable as follows: (a) interest
on Base Rate Loans shall be payable monthly in arrears on the first Banking Day
of the next month; (b) interest on LIBO Rate Loans shall be payable on the last
day of the LIBO Rate Period therefor, but no less frequently than each three
month anniversary of the first day of such LIBO Rate Period; (c) interest on all
Loans then accrued and unpaid shall be payable on the Maturity Date; and (d)
interest on Overnight Advances shall be payable on the applicable Overnight
Maturity Date.
     5.3 Application of Principal Payments. Principal payments and prepayments
shall be applied first to Overnight Advances, then to Base Rate Loans, and then
to LIBO Rate Loans unless Borrower directs otherwise in writing. However, upon
the occurrence and during the continuance of a Default or Event of Default, all
principal payments shall be applied, in such order as the Administrative Agent
in its sole discretion shall determine, to any fees, accrued and unpaid interest
or principal indebtedness under the Notes, or any other Obligations.
     5.4 Manner of Payment. All payments, including prepayments, that Borrower
is required or permitted to make under the terms of this Credit Agreement shall
be made to the Administrative Agent (a) in immediately available federal funds,
to be received no later than 1:00 P.M. Eastern Time of the date on which such
payment is due (or the following Banking Day if such date is not a Banking Day)
by wire transfer through Federal Reserve Bank, Kansas City, in accordance with
the Wire Instructions (or to such other account as the Administrative Agent may
designate by notice); and (b) without setoff or counterclaim and free and clear
of and without deduction for any taxes, levies, impost, duties, charges, fees,
deductions, withholding, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless Borrower is
required by law to make such deduction or withholding.
     5.5 Voluntary Prepayments. Borrower shall have the right to prepay all or
any part of the outstanding principal balance under the Loans at any time in
integral multiples of $1,000,000 (or the entire outstanding balance, if less)
and subject to a $1,000,000 minimum prepayment (or the entire outstanding
balance, if less), on any Banking Day; provided that in the event of

27



--------------------------------------------------------------------------------



 



prepayment of any LIBO Rate Loan, (a) Borrower must provide three (3) Banking
Days notice to the Administrative Agent prior to making such prepayment, and
(b) Borrower must, at the time of making such prepayment, pay all accrued
interest on such partial prepayment through the date of prepayment plus all
Funding Losses applicable to such prepayment. Principal amounts paid or prepaid
under the Loans may be reborrowed under the terms and conditions of this Credit
Agreement.
     5.6 Mandatory Prepayments. In the event the sum of (a) the outstanding
principal under all Loans; plus (b) the undrawn face amount of all outstanding
Letters of Credit; plus (c) the amount of all Committed Advances; plus
(d) without duplication, the amount of all outstanding Overnight Advances,
exceeds the Aggregate Revolving Commitment, Borrower shall, within one (1)
Banking Day make a prepayment in the amount of such excess.
     5.7 Funding Losses. In the event of any prepayment of any LIBOR Loans,
whether voluntary or mandatory, and including on account of acceleration,
Borrower must, at the time of making such prepayment, pay all Funding Losses
applicable to such prepayment. “Funding Losses” shall be determined on an
individual Lender basis as the amount which would result in such Lender being
made whole (on a present value basis) for the actual or imputed funding losses
(including, without limitation, any loss, cost or expense incurred by reason of
obtaining, liquidating or employing deposits or other funds acquired by such
Lender to fund or maintain such LIBO Rate Loan) incurred by such Lender as a
result of such prepayment (regardless of whether the Lender actually funded with
such deposits). In the event of any such prepayment, each Lender which had
funded the Loan being prepaid shall, promptly after being notified of such
prepayment, send written notice (“Funding Loss Notice”) to the Administrative
Agent by facsimile or email transmission setting forth the amount of
attributable Funding Losses and the method of calculating the same. The
Administrative Agent shall notify Borrower orally or in writing of the amount of
such Funding Losses. A determination by a Lender as to the amounts payable
pursuant to this Section shall be conclusive absent manifest error.
     5.8 Distribution of Principal and Interest Payments. The Administrative
Agent shall distribute payments of principal and interest among the Lenders in
accordance with their respective Individual Pro Rata Shares, provided that
principal and interest payments on Overnight Advances shall be remitted only to
the Overnight Lender.
ARTICLE 6. COBANK EQUITIES
     6.1 CoBank Equities.
     (a) So long as CoBank is a Lender hereunder, Borrower will acquire equity
in CoBank in such amounts and at such times as CoBank may require in accordance
with CoBank’s Bylaws and Capital Plan (as each may be amended from time to
time), except that the maximum amount of equity that Borrower may be required to
purchase in CoBank in connection with the Loans made by CoBank may not exceed
the maximum amount permitted by the Bylaws and the Capital Plan at the time this
Agreement is entered into. Borrower acknowledges receipt of a copy of
(i) CoBank’s most recent annual report, and if more recent, CoBank’s latest
quarterly report, (ii) CoBank’s Notice to Prospective Stockholders and
(iii) CoBank’s Bylaws and Capital Plan, which describe

28



--------------------------------------------------------------------------------



 



the nature of all of Borrower’s stock and other equities in CoBank acquired in
connection with its patronage loan from CoBank (the “CoBank Equities”) as well
as capitalization requirements, and agrees to be bound by the terms thereof.
     (b) Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan
(as each may be amended from time to time) shall govern (i) the rights and
obligations of the parties with respect to the CoBank Equities and any patronage
refunds or other distributions made on account thereof or on account of
Borrower’s patronage with CoBank, (ii) Borrower’s eligibility for patronage
distributions from CoBank (in the form of CoBank Equities and cash) and
(iii) patronage distributions, if any, in the event of a sale of a participation
interest. CoBank reserves the right to assign or sell participations in all or
any part of its Individual Commitments or outstanding Loans hereunder on a
non-patronage basis.
     (c) Each party hereto acknowledges that CoBank has a statutory first lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equities that Borrower may now own or hereafter acquire, which statutory
lien shall be for CoBank’s sole and exclusive benefit. The CoBank Equities shall
not constitute security for the Obligations due to any other Lender. To the
extent that any of the Loan Documents create a Lien on the CoBank Equities or on
patronage accrued by CoBank for the account of Borrower (including, in each
case, proceeds thereof), such Lien shall be for CoBank’s sole and exclusive
benefit and shall not be subject to pro rata sharing hereunder. Neither the
CoBank Equities nor any accrued patronage shall be offset against the
Obligations except that, upon the occurrence of an Event of Default, CoBank may
elect, solely at its discretion, to apply the cash portion of any patronage
distribution or retirement of equity to amounts due under this Agreement.
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of Borrower. CoBank shall have no
obligation to retire the CoBank Equities upon any Event of Default, Default or
any other default by Borrower, or at any other time, either for application to
the Obligations or otherwise.
     6.2 CoBank Capital Plan. Borrower shall retain eligibility to make such
investments in CoBank as may from time to time be required in accordance with
the Farm Credit Act of 1971, as amended, the regulations of the Farm Credit
Administration and the Bylaws and Capital Plan of CoBank, all as may be amended
from time to time.
ARTICLE 7. SECURITY
     7.1 Security Interest. The Advances made under this Credit Agreement are
being made on an unsecured basis, except (a) with respect to the Cash Collateral
Account as provided in Section 3.6, and (b) the statutory first lien in favor of
CoBank, but not in favor of any other Lender, in the CoBank Equities.
ARTICLE 8. REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to the Administrative Agent, each Lender
and the Letter of Credit Bank as follows:

29



--------------------------------------------------------------------------------



 



     8.1 Organization, Good Standing, Etc. Borrower: (a) is duly organized,
validly existing, and in good standing as a cooperative marketing association
under the laws of its state of incorporation, which is Kansas; (b) is duly
qualified to do business and is in good standing in each jurisdiction in which
the transaction of its business makes such qualification necessary, except to
the extent that the failure to so qualify has not resulted in, and could not
reasonably be expected to cause, a Material Adverse Effect; and (c) has all
authority and all requisite corporate and legal power to own and operate its
assets and to carry on its business, and to enter into and perform the Loan
Documents to which it is a party.
     8.2 Corporate Authority, Due Authorization; Consents. The execution,
delivery and performance by Borrower of the Loan Documents to which it is a
party, and the Letters of Credit and Advances from time to time obtained
hereunder, have been duly authorized by all necessary corporate action and do
not and will not (a) require any consent or approval which has not been obtained
prior to the date hereof; (b) require any authorization, consent or approval by,
or registration, declaration or filing (other than filing of financing
statements and recording of mortgages as contemplated hereunder) with, or notice
to, any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or, any third party, except such
authorization, consent, approval, registration, declaration, filing or notice as
has been obtained, accomplished or given prior to the date hereof; or (c) result
in, or require, the creation or imposition of any Lien of any nature upon or
with respect to any of the properties now owned or hereafter acquired by
Borrower (other than as required hereunder in favor of the Administrative Agent
or as otherwise permitted by this Credit Agreement).
     8.3 Litigation. Except as described on Exhibit 8.3 hereto, there are no
pending legal or governmental actions, suits, claims, proceedings or
investigations to which Borrower is a party or to which any property of Borrower
is subject which might reasonably be expected to result in any Material Adverse
Effect and, to Borrower’s knowledge, no such actions, suits, claims, proceedings
or investigations are threatened or contemplated by any Governmental Authority
or any other Person.
     8.4 No Violations. The execution, delivery and performance of its
obligations under the Loan Documents will not: (a) violate any provision of
Borrower’s Organization Documents, or any law, rule, regulation (including,
without limitation, Regulations T, U, and X of the Board of Governors of the
Federal Reserve System), or any judgment, order or ruling of any court or
governmental agency; (b) violate, require consent under (except such consent as
has been obtained), conflict with, result in a breach of or, with the giving of
notice or the expiration of time or both, constitute a default under, any
existing real estate mortgage, indenture, loan or credit agreement, lease,
security agreement, contract, note, instrument or any other agreements or
documents binding on Borrower or affecting its property; or (c) violate,
conflict with, result in a breach of, constitute a default under, or result in
the loss of, or restriction of rights under, any Required License or any order,
law, rule, or regulation under or pursuant to which any Required License was
issued or is maintained (“Licensing Laws”).
     8.5 Binding Agreement. Each of the Loan Documents to which Borrower is a
party is, or when executed and delivered, will be, the legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, subject only
to limitations on enforceability imposed by

30



--------------------------------------------------------------------------------



 



applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and by general principles of equity.
     8.6 Compliance with Laws. Borrower is in compliance with all federal,
state, and local laws, rules, regulations, ordinances, codes and orders,
including without limitation all Environmental Laws and all Licensing Laws, with
respect to which noncompliance would result in a Material Adverse Effect.
     8.7 Principal Place of Business. Borrower’s place of business, or chief
executive office if it has more than one place of business, and the place where
the records required by Section 10.1 hereof are kept, is located at 1391 Iron
Horse Road, McPherson, Kansas 67460.
     8.8 Payment of Taxes. Borrower has filed all required federal, state and
local tax returns and has paid all taxes as shown on such returns as they have
become due, and has paid when due all other taxes, assessments or impositions
levied or assessed against Borrower or its business or properties, except where
the failure to make such filing or payment could not reasonably be expected to
result in a Material Adverse Effect. Proper and accurate amounts have been
withheld by Borrower from its respective employees for all periods in compliance
with the tax, social security and any employment withholding provisions of
applicable federal and state law, and proper and accurate federal and state
returns have been filed by Borrower for all periods for which returns were due
with respect to employee income tax withholding, social security and
unemployment taxes, and the amounts shown thereon to be due and payable have
been paid in full or provision therefor included on the books of Borrower in
accordance with and to the extent required by GAAP. Borrower is unaware of any
pending investigation by any taxing authority.
     8.9 Licenses and Approvals. Borrower has ownership of, or license to use,
or has been issued, all franchises, certificates, approvals, permits,
authorities, agreements, and licenses which are used or necessary to permit it
to own its properties and to conduct the business as presently being conducted
as to which the termination or revocation thereof could reasonably be expected
to have a Material Adverse Effect (“Required Licenses”). Each Required License
is identified on Exhibit 8.9 hereto and is in full force and effect, and there
is no outstanding notice of cancellation or termination or, to Borrower’s
knowledge, any threatened cancellation or termination in connection therewith,
nor has an event occurred with respect to any Required License which, with the
giving of notice or passage of time or both, could result in the revocation or
termination thereof or otherwise impair Borrower’s rights with respect thereto,
which impairment could reasonably be expected to have a Material Adverse Effect.
     8.10 Employee Benefit Plans. Exhibit 8.10 sets forth as of the Closing Date
a true and complete list of each Borrower Benefit Plan, Borrower Pension Plan,
and Multiemployer Plan that is maintained by Borrower or any of its Subsidiaries
or ERISA Affiliates or in which Borrower or any of its Subsidiaries or ERISA
Affiliates participates or to which Borrower or any of its Subsidiaries or ERISA
Affiliates is obligated to contribute, in each case as of the Closing Date.
Except as disclosed on Exhibit 8.10, neither Borrower nor any of its ERISA
Affiliates (i) maintains (or contributes to) or has maintained (or contributed
to) any Borrower Pension Plan that is subject to Title IV of ERISA or
Section 412 of the Code, (ii) contributes or has contributed to any
Multiemployer Plan or (iii) provides or has provided post-retirement medical or
insurance benefits or has any post-retirement medical or insurance liabilities
with respect to

31



--------------------------------------------------------------------------------



 



employees or former employees (other than benefits required under Section 601 of
ERISA, Section 4980B of the Code or comparable state law). Borrower has not nor,
except as could not reasonably be expected to have a Material Adverse Effect,
has any of its ERISA Affiliates, received any notice or has any knowledge to the
effect that it is not in substantial compliance with any of the requirements of
ERISA, the Code or applicable state law. Except as could not reasonably be
expected to have a Material Adverse Effect, no Reportable Event has occurred in
connection with any Borrower Pension Plan subject to Title IV of ERISA. Each
Borrower Pension Plan that is intended to be a tax-qualified plan under Section
401(a) of the Code is so qualified, and no fact or circumstance exists that may
have an adverse effect on the Borrower Pension Plan’s tax-qualified status.
Borrower has not nor, except as could not reasonably be expected to have a
Material Adverse Effect, has any of its ERISA Affiliates, with respect to any
Borrower Pension Plan (i) failed to satisfy the minimum funding standard
specified in Section 302(a)(2) of ERISA or Section 412(a)(2) of the Code with
respect to any plan year, or (ii) incurred any material liability under
Section 4201 or 4243 of ERISA for any withdrawal, partial withdrawal,
reorganization or other event under any Multiemployer Plan. Borrower does not
have nor, except as could not reasonably be expected to have a Material Adverse
Effect, do any of its ERISA Affiliates have any knowledge of any facts or
circumstances that could be reasonably likely to result in any material
liability to the PBGC, the Internal Revenue Service, the Department of Labor or
any participant in connection with any Borrower Benefit Plan (other than routine
claims for benefits under the Borrower Benefit Plan). With respect to each
Borrower Pension Plan subject to Section 430 of the Code, as of the most recent
determination made for purposes of Section 430 of the Code, the “funding
shortfall” (as defined in Section 430(c)(4) of the Code, without reduction of
assets under Section 430(f)(4)(B) of the Code) of the Borrower Benefit Plan, if
paid to the Borrower Benefit Plan in a lump-sum payment, could not reasonably be
expected to have a Material Adverse Effect, and the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code, without reduction of
assets under Section 430(f)(4)(B) of the Code) of the Borrower Benefit Plan
equals at least 80%. There is no Lien on assets of Borrower or any ERISA
Affiliate that has arisen under Section 430(k) of the Code. Except as could not
reasonably be expected to have a Material Adverse Effect, other than claims for
benefits in the ordinary course of business, there are no actions, suits,
disputes, arbitrations or other material claims pending or, to Borrower’s
knowledge, threatened with respect to any Borrower Benefit Plan.
     8.11 Equity Investments. Borrower does not now own any stock or other
voting or equity interest, directly or indirectly, in any Person valued at the
greater of book value or market value at $5,000,000 or more, other than: (a) the
CoBank Equities, and (b) as set forth on Exhibit 8.11 hereto.
     8.12 Title to Real and Personal Property. Borrower has good and marketable
fee or leasehold title, as the case may be, to all of its properties and assets,
real and personal, including the properties and assets and leasehold interests
reflected in the financial statements of Borrower referred to in Section 8.13
hereof, except (a) any properties or assets disposed of in the ordinary course
of business, and (b) for defects in title and encumbrances which could not
reasonably be expected to result in a Material Adverse Effect. None of the
properties of Borrower are subject to any Lien, except as permitted by
Section 11.3 hereof (“Permitted Encumbrances”). All such property is in good
operating condition and repair, reasonable wear and tear excepted, and suitable
in all material respects for the purposes for which it is being utilized except
where its

32



--------------------------------------------------------------------------------



 



failure to be in good operating condition could not reasonably be expected to
result in a Material Adverse Effect. All of the leases of Borrower which
constitute Material Agreements are in full force and effect and afford Borrower
peaceful and undisturbed possession of the subject matter thereof.
     8.13 Financial Statements. The consolidated balance sheet of Borrower and
its Subsidiaries as of August 31, 2010, and the related consolidated statements
of operations, cash flows and consolidated statements of capital shares and
equities for the Fiscal Year then ended, and the accompanying footnotes,
together with the unqualified opinion thereon, dated August 31, 2010 of
Pricewaterhouse Coopers LLP, independent certified public accountants, copies of
which have been furnished to the Administrative Agent and the Lenders, fairly
present in all material respects the financial condition of Borrower and its
Subsidiaries as at such dates and the results of the operations of Borrower and
its Subsidiaries for the periods covered by such statements, all in accordance
with GAAP consistently applied. Since August 31, 2010, there has been no
material adverse change in the financial condition, results of operations,
business or prospects of Borrower or any of its Subsidiaries. As of the Closing
Date, there are no liabilities of Borrower or any of its Subsidiaries, fixed or
contingent, which are material but are not reflected in the financial statements
of Borrower and its Subsidiaries referred to above or referred to in the notes
thereto, other than liabilities arising in the ordinary course of business since
August 31, 2010. This Agreement, together with each other Loan Document and the
exhibits, schedules, attachments, written or oral statements, documents,
certificates and other items prepared or supplied to the Administrative Agent,
the Letter of Credit Bank or any Lender by or on behalf of Borrower or any of
its Subsidiaries with respect to the transactions contemplated hereby or
thereby, does not contain any untrue statement of a material fact or omit a
material fact necessary to make each statement contained herein or therein not
misleading (and, as to projections, valuations or pro forma financial
statements, all of such information presents a good faith opinion based on
reasonable assumptions as of the date made as to such projections, valuations
and pro forma condition and results). There is no fact that Borrower has not
disclosed to the Administrative Agent, the Letter of Credit Bank and the Lenders
in writing and of which any of Borrower’s officers, directors or executive
employees is aware and that has had or could reasonably be expected to have a
Material Adverse Effect. Notwithstanding the foregoing, the Administrative
Agent, the Letter of Credit Bank and the Lenders acknowledge that the financial
projections and pro forma information as to future periods contained therein are
subject to general business conditions and economic factors that may be beyond
Borrower’s or its Subsidiaries’ control or other unanticipated future events
that could have an unforeseen impact on the performance or condition of Borrower
and its Subsidiaries, it being understood that all such financial projections
will be subject to uncertainties and contingencies and that no representation is
given that any particular financial projection will ultimately be realized.
     8.14 Environmental Compliance. Borrower and its Subsidiaries have obtained
all permits, licenses and other authorizations which are required under all
applicable Environmental Laws, except to the extent failure to have any such
permit, license or authorization could not reasonably be expected to result in a
Material Adverse Effect (with respect to Borrower or any such Subsidiary).
Borrower and its Subsidiaries, and all activities of Borrower and each of its
Subsidiaries, are in compliance with all Environmental Laws and the terms and
conditions of the required permits, licenses and authorizations, and are also in
compliance with all other limitations, restrictions, obligations, schedules and
timetables contained in those Environmental

33



--------------------------------------------------------------------------------



 



Laws or contained in any plan, order, decree, judgment, injunction, notice or
demand letter issued, entered, promulgated or approved thereunder, except to the
extent, in each case, failure to comply has not resulted in, and could not
reasonably be expected to result in, a Material Adverse Effect (with respect to
Borrower or any such Subsidiary).
     8.15 Fiscal Year. Each fiscal year of Borrower begins on September 1 of
each calendar year and ends on August 31 of each calendar year.
     8.16 Material Agreements. Neither Borrower nor, to Borrower’s knowledge,
any other party to any Material Agreement, is in default thereunder, and no
facts exist which with the giving of notice or the passage of time, or both,
would constitute such a default.
     8.17 Regulations U and X. No portion of any Advance will be used for the
purpose of purchasing, carrying, or making loans to finance the purchase of any
“margin security” or “margin stock” as such terms are used in Regulations U or X
of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and
224.
     8.18 Intellectual Property. Set forth on Exhibit 8.18 hereto is a complete
and accurate list of all patents, trademarks, trade names, service marks and
copyrights, and all applications for any of the foregoing that are owned or
licensed by Borrower (collectively, “Intellectual Property”) and are registered
with any federal or state Governmental Authority and all licenses thereof,
showing as of the date hereof the jurisdiction in which registered, the
registration number, the date of registration and the expiration date or, if
registration is not yet complete, the date of the application therefor and the
application number and title, if any, and indicating whether Borrower owns or
licenses each such item of Intellectual Property. Borrower owns or licenses all
Intellectual Property that it utilizes in its business as presently being
conducted and as anticipated to be conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
Intellectual Property is in full force and effect, and Borrower has taken or
caused to be taken all action necessary to maintain the Intellectual Property in
full force and effect and has not taken or failed to take or cause to be taken
any action which, with the giving of notice, or the expiration of time, or both,
could result in any such Intellectual Property being revoked, invalidated,
modified, or limited.
     8.19 No Default on Outstanding Judgments or Orders. Borrower has satisfied
all judgments and Borrower is not in default with respect to any judgment, writ,
injunction, decree, rule or regulation of any court, arbitrator or federal,
state, municipal or other Governmental Authority, commission, board, bureau,
agency or instrumentality, domestic or foreign, except to the extent such
failure to satisfy any or all such judgments or to be in such a default has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.
     8.20 No Default in Other Agreements. Borrower is not a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any certificate of incorporation or corporate
restriction which has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect. Borrower is not in default in any respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument where such failure to
perform, observe or fulfill has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

34



--------------------------------------------------------------------------------



 



     8.21 Labor Disputes and Acts of God. Neither the business nor the
properties of Borrower are currently affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) which has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.
     8.22 Governmental Regulation. Borrower is not subject to regulation under
the Public Utility Holding Company Act of 1935, the Investment Company Act of
1940, the Interstate Commerce Act, the Federal Power Act or any statute or
regulation, in each case, limiting its ability to incur indebtedness for money
borrowed as contemplated hereby, and neither Borrower nor any company
controlling Borrower is required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940.
     8.23 Solvency. Both before and after giving effect to all of the loans,
guaranties and other financial accommodations contemplated herein, Borrower
(a) will be able to pay its debts as they become due, (b) will have funds and
capital sufficient to carry on its business and all businesses and transactions
in which it is about to engage, (c) will own property in the aggregate having a
value both at fair valuation and at fair saleable value in the ordinary course
of Borrower’s business greater than the amount required to pay its Indebtedness,
including for this purpose unliquidated, contingent, and disputed claims;
(d) was not and will not be insolvent, as that term is used and defined in
Section 101(32) of the United States Bankruptcy Code and Section 2 of the
Uniform Fraudulent Transfer Act; (e) does not, by executing, delivering or
performing its obligations under the Loan Documents to which it is a party or by
taking any action with respect thereto, intend to hinder, delay or defraud
either its present or future creditors; and (f) does not contemplate filing a
petition in bankruptcy or for an arrangement or reorganization or similar
proceeding under any law any jurisdiction or country, and, to the best knowledge
of Borrower, is not the subject of any bankruptcy or insolvency proceedings or
similar proceedings under any law of any jurisdiction or country threatened or
pending against Borrower.
ARTICLE 9. CONDITIONS TO ADVANCES
     9.1 Conditions to Closing. The obligation of the Lenders and the Letter of
Credit Bank to make any Advances or issue any Letters of Credit hereunder is
subject to satisfaction, in the sole discretion of the Administrative Agent, the
Letter of Credit Bank and the Lenders, of each of the following conditions
precedent:
     (a) Loan Documents. The Administrative Agent shall have received this
Credit Agreement and the Notes, duly executed by Borrower.
     (b) Approvals. The Administrative Agent shall have received evidence
satisfactory to it that all consents and approvals of governmental authorities
and third parties which are with respect to Borrower, necessary for, or required
as a condition of the validity and enforceability of the Loan Documents to which
it is a party.
     (c) Certificate of Good Standing. The Administrative Agent shall have
received a good standing certificate (or equivalent), dated no more than thirty
(30) days

35



--------------------------------------------------------------------------------



 



prior to the Closing Date, for Borrower from the Secretary of State (or the
appropriate official) of its state of formation.
     (d) Certificate of Assistant Secretary. The Administrative Agent shall have
received certificates of the assistant secretary or other appropriate officer of
Borrower (i) certifying that the execution, delivery and performance of the Loan
Documents and other documents contemplated hereunder to which Borrower is a
party have been duly approved by all necessary action of the governing board of
Borrower, and attaching true and correct copies of the applicable resolutions
granting such approval, (ii) certifying that attached to such certificate are
true and correct copies of the Organization Documents of Borrower, together with
such copies, and (iii) certifying the names of the officers of Borrower that are
authorized to sign the Loan Documents and other documents contemplated hereunder
(each an “Authorized Officer”), together with the true signatures of such
Authorized Officers. The Administrative Agent, the Letter of Credit Bank and the
Lenders may conclusively rely on such certificate until the Administrative Agent
receives a further certificate of the assistant secretary or other appropriate
officer of Borrower canceling or amending the prior certificate and submitting
the signatures of the officers named in such further certificate.
     (e) Evidence of Insurance. Borrower shall have provided the Administrative
Agent with insurance certificates and such other evidence, in form and substance
satisfactory to the Administrative Agent, of all property insurance required to
be maintained by it under the Loan Documents, together with endorsements showing
the Administrative Agent as lender loss payee thereunder; provided, however,
that insurance certificates and such other evidence, in form and substance
satisfactory to the Administrative Agent, of all liability insurance required to
be maintained by it under the Loan Documents, together with endorsements showing
the Administrative Agent as additional insured thereunder, shall be provided to
the Administrative Agent not later than two Banking Days after the date hereof.
     (f) Appointment of Agent for Service. The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that Borrower has
appointed National Registered Agents, Inc. (or other Person reasonably
acceptable to the Administrative Agent) to serve as its agent for service of
process at such agent’s Denver, Colorado office, and that National Registered
Agents, Inc. (or other acceptable Person) has executed its written acceptance of
such appointment by Borrower.
     (g) No Material Change. No change shall have occurred in the condition,
financial or otherwise, or operations or prospects of Borrower since August 31,
2010, which could reasonably be expected to result in a Material Adverse Effect.
     (h) Fees and Expenses. Borrower shall have paid the Administrative Agent,
by wire transfer of immediately available federal funds all fees and expenses
then due and payable pursuant to the Fee Letter and Sections 4.7 and 15.1
hereof.
     (i) Opinion of Counsel. Borrower shall have provided a favorable opinion of
its counsel addressed to the Administrative Agent, the Letter of Credit Bank and
each of

36



--------------------------------------------------------------------------------



 



the present and future Lenders, covering such matters as the Administrative
Agent may reasonably require.
     (j) Compliance Certificate. Borrower shall have provided to the
Administrative Agent a Compliance Certificate effective as of November 30, 2010.
     (k) Further Assurances. Borrower shall have provided and/or executed and
delivered to the Administrative Agent such further assignments, documents or
financing statements, in form and substance satisfactory to the Administrative
Agent, that Borrower is to execute and/or deliver pursuant to the terms of the
Loan Documents or as the Administrative Agent may reasonably request.
     9.2 Conditions to Advance. The Lenders’ obligation to fund each Advance is
subject to receipt by the Administrative Agent of a properly completed Borrowing
Notice; and the Lenders’ obligation to fund each Advance and the obligation of
the Letter of Credit Bank to issue a Letter of Credit is subject to the
satisfaction, in the sole discretion of the Administrative Agent or Letter of
Credit Bank, as applicable, of each of the following conditions precedent, as
well as those set forth in Section 9.1 hereof, and each Borrowing Request and
each LC Request by Borrower shall constitute a representation by Borrower, upon
which the Administrative Agent, Lenders, and Letter of Credit Bank, as
applicable, may rely, that the conditions set forth in this Section have been
satisfied and that the amount of the Advance does not exceed the limits set
forth in this Credit Agreement (including without limitation Sections 2.1, 2.2
and 2.5 hereof) or that the amount of the requested Letter of Credit does not
exceed the limits set forth in this Credit Agreement (including without
limitation Section 3.1 and 3.2 hereof), as applicable:
     (a) Member Loans. As of the Advance Date, there shall be no outstanding
Member Loans.
     (b) Default. As of the Advance Date, no Default or Event of Default shall
have occurred and be continuing or would result from the disbursing of the
amount of the requested Advance or requested Letter of Credit.
     (c) Representations and Warranties. The representations and warranties of
Borrower herein shall be true and correct in all material respects on and as of
the date on which the Advance is to be made or a Letter of Credit is issued as
though made on and as of such date. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available U.S. funds all fees and
expenses then due and payable pursuant to the Fee Letter and Sections 4.7 and
15.1 hereof.

37



--------------------------------------------------------------------------------



 



ARTICLE 10. AFFIRMATIVE COVENANTS
     From and after the date of this Credit Agreement and until the Obligations
are indefeasibly paid in full, all Letters of Credit have expired or been fully
drawn, the Letter of Credit Bank has no obligation to issue further Letters of
Credit, and the Lenders have no obligation to make any Advance, Borrower agrees
that it will observe and comply with the following covenants for the benefit of
the Administrative Agent, the Letter of Credit Bank and the Lenders:
     10.1 Books and Records. Borrower shall at all times keep proper books of
record and account, in which correct and complete entries shall be made of all
its dealings, in accordance with GAAP.
     10.2 Reports and Notices. Borrower shall provide to the Administrative
Agent the following reports, information and notices:
     (a) Annual Financial Statements. As soon as available, but in no event
later than ninety (90) days after the end of each Fiscal Year of Borrower
occurring during the term hereof, one copy of the audit report for such year and
the following accompanying financial statements prepared on a consolidated and
consolidating basis (including all footnotes thereto), including a consolidated
balance sheet, a consolidated statement of earnings, a consolidated statement of
capital, and a consolidated statement of cash flow for Borrower and its
Subsidiaries, showing in comparative form the figures for the previous Fiscal
Year, all in reasonable detail, prepared in conformance with GAAP consistently
applied and certified without qualification by PricewaterhouseCoopers LLP, or
other independent public accountants of nationally recognized standing selected
by Borrower and satisfactory to the Administrative Agent, and to be accompanied
by a copy of the management letter of such accountants addressed to the board of
directors of Borrower related to such annual audit. Such annual financial
statements required pursuant to this Subsection shall be accompanied by a
Compliance Certificate signed by Borrower’s Vice President of Finance, corporate
treasurer, or other officer of Borrower acceptable to the Administrative Agent.
     (b) Quarterly Financial Statements. As soon as available but in no event
more than forty-five (45) days after the end of each Fiscal Quarter (except the
last Fiscal Quarter of Borrower’s Fiscal Year) the following financial
statements prepared on a consolidated and consolidating basis or other
information concerning the operations of Borrower and its Subsidiaries for such
Fiscal Quarter, the Fiscal Year to date, and for the corresponding periods of
the preceding Fiscal Year, all prepared in accordance with GAAP consistently
applied: (i) a balance sheet, (ii) a summary of earnings, (iii) a statement of
cash flows, and (iv) such other statements as the Administrative Agent may
reasonably request. Such quarterly financial statements required pursuant to
this Subsection shall be accompanied by a Compliance Certificate signed by
Borrower’s Vice President of Finance, corporate treasurer, or other officer of
Borrower acceptable to the Administrative Agent (subject to normal year-end
adjustments).

38



--------------------------------------------------------------------------------



 



     (c) Notice of Default. As soon as the existence of any Default or Event of
Default becomes known to any officer of Borrower, prompt written notice of such
Default or Event of Default, the nature and status thereof, and the action being
taken or proposed to be taken with respect thereto.
     (d) ERISA Reports. As soon as possible and in any event within ten
(10) days after Borrower or any Subsidiary knows or has reason to know that
(i) any Reportable Event or Prohibited Transaction has occurred with respect to
any Borrower Benefit Plan, (ii) any event or circumstance has occurred that has
resulted or could reasonably be expected to result in liability to Borrower or
any of its ERISA Affiliates under Title IV of ERISA to a Borrower Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect, (iii) the PBGC or Borrower or any
Subsidiary has instituted or will institute proceedings under Title IV of ERISA
to terminate any Borrower Benefit Plan, or (iv) Borrower, any Subsidiary or any
ERISA Affiliate has completely or partially withdrawn from a Multiemployer Plan,
or that a Borrower Benefit Plan which is a Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA) or is terminating, a certificate
of the Vice President of Finance or corporate treasurer of Borrower or such
Subsidiary or ERISA Affiliate setting forth details as to such Reportable Event
or Prohibited Transaction or Borrower Benefit Plan termination or withdrawal or
reorganization or insolvency and the action Borrower or such Subsidiary or ERISA
Affiliate proposes to take with respect thereto, together with a copy of the
notice of such Reportable Event to the PBGC; provided, however, that
notwithstanding the foregoing, no reporting is required under this subsection
unless the matter(s), individually or in the aggregate, result, or could be
reasonably expected to result, in aggregate obligations or liabilities of
Borrower and/or its Subsidiaries or ERISA Affiliates in excess of five million
dollars ($5,000,000).
     (e) Pension Plans. As soon as possible and in any event within ten
(10) days after Borrower fails to make any quarterly contribution required with
respect to any Borrower Pension Plan under Section 430(j)(3) of the Code, or
fails to make a contribution required (or seeks a waiver of any contribution
required) with respect to any Borrower Pension Plan under Section 412 of the
Code, a statement of Borrower’s Vice President of Finance or corporate treasurer
setting forth details as to such failure and the action that Borrower proposes
to take with respect thereto, together with a copy of any notice of such failure
required to be provided to the PBGC, or contribution waiver request filed with
the Internal Revenue Service.
     (f) Notice of Litigation. Promptly after the commencement thereof, notice
of all actions, suits, arbitration and any other proceedings before any
Governmental Authority, affecting Borrower which, if determined adversely to
Borrower, could reasonably be expected to require Borrower to have to pay or
deliver assets having a value of five million dollars ($5,000,000) or more
(whether or not the claim is covered by insurance) or, independent of the amount
to be paid or the value of the assets to be delivered, could reasonably be
expected to result in a Material Adverse Effect.

39



--------------------------------------------------------------------------------



 



     (g) Notice of Material Adverse Effect. Promptly after Borrower obtains
knowledge thereof, notice of any matter which, alone or when considered together
with other matters, has resulted, or could reasonably be expected to result, in
a Material Adverse Effect.
     (h) Notice of Environmental Proceedings. Without limiting the provisions of
Section 10.2(f) hereof, promptly after Borrower’s receipt thereof, notice of the
receipt of all pleadings, orders, complaints, indictments, or other
communication alleging a condition that may require Borrower or any Subsidiary
to undertake or to contribute to a cleanup or other response under Environmental
Regulations, or which seeks penalties, damages, injunctive relief, or criminal
sanctions related to alleged violations of such laws, or which claims personal
injury or property damage to any person as a result of environmental factors or
conditions or which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.
     (i) Regulatory and Other Notices. Promptly after Borrower’s receipt
thereof, copies of any notices or other communications received from any
Governmental Authority with respect to any matter or proceeding the effect of
which could reasonably be expected to have a Material Adverse Effect.
     (j) Adverse Action Regarding Required Licenses and Intellectual Property.
As soon as Borrower learns that any petition, action, investigation, notice of
violation or apparent liability, notice of forfeiture, order to show cause,
complaint or proceeding is pending, or, to the best of Borrower’s knowledge,
threatened, to seek to revoke, cancel, suspend, modify, or limit any of the
Required Licenses or any of the Intellectual Property, prompt written notice
thereof. Borrower shall contest any such action in a Good Faith Contest.
     (k) Annual Business Plan. No later than September 15 of each year, a copy
of Borrower’s annual business plan (“Business Plan”) showing financial statement
forecasts for the Fiscal Year commencing on September 1 of such year, and
including a summary of capital expenditures, details of costs, yields and
expenses, and other assumptions used in preparing the forecasts.
     (l) Evidence of Insurance. No later than 30 days after the end of each
Fiscal Year of Borrower, updated certificates of insurance showing the
Administrative Agent as additional insured and lender loss payee thereunder, and
otherwise satisfying all requirements specified in the Loan Documents.
     (m) Additional Information. With reasonable promptness, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any Subsidiary as the Administrative Agent, the Letter of Credit
Bank or any Lender may from time to time reasonably request.
     10.3 Eligibility. Borrower shall preserve and maintain its status as an
entity eligible to borrow from CoBank.

40



--------------------------------------------------------------------------------



 



     10.4 Maintenance of Existence and Qualification. Borrower shall maintain
its corporate existence in good standing under the laws of its state of
organization. Borrower will qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is necessary in
view of its business, operations and properties except where the failure to so
qualify has not and could not reasonably be expected to result in a Material
Adverse Effect.
     10.5 Compliance with Legal Requirements and Agreements. Borrower shall:
(a) comply with all laws, rules, regulations and orders applicable to Borrower
or its business unless such failure to comply is the subject of a Good Faith
Contest; and (b) comply with all agreements, indentures, mortgages, and other
instruments to which it is a party or by which it or any of its property is
bound; provided, however, that the failure of Borrower to comply with this
sentence in any instance not directly involving the Administrative Agent or a
Lender shall not constitute an Event of Default unless such failure would have a
Material Adverse Effect. In addition, Borrower shall (i) ensure that no Person
who owns a controlling interest in or otherwise controls Borrower is or shall be
listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (ii) not use or
permit the use of the proceeds of any Advance to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, and (iii) comply with all applicable Bank Secrecy Act laws and
regulations, as amended.
     10.6 Compliance with Environmental Laws. Without limiting the provisions of
Section 10.5 of this Credit Agreement, Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with, and take all reasonable
steps necessary to cause all Persons occupying or present on any properties
owned or leased by Borrower (or any Subsidiary, as applicable) to comply with,
all Environmental Regulations, the failure to comply with which would have a
Material Adverse Effect (with respect to Borrower or any such Subsidiary) or
unless such failure to comply is the subject of a Good Faith Contest.
     10.7 Taxes. Borrower shall cause to be paid when due (a) all taxes,
assessments, and other governmental charges upon it, its income, its sales, its
properties, (b) federal and state taxes withheld from its employees’ earnings,
and (c) all lawful claims for labor, materials and supplies that, if unpaid,
might by law become a Lien or charge upon any properties of Borrower, in each
case unless (i) the failure to pay such taxes, assessments, or other charges or
claims could not reasonably be expected to result in a Material Adverse Effect,
or (ii) such taxes, assessments, or other charges or claims are the subject of a
Good Faith Contest and Borrower has established adequate reserves therefor in
accordance with GAAP.
     10.8 Insurance. Borrower shall keep all of its insurable property insured
at all times by an insurance carrier or carriers approved by the Administrative
Agent, against all risks covered by a special form policy as well as liability,
worker’s compensation, business interruption, boiler and machinery and such
other insurance as the Administrative Agent may reasonably require, which
insurance shall be primary and in amounts and with deductibles or maximum
payouts customarily carried by entities in similar lines of business. Borrower
shall also maintain fidelity coverage (including employee dishonesty) on such
officers and employees and in such amounts as customarily carried by
corporations engaged in comparable businesses and comparably

41



--------------------------------------------------------------------------------



 



situated. The policy or policies evidencing all insurance referred to in this
Section and receipts for the payment of premiums thereon or certificates of such
insurance satisfactory to the Administrative Agent shall be delivered to and
held by the Administrative Agent. No later than forty (40) days prior to
expiration, Borrower shall give the Administrative Agent (a) satisfactory
written evidence of renewal of all such policies with premiums paid, or (b) a
written report as to the steps being taken by Borrower to renew or replace all
such policies, provided that notwithstanding the receipt of such written report,
the Administrative Agent may at any time thereafter give Borrower written notice
to provide the Administrative Agent with such evidence as described in clause
(a), in which case Borrower must do so within ten (10) days of such notice.
Borrower agrees to pay all premiums on such insurance as they become due, and
will not permit any condition to exist which would wholly or partially
invalidate any insurance thereon.
     10.9 Maintenance of Properties. Borrower shall maintain, keep and preserve
all of its material properties (tangible and intangible) necessary or used in
the proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and shall cause to be made all repairs, renewals,
replacements, betterments and improvements thereof, all as in the sole judgment
of Borrower may be reasonably necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.
     10.10 Payment of Liabilities. Borrower shall pay all liabilities
(including, without limitation: (a) any indebtedness for borrowed money or for
the deferred purchase price of property or services; (b) any obligations under
leases which have or should have been characterized as Capital Leases; and
(c) any contingent liabilities, such as guaranties, for the obligations of
others relating to indebtedness for borrowed money or for the deferred purchase
price of property or services or relating to obligations under leases which have
or should have been characterized as Capital Leases) as they become due beyond
any period of grace under the instrument creating such liabilities, unless (with
the exception of the Obligations) (x) the failure to pay such liabilities within
such time period could not reasonably be expected to result in a Material
Adverse Effect, or (y) they are subject to a Good Faith Contest, and such
contesting will not result in a Material Adverse Effect.
     10.11 Inspection. Borrower shall permit the Administrative Agent, the
Letter of Credit Bank or any Lender or their agents, during normal business
hours or at such other times as the parties may agree, to examine, and make
copies of or abstracts from, Borrower’s properties, books, and records, and to
discuss Borrower’s affairs, finances, operations, and accounts with its
respective officers, directors, employees, and independent certified public
accountants; provided, that, in the case of each meeting with the independent
accountants Borrower is given an opportunity to have a representative present at
such meeting.
     10.12 Required Licenses; Intellectual Property. Borrower shall duly and
lawfully obtain, protect and maintain in full force and effect all Required
Licenses and Intellectual Property as appropriate for the business being
conducted and properties owned by Borrower at any given time.
     10.13 ERISA. Borrower shall make or cause to be made, and cause each
Subsidiary to make or cause to be made, all payments or contributions to all
Borrower Benefit Plans covered

42



--------------------------------------------------------------------------------



 



by Title IV of ERISA, which are necessary to enable those Borrower Benefit Plans
to continuously meet all minimum funding standards or requirements.
     10.14 Maintenance of Commodity Position. Borrower shall observe risk
management policies, including protection of its commodity inventory holdings or
commitments to buy or sell commodities against adverse price movements through
hedge agreements or otherwise, to minimize losses and protect margins in
commodity production, storage, processing and marketing, which policies shall be
consistent with its existing risk management policies, shall be policies as are
recognized as financially sound and reputable by prudent business persons in the
commodity business, and shall be consistent with risk management policies
observed in the petroleum refining and distribution industry in general.
     10.15 Financial Covenants. Borrower shall maintain the following financial
covenants, measured as a consolidation of the results of Borrower and its
Subsidiaries:
     (a) Funded Debt to EBITDA. As of each Covenant Compliance Date, a ratio of
Funded Debt divided by EBITDA of not greater than 3.00 to 1.00 during the
Covenant Computation Period ending on such date.
     (b) Minimum Net Worth. As of each Covenant Compliance Date, Net Worth of
not less than $600,000,000.
     (c) Interest Coverage Ratio. As of each Covenant Compliance Date, the
Interest Coverage Ratio of not less than 4.00 to 1.00 during the Covenant
Computation Period ending on such date.
     (d) Minimum Working Capital. At all times, Working Capital of not less than
$75,000,000.
ARTICLE 11. NEGATIVE COVENANTS
     From and after the date of this Credit Agreement until the Obligations are
indefeasibly paid in full, all Letters of Credit have expired or been fully
drawn, the Letter of Credit Bank has no obligation to issue further Letters of
Credit, and the Lenders have no obligation to make any Advance, Borrower agrees
that it will observe and comply with the following covenants:
     11.1 Borrowing. Borrower shall not create, incur, assume or permit to
exist, directly or indirectly, any Indebtedness, except for: (a) Indebtedness of
Borrower arising under this Credit Agreement and the other Loan Documents;
(b) trade payables arising in the ordinary course of business; (c) current
operating liabilities (other than for borrowed money) incurred in the ordinary
course of business; (d) Indebtedness on the date hereof as set forth in
Exhibit 11.1 attached hereto; (e) Indebtedness arising out of Subordinated
Member Loans; (f) Indebtedness under the Bonds so long as Borrower is the sole
owner and holder of all of the Bonds; and (g) other Indebtedness, including
without limitation, Indebtedness arising under guarantees permitted under
Section 11.5 hereof and Indebtedness arising under Capital leases, in an
aggregate maximum amount of principal outstanding at any one time of
$40,000,000.

43



--------------------------------------------------------------------------------



 



     11.2 No Other Businesses. Borrower shall not engage in any material
respects in any business activity or operations other than operations or
activities (a) in the petroleum refining and distribution industry, or (b) which
are not substantially different from or are related to its present business
activities or operations.
     11.3 Liens. Borrower shall not create, incur, assume, or suffer to exist
any Lien on any of its real or personal properties (including, without
limitation, leasehold interests, leasehold improvements and any other interest
in real property or fixtures, now owned or hereafter acquired), except:
     (a) Liens for taxes or assessments or other charges or levies of any
Governmental Authority, that are not delinquent or if delinquent (i) are the
subject of a Good Faith Contest but in no event past the time when a penalty
would be incurred, and (ii) the aggregate amount of liabilities so secured
(including interest and penalties) does not exceed $10,000,000 at any one time
outstanding;
     (b) Liens imposed by law, such as mechanic’s, worker’s, repairman’s,
miner’s, agister’s, attorney’s, materialmen’s, landlord’s, warehousemen’s and
carrier’s Liens and other similar Liens which are securing obligations incurred
in the ordinary course of business for sums not yet due and payable or if due
and payable which are the subject of a Good Faith Contest;
     (c) Liens under workers’ compensation, unemployment insurance, social
security or similar legislation (other than ERISA), or to secure payments of
premiums for insurance purchased in the ordinary course of business, or to
secure the performance of tenders, statutory obligations, surety and appearance
bonds and bids, bonds for release of an attachment, stay of execution or
injunction, leases, government contracts, performance and return-of-money bonds
and other similar obligations, all of which are incurred in the ordinary course
of business and not in connection with the borrowing of money;
     (d) Any attachment or judgment Lien, the time for appeal or petition for
rehearing of which shall not have expired or in respect of which Borrower is
protected in all material respects by insurance or for the payment of which
adequate reserves have been provided, provided that the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are the subject of a Good Faith Contest, and provided further that the aggregate
amount of liabilities of Borrower so secured (including interest and penalties)
shall not be in excess of $1,000,000 at any one time outstanding;
     (e) Easements, rights-of-way, restrictions, encroachments, covenants,
servitudes, zoning and other similar encumbrances which, in the aggregate, do
not materially interfere with the occupation, use and enjoyment by Borrower of
the property or assets encumbered thereby in the normal course of its business
or materially impair the value of the property subject thereto;
     (f) Liens on land, buildings and equipment existing at the time of their
acquisition or Liens to secure the payment of all or any part of the purchase
price of such

44



--------------------------------------------------------------------------------



 



land, buildings or equipment or to secure Funded Debt incurred prior to, at the
time of, or within one-hundred eighty (180) days after the acquisition of such
property for the purpose of financing all or any part of the purchase price
thereof, provided that any such Liens shall not encumber any other property of
Borrower;
     (g) Liens on assets acquired in a permitted merger and acquisition, but
only to the extent that such Liens shall not encumber any other property of
Borrower;
     (h) Liens on financed property created or incurred in connection with
leases, mortgages, conditional sales contracts, security interests or
arrangements for the retention of title entered into by Borrower to secure
“industrial revenue bonds” as defined in Section 103(b)(2) of the Code and
treated as obligations described in legislation similar to the provisions of
said Sections of the Code enacted in any State of the United States or Puerto
Rico, which are issued to finance property useful and intended to be used in
carrying on the business of Borrower, provided that upon creation of any such
Lien Borrower shall incur Indebtedness secured thereby only in conformity with
the provisions of Section 11.1 hereof;
     (i) CoBank’s statutory Lien in the CoBank Equities, and (without limiting
the foregoing) Liens of any cooperative on Investments by Borrower in the stock,
participation certificates, or allocated reserves of such cooperative owned by
Borrower;
     (j) All precautionary filings of financing statements under the Uniform
Commercial Code which cover property that is made available to or used by
Borrower pursuant to the terms of an Operating Lease or Capital Lease;
     (k) Liens securing its reimbursement obligations under any letter of credit
issued in connection with the acquisition of an asset; provided that (i) the
Lien attaches only to such asset, and (ii) the Lien is released upon
satisfaction of such reimbursement obligation; and
     (l) Liens in existence on the date hereof as set forth in Exhibit 11.3
attached hereto.
     11.4 Sale of Assets. Borrower shall not sell, convey, assign, lease or
otherwise transfer or dispose of, voluntarily, by operation of law or otherwise,
any material part of its now owned or hereafter acquired assets, except: (a) the
sale of inventory, equipment and fixtures disposed of in the ordinary course of
business, (b) the sale or other disposition of assets no longer necessary or
useful for the conduct of its business, and (c) the sale or other disposition of
assets in an aggregate amount not to exceed $12,000,000 during any Fiscal Year
(valued at the greater of book or market value).
     11.5 Liabilities of Others. Borrower shall not assume, guarantee, become
liable as a surety, endorse, contingently agree to purchase, or otherwise be or
become liable, directly or indirectly (including, but not limited to, by means
of a maintenance agreement, an asset or stock purchase agreement, or any other
agreement designed to ensure any creditor against loss), for or on account of
the obligation of any Person, except (a) by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower’s

45



--------------------------------------------------------------------------------



 



business, and (b) subject to the limitations contained in Section 11.1 hereof,
guarantees made from time to time by Borrower in the ordinary course of its
business.
     11.6 Loans. Borrower shall not lend or advance money, credit, or property
to any Person, except (a) trade credit extended in the ordinary course of
business; (b) loans to Borrower’s wholly-owned Subsidiary Jayhawk Pipeline,
L.L.C., provided that all such loans to Jayhawk Pipeline, L.L.C., when
aggregated with all of the Investments in Jayhawk Pipeline, L.L.C. made pursuant
to, and as permitted in, Section 11.8(i) hereof, do not exceed $75,000,000; and
(c) loans to Borrower’s partially-owned Subsidiary Kaw Pipe Line Company in an
aggregate amount not to exceed $5,000,000.
     11.7 Merger; Acquisitions; Business Form; Etc. Borrower shall not
liquidate, dissolve, terminate or suspend its business operations or otherwise
fail to operate its business in the ordinary course, or merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, assign, transfer or otherwise dispose of
all or substantially all of its assets, or acquire all or substantially all of
the assets of any Person, or form or create any new Subsidiary or Affiliate,
change its business form from a cooperative corporation, or commence operations
under any other name, organization, or entity, including any joint venture;
provided that Borrower may, so long as there is no Default or Event of Default
which has occurred and is continuing, acquire all or substantially all of the
assets of any Person so long as (a) the aggregate consideration for all such
acquisitions does not exceed $5,000,000 during any Fiscal Year, and (b) Borrower
has provided the Administrative Agent with pro-forma financial statements and
calculations demonstrating to the Administrative Agent’s satisfaction that
Borrower will be in compliance with all financial related covenants contained in
this Credit Agreement after giving effect to each such acquisition.
     11.8 Investments. Except for the purchase of CoBank Equities, Borrower
shall not own, purchase or acquire any stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any Person, except
that Borrower may own, purchase or acquire:
     (a) commercial paper maturing not in excess of one year from the date of
acquisition and rated PI by Moody’s Investors Service, Inc. or Al by Standard &
Poor’s Corporation on the date of acquisition;
     (b) certificates of deposit in North American commercial banks rated C or
better by Keefe, Bruyette & Woods, Inc. or 3 or better by Cates Consulting
Analysts, maturing not in excess of one year from the date of acquisition;
     (c) obligations of the United States government or any agency thereof, the
obligations of which are guaranteed by the United States government, maturing,
in each case, not in excess of one year from the date of acquisition;
     (d) repurchase agreements of any bank or trust company incorporated under.
the laws of the United States of America or any state thereof and fully secured
by a pledge of obligations issued or fully and unconditionally guaranteed by the
United States government;

46



--------------------------------------------------------------------------------



 



     (e) registered investment funds which invest solely in one or more of the
Investments described in subparts (a) through (d) of this Section 11.8;
     (f) Investments made prior to the Closing Date in Persons identified on
Exhibit 11.8 hereto;
     (g) Investments in the form of non-cash patronage dividends in any Person;
     (h) the Bonds;
     (i) Investments made on and after October 25, 2007 in Borrower’s wholly
owned Subsidiary Jayhawk Pipeline, L.L.C.; provided that all such Investments,
when aggregated with the amount of all loans to Jayhawk Pipeline, L.L.C., do not
exceed $75,000,000;
     (j) the CoBank Equities and any other stock or securities of, or
Investments in, CoBank or its investment services or programs; and
     (k) Investments, in addition to those permitted by clauses (a) through
(j) above, in an aggregate amount not exceeding $15,000,000.
     11.9 Transactions With Related Parties. Borrower shall not purchase,
acquire, provide, or sell any equipment, other personal property, real property
or services from or to any Affiliate or Subsidiary of Borrower, except in the
ordinary course and pursuant to the reasonable requirements of Borrower’s
business and upon fair and reasonable terms no less favorable than would be
obtained by Borrower in a comparable arm’s-length transaction with an unrelated
Person.
     11.10 Restricted Payments. Borrower shall not, in any Fiscal Year (a) make
any Restricted Payment (other than revolvements and retirements of equity)
(i) in an aggregate amount that would exceed Borrower’s Patronage Refunds from
the current Fiscal Year, or (ii) if a Default or an Event of Default has
occurred and is continuing at the time of such Restricted Payment or would
result therefrom; or (b) make any revolvement or retirements of equity if a
Default or an Event of Default has occurred and is continuing at the time of
such Restricted Payment or would result therefrom; provided that regardless of
whether a Default or an Event of Default has occurred and is continuing at the
time of such Restricted Payment or would result therefrom, Borrower may (x) make
cash payments to its Members in an aggregate amount in any Fiscal Year that does
not exceed twenty-one percent (21%) of Borrower’s Patronage Refunds for the
current Fiscal Year and (y) make age retirement, estate or similar payments.
     11.11 Change in Fiscal Year. Borrower shall not change its Fiscal Year from
a year ending on August 31 unless required to do so by the Internal Revenue
Service, in which case Borrower agrees to amend the terms Fiscal Quarter and
Fiscal Year, as used herein, as the Administrative Agent reasonably deems
necessary.
     11.12 ERISA. Borrower shall not: (a) engage in or permit any transaction
which could result in a Prohibited Transaction or in the imposition of an excise
tax pursuant to Section 4975 of the Code; (b) engage in or permit any
transaction or other event which could result in a

47



--------------------------------------------------------------------------------



 



Reportable Event for any Borrower Pension Plan; (c) fail to make full payment
when due of all amounts which, under the provisions of any Borrower Benefit
Plan, Borrower is required to pay as contributions thereto; (d) permit to exist
any funding shortfall (as such term is defined in Section 430(c)(4) of the Code)
in excess of $25,000 with respect to any Borrower Pension Plan; (e) fail to make
any payments to any Multiemployer Plan that Borrower may be required to make
under any agreement relating to such Multiemployer Plan or any law pertaining
thereto; or (f) terminate any Borrower Pension Plan in a manner which could
result in the imposition of a lien on any property of Borrower pursuant to
Section 4068 of ERISA. Borrower shall not terminate any Borrower Pension Plan so
as to result in any liability to the PBGC. Borrower’s failure to comply with any
of the foregoing provisions of this Section shall not constitute a breach of
this Credit Agreement or an Event of Default unless such failure has a Material
Adverse Effect.
     11.13 Member Loans. Notwithstanding any provision in this Credit Agreement,
including, without limitation, any restriction contained in Sections 11.6, 11.8,
or 11.10 hereof, Borrower may, at any time so long as all Advances, including
all Overnight Advances, have been repaid in full and there is no pending
Borrowing Notice or Overnight Advance Request in existence, make Member Loans to
its Members funded by Borrower’s cash on hand, subject to the following
conditions and limitations:
     (a) Aggregate and Individual Amounts. The aggregate committed amount of all
such Member Loans may not exceed Borrower’s Excess Working Capital; and the
aggregate committed and (without duplication) outstanding amount of Member Loans
to any individual Member may not, except as provided in Subsection 11.13(c)
hereof, exceed the product of such individual Member’s Member Percentage
multiplied by Borrower’s Excess Working Capital as measured at the time of
making such commitment.
     (b) Member Loan Documentation and Maturity Date. Each Member Loan must be
evidenced by a written credit and security agreement and revolving loan note in
substantially the form of Exhibit 11.13(b) hereto, which must be dated no later
than the date of the first advance thereunder, and, as to any advance
thereunder, must be payable in full as to interest and principal within no more
than thirty-one (31) days after the date of such advance; provided that,
notwithstanding the provisions contained in the form attached hereto as
Exhibit 11.13(b), Borrower may, at its discretion, make any Member Loan on an
unsecured basis.
     (c) Additional Aggregate Individual Amounts. The aggregate committed and
(without duplication) outstanding amount of Member Loans to any individual
Member may exceed the product of such individual Member’s Member Percentage
multiplied by Borrower’s Excess Working Capital; provided that the following
conditions are satisfied: (i) such amount may not exceed the lesser of the
following: (x) two times the product of such individual Member’s Member
Percentage multiplied by Borrower’s Excess Working Capital as measured at the
time of making such commitment, or (y) the sum of (A) the product of such
individual Member’s Member Percentage multiplied by Borrower’s Excess Working
Capital, plus (B) the amount of available credit such Member has under a credit
facility satisfactory to Borrower (“Revolving Credit Facility”), in each case as
measured at the time of (but without taking into effect the

48



--------------------------------------------------------------------------------



 



consequences of) making such commitment; (ii) such Member Loan is evidenced by a
written credit and security agreement and revolving loan note in substantially
the form of Exhibit 11.13(b) hereto which must contain (1) a representation by
such Member that the amount of credit available to such Member under the
Revolving Credit Facility is in excess of the difference between (A) the face
amount of such note and (B) the product of such individual Member’s Member
percentage multiplied by Borrower’s Excess Working Capital, (2) a covenant that
such Member will at no time request an advance in an amount which would result
in the outstanding balance under its Member Loan exceeding the limits set forth
in clause (i) of this Subsection 11.13(c), and (3) a covenant that such Member
will promptly upon discovery, advise Borrower of the fact and amount of any
decrease in the amount of credit available to such Member under the Revolving
Credit Facility; provided that notwithstanding the provisions contained in the
form attached hereto as Exhibit 11.13(b), Borrower may, at its discretion, make
any Member Loan on an unsecured basis.
ARTICLE 12. INDEMNIFICATION
     12.1 General; Stamp Taxes; Intangibles Tax. Borrower agrees to indemnify
and hold the Administrative Agent, the Letter of Credit Bank and each Lender and
their respective directors, officers, employees, agents, professional advisers
and representatives (“Indemnified Parties”) harmless from and against any and
all claims, damages, losses, liabilities, costs or expenses whatsoever which any
Indemnified Party may incur (or which may be claimed against any such
Indemnified Party by any Person), including attorneys’ fees incurred by any
Indemnified Party, arising out of or resulting from: (a) the material inaccuracy
of any representation or warranty of or with respect to Borrower in this Credit
Agreement or the other Loan Documents; (b) the material failure of Borrower to
perform or comply with any covenant or obligation of Borrower under this Credit
Agreement or the other Loan Documents; (c) the exercise by any Indemnified Party
of any right or remedy set forth in this Credit Agreement or the other Loan
Documents; or (d) all acts or omissions of the beneficiary of any Letter of
Credit, and for such purposes, such beneficiary shall be deemed Borrower’s
agent; provided that Borrower shall have no obligation to indemnify any
Indemnified Party against claims, damages, losses, liabilities, costs or
expenses to the extent that a court of competent jurisdiction renders a final
non-appealable determination that the foregoing are solely the result of the
willful misconduct or gross negligence of such Indemnified Party. In addition,
Borrower agrees to indemnify and hold the Indemnified Parties harmless from and
against any and all claims, damages, losses, liabilities, costs or expenses
whatsoever which the any Indemnified Party may incur (or which may be claimed
against any such Indemnified Party by any Person), including attorneys’ fees
incurred by any Indemnified Party, arising out of or resulting from the
imposition or nonpayment by Borrower of any stamp tax, intangibles tax, or
similar tax imposed by any state, including any amounts owing by virtue of the
assertion that the property valuation used to calculate any such tax was
understated. Borrower shall have the right to assume the defense of any claim as
would give rise to Borrower’s indemnification obligation under this Section with
counsel of Borrower’s choosing so long as such defense is being diligently and
properly conducted and Borrower shall establish to the Indemnified Party’s
satisfaction that the amount of such claims are not, and will not be, material
in comparison to the liquid and unrestricted assets of Borrower available to
respond to any award which may be granted on account of such claim. So long as
the conditions of the preceding sentence are met, Indemnified Party shall have
no

49



--------------------------------------------------------------------------------



 



further right to reimbursement of attorneys’ fees incurred thereafter. The
obligation to indemnify set forth in this Section shall survive the termination
of this Credit Agreement and the other Loan Documents.
     12.2 Indemnification Relating to Hazardous Substances. Borrower shall not
locate, produce, treat, transport, incorporate, discharge, emit, release,
deposit or dispose of any Hazardous Substance in, upon, under, over or from any
property owned or held by Borrower, except in accordance with all Environmental
Regulations; Borrower shall not permit any Hazardous Substance to be located,
produced, treated, transported, incorporated, discharged, emitted, released,
deposited, disposed of or to escape in, upon, under, over or from any property
owned or held by Borrower, except in accordance with Environmental Regulations;
and Borrower shall comply with all Environmental Regulations which are
applicable to such property. Borrower shall indemnify the Indemnified Parties
against, and shall reimburse the Indemnified Parties for, any and all claims,
demands, judgments, penalties, liabilities, costs, damages and expenses,
including court costs and attorneys’ fees incurred by the Indemnified Parties
(prior to trial, at trial and on appeal) in any action against or involving the
Indemnified Parties, resulting from any breach of the foregoing covenants in
this Section or the covenants in Section 10.6 hereof, or from the discovery of
any Hazardous Substance in, upon, under or over, or emanating from, such
property, it being the intent of Borrower and the Indemnified Parties that the
Indemnified Parties shall have no liability or responsibility for damage or
injury to human health, the environmental or natural resources caused by, for
abatement and/or clean-up of, or otherwise with respect to, Hazardous Substances
as the result of any Indemnified Party exercising any of its rights or remedies
with respect thereto, including but not limited to becoming the owner thereof by
foreclosure or conveyance in lieu of foreclosure of a judgment lien; provided
that such indemnification as it applies to the exercise by any Indemnified Party
of its rights or remedies with respect to the Loan Documents shall not apply to
claims arising solely with respect to Hazardous Substances brought onto such
property by such Indemnified Party while engaged in activities other than
operations substantially the same as the operations previously conducted on such
property by Borrower. The foregoing covenants of this Section shall be deemed
continuing covenants for the benefit of the Indemnified Parties, and any
successors and assigns of the Indemnified Parties, including but not limited to
any transferee of the title of the Administrative Agent, the Letter of Credit
Bank or any Lender or any subsequent owner of the property, and shall survive
the satisfaction or release of any Lien, any foreclosure of any Lien and/or any
acquisition of title to the property or any part thereof by any Indemnified
Party, or anyone claiming by, through or under any Indemnified Party or Borrower
by deed in lieu of foreclosure or otherwise. Any amounts covered by the
foregoing indemnification shall bear interest from the date incurred at the
Default Interest Rate, which interest shall be payable on demand. The
indemnification and covenants of this Section shall survive the termination of
this Credit Agreement and the other Loan Documents.

50



--------------------------------------------------------------------------------



 



ARTICLE 13. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
     13.1 Events of Default. The occurrence of any of the following events
(each, an “Event of Default”) shall, at the option of the Administrative Agent,
make all Obligations immediately due and payable (provided, that in the case of
an Event of Default under Subsection 13.1(f) all amounts owing under the Notes
and the other Obligations shall automatically and immediately become due and
payable without any action by or on behalf of the Administrative Agent), and the
Administrative Agent may exercise all rights and remedies for the collection of
any amounts outstanding hereunder and take whatever action it deems necessary to
secure itself, all without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character:
     (a) Failure of Borrower to pay within five (5) days of the date when due,
whether by acceleration or otherwise, any of the Obligations in accordance with
this Credit Agreement or the other Loan Documents.
     (b) Any representation or warranty set forth in any Loan Document, any
Borrowing Notice, any financial statements or reports or projections or
forecasts, or in connection with any transaction contemplated by any such
document, shall prove in any material respect to have been false or misleading
when made or furnished by Borrower.
     (c) Any default by Borrower in the performance or compliance with the
covenants, promises, conditions or provisions of Sections 10.3, 10.8, 10.11,
10.15, 11.1, 11.3, 11.4, 11.5, 11.7, 11.10, 11.12, or 11.13 of this Credit
Agreement.
     (d) Any default by Borrower in the performance or compliance with the
covenants, promises, conditions or provisions of Sections 10.12, 10.13, 11.6,
11.8, 11.9, or 11.11 of this Credit Agreement, and such default continues for
fifteen (15) days after Borrower learns of such default, whether by Borrower’s
own discovery or through notice from the Administrative Agent.
     (e) The failure of Borrower to pay when due, or failure to perform or
observe any other obligation or condition with respect to any of the following
obligations to any Person, beyond any period of grace under the instrument
creating such obligation: (i) any indebtedness for borrowed money or for the
deferred purchase price of property or services, (ii) any obligations under
leases which have or should have been characterized as Capital Leases, or
(iii) any contingent liabilities, such as guaranties and letters of credit, for
the obligations of others relating to indebtedness for borrowed money or for the
deferred purchase price of property or services or relating to obligations under
leases which have or should have been characterized as Capital Leases; provided
that no such failure will be deemed to be an Event of Default hereunder unless
and until the aggregate amount owing under obligations with respect to which
such failures have occurred and are continuing is at least $1,000,000.
     (f) (i) Borrower shall be or become insolvent, however defined; or admit in
writing its inability to pay debts as they mature; or make a general assignment
for the benefit of its creditors; or cease to do business in the ordinary
course; or (ii) Borrower

51



--------------------------------------------------------------------------------



 



shall institute any bankruptcy, insolvency, reorganization, dissolution,
liquidation or similar proceeding relating to itself under the laws of any
jurisdiction; or Borrower shall take any action to authorize any such
proceeding; or any such proceeding shall be instituted against Borrower and
shall not be dismissed or discharged within 60 days after its commencement; or
Borrower shall admit all of the material allegations with respect to any such
proceeding; or an order for relief or similar order shall be entered in any such
proceeding; or (iii) Borrower shall apply for the appointment of any receiver,
trustee or similar officer for itself or for all or substantially all of its
property; or Borrower shall take any action to authorize any such appointment;
or an action for any such appointment shall be commenced by any other Person and
such action shall not be dismissed or discharged within 60 days after its
commencement; or Borrower shall admit all of the material allegations with
respect to any such action; or any such appointment shall be made, with or
without the consent of Borrower; or (iv) a warrant, writ of attachment,
execution or similar process shall be issued or levied against any substantial
part of the property of Borrower and shall not be fully released, stayed,
vacated or bonded within 60 days after such issuance or levy; or (v) a petition
shall be filed by Borrower under the United States Bankruptcy Code naming
Borrower as debtor; or an involuntary petition shall be filed against Borrower
under the United States Bankruptcy Code, and such petition shall not have been
dismissed within 60 days after such filing; or an order for relief shall be
entered in any case under the United States Bankruptcy Code naming Borrower as
debtor.
     (g) Any default by Borrower in the performance or compliance with any other
provision of this Credit Agreement or any other Loan Document not constituting
an Event of Default under any of the preceding subparagraphs of this
Section 13.1, and such default continues for thirty (30) days after Borrower
learns of such default, whether by Borrower’s own discovery or through notice
from the Administrative Agent.
     (h) The entry of one or more judgments in an aggregate amount in excess of
$1,000,000 against Borrower not subject to a Good Faith Contest, or discharged
or paid, in each case, within thirty (30) days after entry.
     (i) In the event (i) CHS, Inc. shall (A) cease to own more than sixty-seven
percent (67%) of the total voting power generally entitled to vote in the
election of directors, managers or trustees of Borrower or (B) cease to own more
than sixty-seven percent (67%) of all non-voting classes of capital stock of
Borrower, or (ii) the members or stockholders, as applicable, of Borrower shall
approve any plan for the liquidation or dissolution of Borrower.
     (j) Any Loan Document or any provision thereof ceases to be in full force
and effect for any reason other than as expressly permitted hereunder or
thereunder; or Borrower attempts to reject, terminate or rescind any Loan
Document to which it is a party or any provision thereof, or contests in any
manner the validity, binding nature or enforceability of any Loan Document to
which it is a party or any provision thereof.
     (k) Any Reportable Event that the Administrative Agent or the Required
Lenders determine in good faith would reasonably be expected to constitute
grounds for

52



--------------------------------------------------------------------------------



 



the termination of any Pension Plan under Section 4042 of ERISA or for the
appointment by the appropriate United States District Court of a trustee to
administer any Borrower Pension Plan, shall have occurred and be continuing
30 days after written notice to such effect shall have been given to Borrower by
the Administrative Agent; or the PBGC shall have instituted proceedings to
terminate any Borrower Pension Plan or to appoint a trustee to administer any
Borrower Pension Plan; or Borrower or any of its ERISA Affiliates shall have
filed for a distress termination of any Borrower Pension Plan under Title IV of
ERISA; or there is imposed any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, on Borrower or
any of its ERISA Affiliates; or there is a determination that any Borrower
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430 or 432 of the Code or Sections 303 or
305 of ERISA; or Borrower or any of its ERISA Affiliates, shall have failed to
make any quarterly contribution required with respect to any Borrower Pension
Plan under Section 430(j) of the Code or fails to make a contribution required
(or seeks a waiver of any contribution required) with respect to any Borrower
Pension Plan under Section 412 of the Code, that the Administrative Agent or the
Required Lenders determine in good faith may by itself, or in combination with
any such failures that the Administrative Agent or the Required Lenders may
determine are likely to occur in the future, result in the imposition of a Lien
on Borrower’s assets in favor of the Borrower Pension Plan; or any withdrawal,
partial withdrawal, reorganization or other event occurs with respect to a
Multiemployer Plan that results or would reasonably be expected to result in a
material liability of Borrower to the Multiemployer Plan under Title IV of
ERISA.
     13.2 No Advance. Upon the occurrence and during the continuance of a
Default or an Event of Default, (a) the Lenders shall have no obligation to make
any Advance, and (b) neither the Letter of Credit Bank nor the Lenders shall
have any obligation to issue, reissue, or extend any Letters of Credit.
     13.3 Rights and Remedies. In addition to the remedies set forth in
Section 13.1 and 13.2 hereof, upon the occurrence of an Event of Default, the
Administrative Agent shall be entitled to exercise, subject to the provisions of
Subsection 14.6(d) hereof, all the rights and remedies provided in the Loan
Documents and by any applicable law. Each and every right or remedy granted to
the Administrative Agent pursuant to this Credit Agreement and the other Loan
Documents, or allowed the Administrative Agent by law or equity, shall be
cumulative. Failure or delay on the part of the Administrative Agent to exercise
any such right or remedy shall not operate as a waiver thereof. Any single or
partial exercise by the Administrative Agent of any such right or remedy shall
not preclude any future exercise thereof or the exercise of any other right or
remedy.
ARTICLE 14. AGENCY AGREEMENT
     14.1 Funding of Syndication Interest. Each Lender, severally but not
jointly, hereby irrevocably agrees to fund its Funding Share of the Advances
(“Advance Payment”) as determined pursuant to the terms and conditions contained
herein and in particular, Article 2 hereof. Each Lender’s interest (“Syndication
Interest”) in each Advance hereunder shall be

53



--------------------------------------------------------------------------------



 



without recourse to the Administrative Agent or any other Lender and shall not
be construed as a loan from any Lender to the Administrative Agent or any other
Lender.
     14.2 Lenders’ Obligations to Remit Funds. Each Lender agrees to remit its
Funding Share to the Administrative Agent as, and within the time deadlines
(“Lender Advance Date”), required in this Credit Agreement. Unless the
Administrative Agent shall have received notice from a Lender prior to the date
on which such Lender is to provide funds to the Administrative Agent for an
Advance to be made by such Lender that such Lender will not make available to
the Administrative Agent such funds, the Administrative Agent may assume that
such Lender has made such funds available to the Administrative Agent on the
date of such Advance in accordance with the terms of this Credit Agreement and
the Administrative Agent in its sole discretion may, but shall not be obligated
to, in reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If and to the extent such Lender shall not have made such
funds available to the Administrative Agent by 2:00 P.M. (Eastern Time) on the
Banking Day due, such Lender agrees to repay the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to Borrower until the Banking Day
such amount is repaid to the Administrative Agent (assuming payment is received
by the Administrative Agent at or prior to 2:00 P.M. (Eastern Time), and until
the next Banking Day if payment is not received until after 2:00 P.M.), at the
customary rate set by the Administrative Agent for the correction of errors
among banks for three (3) Banking Days and thereafter at the Base Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Advance for purposes of this
Credit Agreement. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify Borrower, and Borrower shall immediately pay such
corresponding amount to the Administrative Agent with the interest thereon, for
each day from the date such amount is made available to Borrower until the date
such amount is repaid to the Administrative Agent, at the rate of interest
applicable at the time to such Advance.
     14.3 Lender’s Failure to Remit Funds. If a Delinquent Lender fails to remit
its Funding Share in full by the date and time required (the unpaid amount of
any such payment being hereinafter referred to as the “Delinquent Amount”), in
addition to any other remedies available hereunder, any other Lender or Lenders
may, but shall not be obligated to, advance the Delinquent Amount (the Lender or
Lenders which advance such Delinquent Amount are referred to as the
“Contributing Lenders”), in which case (a) the Delinquent Amount which any
Contributing Lender advances shall be treated as a loan to the Delinquent Lender
and shall not be counted in determining the Individual Outstanding Obligations,
as applicable, of any Contributing Lender, and (b) the Delinquent Lender shall
be obligated to pay to the Administrative Agent, for the account of the
Contributing Lenders, interest on the Delinquent Amount at a rate of interest
equal to the rate of interest which Borrower is obligated to pay on the
Delinquent Amount plus 200 basis points (“Delinquency Interest”) until the
Delinquent Lender remits the full Delinquent Amount and remits all Delinquency
Interest to the Administrative Agent, which will distribute such payments to the
Contributing Lenders (pro rata based on the amount of the Delinquent Amount
which each of them (if more than one) advanced) on the same Banking Day as such
payments are received by the Administrative Agent if received no later than
11:00 A.M. (Eastern Time) or the next Banking Day if received by the
Administrative Agent thereafter. In addition, the Contributing Lenders shall be
entitled to share,

54



--------------------------------------------------------------------------------



 



on the same pro rata basis, and the Administrative Agent shall pay over to them,
for application against Delinquency Interest and the Delinquent Amount, the
Delinquent Lender’s Payment Distribution and any fee distributions or
distributions made under Section 14.10 hereof until the Delinquent Amount and
all Delinquency Interest have been paid in full. For voting purposes the
Administrative Agent shall readjust the Individual Commitments of such
Delinquent Lender and the Contributing Lenders from time to time first to
reflect the advance of the Delinquent Amount by the Contributing Lenders, and
then to reflect the full or partial reimbursement to the Contributing Lenders of
such Delinquent Amount. As between the Delinquent Lender and the Contributing
Lenders, the Delinquent Lender’s interest in its Note shall be deemed to have
been partially assigned to the Contributing Lenders in the amount of the
Delinquent Amount and Delinquency Interest owing to the Contributing Lenders
from time to time. For the purposes of calculating interest owed by a Delinquent
Lender, payments received on other than a Banking Day shall be deemed to have
been received on the next Banking Day, and payments received after 2:00 P.M.
(Eastern Time) shall be deemed to have been received on the next Banking Day.
Notwithstanding the foregoing, if no Lender advances the Delinquent Amount,
Borrower shall within two Banking Days following notice by the Administrative
Agent (x) first, prepay all outstanding Overnight Advances, and (y) second, cash
collateralize the undrawn face amount of all Letters of Credit then outstanding
to the extent of such Delinquent Lender’s Individual Pro Rata Share. Further,
the Overnight Lender shall not be required to fund any Overnight Advance and the
Letter of Credit Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Individual Commitments of the non-Delinquent Lenders in a manner
consistent with this Section 14.3 and/or cash collateral will be provided by
Borrower in accordance with this Section 14.3.
     14.4 Agency Appointment. Each of the Lenders hereby designates and appoints
the Administrative Agent to act as agent to service and collect the Loans, its
respective Notes and the other Obligations and to take such action on behalf of
such Lender with respect to the Loans, Notes and other Obligations, and to
execute such powers and to perform such duties, as specifically delegated or
required herein, as well as to exercise such powers and to perform such duties
as are reasonably incident thereto, and to receive and benefit from such fees
and indemnifications as are provided for or set forth herein, until such time as
a successor is appointed and qualified to act as the Administrative Agent.
     14.5 Power and Authority of the Administrative Agent. Without limiting the
generality of the power and authority vested in the Administrative Agent
pursuant to Section 14.4 hereof, the power and authority vested in the
Administrative Agent includes, but is not limited to, the following:
     (a) Advice. To solicit the advice and assistance of each of the Lenders,
the Letter of Credit Bank and Voting Participants concerning the administration
of the Facility and the exercise by the Administrative Agent of its various
rights, remedies, powers, and discretions with respect thereto. As to any
matters not expressly provided for by this Credit Agreement or any other Loan
Document, the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with instructions
signed by all of the Lenders, the Letter of Credit Bank or the Required Lenders,
as the case may be (and including in each such case, Voting Participants), and
any action taken or failure to act pursuant thereto shall be binding on

55



--------------------------------------------------------------------------------



 



all of the Lenders, the Letter of Credit Bank, the Voting Participants, and the
Administrative Agent.
     (b) Documents. To execute, seal, acknowledge, and deliver as the
Administrative Agent, all such instruments as may be appropriate in connection
with the administration of the Facility and the exercise by the Administrative
Agent of its various rights with respect thereto.
     (c) Proceedings. To initiate, prosecute, defend, and to participate in,
actions and proceedings in its name as the Administrative Agent for the ratable
benefit of the Lenders and the Letter of Credit Bank.
     (d) Retain Professionals. To retain attorneys, accountants, and other
professionals to provide advice and professional services to the. Administrative
Agent, with their fees and expenses reimbursable to the Administrative Agent by
Lenders pursuant to Section 14.17 hereof.
     (e) Incidental Powers. To exercise powers reasonably incident to the
Administrative Agent’s discharge of its duties enumerated in Section 14.6
hereof.
     14.6 Duties of the Administrative Agent. The duties of the Administrative
Agent hereunder shall consist of the following:
     (a) Possession of Documents. To safekeep one original of each of the Loan
Documents other than the Notes (which will be in the possession of the Lender
named as payee therein).
     (b) Distribute Payments. To receive and distribute to the Lenders payments
made by Borrower pursuant to the Loan Documents, as provided in Article 5
hereof. Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to any Lender hereunder that
Borrower will not make such payment in full, the Administrative Agent may assume
that Borrower has made such payment in full to the Administrative Agent on such
date and the Administrative Agent in its sole discretion may, but shall not be
obligated to, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative Agent
at the customary rate set by the Administrative Agent for the correction of
errors among banks for three (3) Banking Days and thereafter at the Base Rate.
     (c) Loan Administration. Subject to the provisions of Section 14.8 hereof,
to, on behalf of and for the ratable benefit of all Lenders, in accordance with
customary banking practices, exercise all rights, powers, privileges, and
discretion to which the Administrative Agent is entitled to administer the
Loans, including, without limitation: (i) monitor all borrowing activity,
Individual Commitment balances, and maturity dates of

56



--------------------------------------------------------------------------------



 



all LIBO Rate Loans; (ii) monitor and report Credit Agreement and covenant
compliance, and coordinate required credit actions by the Lenders; (iii) manage
the process for future waivers and amendments if modifications to the Credit
Agreement are required; and (iv) administer, record, and process all assignments
to be made for the current and future Lenders.
     (d) Action Upon Default. Each Lender agrees that upon its learning of any
facts which would constitute a Default or Event of Default, it shall promptly
notify the Administrative Agent by a writing designated as a notice of default
specifying in detail the nature of such facts and default, and the
Administrative Agent shall promptly send a copy of such notice to all other
Lenders. The Administrative Agent shall be entitled to assume that no Event of
Default or Default has occurred or is continuing unless an officer thereof
primarily responsible for the Administrative Agent’s duties as such with respect
to the Loans or primarily responsible for the credit relationship between the
Administrative Agent and Borrower has actual knowledge of facts which would
result in or constitute a Default or Event of Default, or has received written
notice from Borrower of such fact, or has received written notice of default
from a Lender. In the event the Administrative Agent has obtained actual
knowledge (in the manner described above) or received written notice of the
occurrence of a Default or Event of Default as provided in the preceding
sentences, the Administrative Agent may, but is not required to exercise or
refrain from exercising any rights which may be available under the Loan
Documents or at law on account of such occurrence and shall be entitled to use
its discretion with respect to exercising or refraining from exercising any such
rights, unless and until the Administrative Agent has received specific written
instruction from the Required Lenders to refrain from exercising such rights or
to take specific designated action, in which case it shall follow such
instruction; provided that the Administrative Agent shall not be required to
take any action which will subject it to personal liability, or which is or may
be contrary to any provision of the Loan Documents or applicable law. The
Administrative Agent shall not be subject to any liability by reason of its
acting or refraining from acting pursuant to any such instruction.
     (e) Forwarding of Information. The Administrative Agent shall, within a
reasonable time after receipt thereof, forward to the Lenders and the Voting
Participants notices and reports provided to the Administrative Agent by
Borrower pursuant to Section 10.2 hereof.
     14.7 Indemnification as Condition to Action. Except for action expressly
required of the Administrative Agent hereunder, the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Lenders under Section 14.18 hereof in
respect of any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.
     14.8 Consent Required for Certain Actions. Except as provided in
Section 14.3 hereof, and notwithstanding the fact that this Credit Agreement may
otherwise provide that the Administrative Agent may act at its discretion, the
Administrative Agent may not take any of the following actions (nor may the
Lenders or the Voting Participants take the action described in

57



--------------------------------------------------------------------------------



 



Subsection 14.8(a)(iii)) with respect to, or under, the Loan Documents without
the prior written consent, given after notification by the Administrative Agent
of its intention to take any such action (or notification by such Lenders as are
proposing the action described in Subsection 14.8(a)(iii) of their intention to
do so), of:
     (a) Unanimous. Each of the Lenders and Voting Participants before:
     (i) Agreeing to an increase in the Aggregate Revolving Commitment or an
extension of the Availability Period or the Maturity Date;
     (ii) Agreeing to a reduction in the amount, or to a delay in the due date,
of any payment by Borrower of interest, principal, or fees with respect to the
Loans; provided, however, this restriction shall not apply to a delay in payment
of interest or fees granted by the Administrative Agent in the ordinary course
of administration of the Loans and the exercise of reasonable judgment, so long
as such payment delay does not exceed five (5) days; or
     (iii) Amending the definition of “Required Lenders” any provision set forth
in this Subsection 14.8(a); or
     (iv) Agreeing to waive any material provisions of this Credit Agreement or
any of the other Loan Documents.
     (b) Required Lenders. The Required Lenders before:
     (i) Consenting to any action, amendment, or granting any waiver with
respect to the Loans or the other Obligations not covered in Subsection 14.8(a)
or (c); or
     (ii) Agreeing to amend Article 14 of this Credit Agreement (other than
Subsection 14.8(a)(iii)).
     (c) Action Without Vote. Notwithstanding any other provisions of this
Section, the Administrative Agent may take the following action without
obtaining the consent of the Lenders or the Voting Participants:
     (i) Determining (x) whether the conditions to an Advance have been met, and
(y) the amount of such Advance;
     (ii) Determining (x) whether the conditions to the issuance of a Letter of
Credit have been met, and (y) the amount of such Letter of Credit.
If no written consent or denial is received from a Lender within five
(5) Banking Days after written notice of any proposed action as described in
this Section is delivered to such Lender by the Administrative Agent, such
Lender shall be conclusively deemed to have consented thereto for the purposes
of this Section. Notwithstanding any other provision of this Section 14.8, any
Fee Letter may be amended by the agreement of the parties thereto.

58



--------------------------------------------------------------------------------



 



     14.9 Distribution of Principal and Interest. The Administrative Agent will
receive and accept all payments (including prepayments) of principal and
interest made by Borrower on the Loans and the Notes and will hold all such
payments in trust for the benefit of all present and future Lenders, and, if
requested in writing by the Required Lenders, in an account segregated from the
Administrative Agent’s other funds and accounts (“Payment Account”). After the
receipt by the Administrative Agent of any payment representing interest or
principal on the Loans, the Administrative Agent shall remit to each Lender its
share of such payment as provided in Article 5 hereof (“Payment Distribution”)
no later than the same Banking Day as such payment is received by the
Administrative Agent if received no later than 11:00 A.M. (Eastern Time) or the
next Banking Day if received by the Administrative Agent thereafter. Any
Lender’s rights to its Payment Distribution shall be subject to the rights of
any Contributing Lenders to such amounts as set forth in Section 14.3 hereof.
     14.10 Distribution of Certain Amounts. The Administrative Agent shall
(a) receive and hold in trust for the benefit of all present and future Lenders,
in the Payment Account and, if requested in writing by the Required Lenders,
segregated from the Administrative Agent’s other funds and accounts and
(b) shall remit to each Lender the amount of any Funding Losses paid by Borrower
to the Administrative Agent in connection with a prepayment of any portion of a
LIBO Rate Loan, in accordance with the Funding Loss Notice such Lender provided
to the Administrative Agent, no later than the same Banking Day that payment of
such Funding Losses is received by the Administrative Agent, if received no
later than 11:00 A.M. (Eastern Time), or the next Banking Day if received by the
Administrative Agent thereafter.
     14.11 Possession of Loan Documents. The Loan Documents (other than the
Notes) shall be held by the Administrative Agent in its name, for the ratable
benefit of itself and the other Lenders without preference or priority.
     14.12 Collateral Application. The Lenders shall have no interest in any
other loans made to Borrower by any other Lender other than the Loans, or in any
property taken as security for any other loan or loans made to Borrower by any
other Lender, or in any property now or hereinafter in the possession or control
of any other Lender, which may be or become security for the Loans solely by
reason of the provisions of a security instrument that would cause such security
instrument and the property covered thereby to secure generally all indebtedness
owing by Borrower to such other Lender. Notwithstanding the foregoing, to the
extent such other Lender applies such funds or the proceeds of such property to
reduction of the Loans, such other Lender shall share such funds or proceeds
with all Lenders according to their respective Individual Pro Rata Shares. In
the event that any Lender shall obtain payment, whether partial or full, from
any source in respect of the Loans, including without limitation payment by
reason of the exercise of a right of offset, banker’s lien, general lien, or
counterclaim, such Lender shall promptly make such adjustments (which may
include payment in cash or the purchase of further syndications or
participations in the Loans) to the end that such excess payment shall be shared
with all other Lenders in accordance with their respective Individual
Commitments. Notwithstanding any of the foregoing provisions of this Section or
Article 7 hereof, no Lender other than CoBank shall have any right to, or to the
proceeds of, or any right to the application to any amount owing to such Lender
hereunder of any the proceeds of, any CoBank Equities issued to Borrower by
CoBank or on account of any statutory lien held by CoBank on such CoBank
Equities.

59



--------------------------------------------------------------------------------



 



     14.13 Amounts Required to be Returned. If the Administrative Agent makes
any payment to a Lender in anticipation of the receipt of final funds from
Borrower, and such funds are not received from Borrower, or if excess funds are
paid by the Administrative Agent to any Lender as the result of a miscalculation
by the Administrative Agent, then Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent any such amounts, plus
interest thereon (from the day such amounts were transferred by the
Administrative Agent to the Lender to, but not including, the day such amounts
are returned by Lender) at a rate per annum equal to the customary rate set by
the Administrative Agent for the correction of errors among banks for three
(3) Banking Days and thereafter at the Base Rate. If the Administrative Agent is
required at any time to return to Borrower or a trustee, receiver, liquidator,
custodian, or similar official any portion of the payments made by Borrower to
the Administrative Agent, whether pursuant to any bankruptcy or insolvency law
or otherwise, then each Lender shall, on demand of the Administrative Agent,
forthwith return to the Administrative Agent any such payments transferred to
such Lender by the Administrative Agent but without interest or penalty (unless
the Administrative Agent is required to pay interest or penalty on such amounts
to the person recovering such payments).
     14.14 Reports and Information to Lenders. The Administrative Agent shall
use reasonable efforts to provide to Lenders, as soon as practicable after
actual knowledge thereof is acquired by an officer thereof primarily responsible
for the Administrative Agent’s duties as such with respect to the Loans or
primarily responsible for the credit relationship between the Administrative
Agent and Borrower, any material factual information which has a material
adverse effect on the creditworthiness of Borrower, and Borrower hereby
authorizes such disclosure by the Administrative Agent to the Lenders (and by
the Lenders to any of their participants). Failure of the Administrative Agent
to provide the information referred to in this Section or in Subsection 14.6(d)
hereof shall not result in any liability upon, or right to make a claim against,
the Administrative Agent except where a court of competent jurisdiction renders
a final non-appealable determination that such failure is a result of the
willful misconduct or gross negligence of the Administrative Agent. Lenders
acknowledge and agree that all information and reports received pursuant to this
Credit Agreement will be received in confidence in connection with their
Syndication Interest, and that such information and reports constitute
confidential information and shall not, without the prior written consent of the
Administrative Agent or Borrower, as applicable, be (x) disclosed to any third
party (other than the Administrative Agent, another Lender or potential Lender,
or a participant or potential participant in the interest of a Lender, which
disclosure is hereby approved by Borrower), except pursuant to appropriate legal
or regulatory process, or (y) used by the Lender except in connection with the
Loans and its Syndication Interest.
     14.15 Standard of Care. The Administrative Agent shall not be liable to
Lenders for any error in judgment or for any action taken or not taken by the
Administrative Agent or its agents, except for its gross negligence or willful
misconduct as determined by a final, non-appealable judgment of a court of
competent jurisdiction. The Administrative Agent may rely on the advice of
counsel concerning legal matters and on any written document it believes to be
genuine and correct and to have been signed or sent by the proper Person or
Persons.
     14.16 No Trust Relationship. Neither the execution of this Credit
Agreement, nor the sharing in the Loans, nor the holding of the Loan Documents
in its name by the Administrative

60



--------------------------------------------------------------------------------



 



Agent, nor the management and administration of the Loans and Loan Documents by
the Administrative Agent (including the obligation to hold certain payments and
proceeds in the Payment Account in trust for the Lenders), nor any other right,
duty or obligation of the Administrative Agent under or pursuant to this Credit
Agreement is intended to be or create, and none of the foregoing shall be
construed to be or create, any express, implied or constructive trust
relationship between the Administrative Agent and any Lender. Each Lender hereby
agrees and stipulates that the Administrative Agent is not acting as trustee for
such Lender with respect to the Loans, this Credit Agreement, or any aspect of
either, or in any other respect.
     14.17 Sharing of Costs and Expenses. To the extent not paid by Borrower,
each Lender will promptly upon demand reimburse the Administrative Agent for its
proportionate share (based on its Individual Pro Rata Share), for all reasonable
costs, disbursements, and expenses incurred by the Administrative Agent on or
after the date of this Credit Agreement for legal, accounting, consulting, and
other services rendered to the Administrative Agent in its role as the
Administrative Agent in the administration of the Loans, interpreting the Loan
Documents, and protecting, enforcing, or otherwise exercising any rights, both
before and after default by Borrower under the Loan Documents, and including,
without limitation, all costs and expenses incurred in connection with any
bankruptcy proceedings; provided, however, that the costs and expenses to be
shared in accordance with this Section shall not include any costs or expenses
incurred by the Administrative Agent solely as a Lender in connection with the
Loans, nor to the Administrative Agent’s internal costs and expenses.
     14.18 Lenders’ Indemnification of the Administrative Agent. Each of the
Lenders agree to indemnify the Administrative Agent, including any Successor
Agent, and their respective directors, officers, employees, agents, professional
advisers and representatives (“Indemnified Agency Parties”), to the extent not
reimbursed by Borrower, and without in any way limiting the obligation of
Borrower to do so, ratably based on its Individual Pro Rata Share, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Loans and/or the expiration or termination of this
Credit Agreement) be imposed on, incurred by or asserted against the
Administrative Agent (or any of the Indemnified Agency Parties while acting for
the Administrative Agent or for any Successor Agent) in any way relating to or
arising out of this Credit Agreement or the Loan Documents, or the performance
of the duties of the Administrative Agent hereunder or thereunder or any action
taken or omitted while acting in the capacity of the Administrative Agent under
or in connection with any of the foregoing; provided that the Lenders shall not
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of an Indemnified Agency Party to the extent that any of the
forgoing result from the gross negligence or willful misconduct of that
Indemnified Agency Party as determined by a final, non-appealable judgment of a
court of competent jurisdiction. The agreements and obligations in this Section
shall survive the payment of the Loans and the expiration or termination of this
Credit Agreement.
     14.19 Books and Records. The Administrative Agent shall maintain such books
of account and records relating to the Loans as it maintains with respect to
other loans of similar type and amount, and which shall clearly and accurately
reflect the Syndication Interest of each

61



--------------------------------------------------------------------------------



 



Lender. Lenders, or their agents, may inspect such books of account and records
at all reasonable times during the Administrative Agent’s regular business
hours.
     14.20 Administrative Agent Fee. CoBank and any Successor Agent shall be
entitled to the Administrative Agent Fee for acting as the Administrative Agent.
In the event the Successor Agent is contractually entitled to an additional fee,
each Lender will be responsible for its proportionate share (based on its
Individual Pro Rata Share) thereof.
     14.21 The Administrative Agent’s Resignation or Removal. The Administrative
Agent may resign at any time by giving at least sixty (60) days’ prior written
notice of its intention to do so to each of the Lenders and Borrower. After the
receipt of such notice, the Required Lenders shall appoint a successor
(“Successor Agent”). If (a) no Successor Agent shall have been so appointed
which is either (i) a Lender, or (ii) if not a Lender, which is a Person
approved by Borrower, such approval not to be unreasonably withheld (provided
that Borrower shall have no approval rights upon the occurrence and during the
continuance of an Event of Default), or (b) if such Successor Agent has not
accepted such appointment, in either case within forty-five (45) days after the
retiring Administrative Agent’s giving of such notice of resignation, then the
retiring Administrative Agent may, after consulting with, but without requiring
the approval of, Borrower, appoint a Successor Agent which shall be a bank or a
trust company organized under the laws of the United States of America or any
state thereof and having a combined capital, surplus and undivided profit of at
least $250,000,000. Any Administrative Agent may be removed upon the written
demand of the Required Lenders, which demand shall also appoint a Successor
Agent. Upon the appointment of a Successor Agent hereunder, (x) the term
“Administrative Agent” shall for all purposes of this Credit Agreement
thereafter mean such Successor Agent, and (y) the Successor Agent shall notify
Borrower of its identity and of the information called for in Subsection 15.4(b)
hereof. After any retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, or the removal hereunder of any Administrative Agent, the
provisions of this Credit Agreement shall continue to inure to the benefit of
such Administrative Agent as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Credit Agreement.
     14.22 Representations and Warranties of All Parties. The Administrative
Agent and each Lender represents and warrants that: (a) the execution and
delivery of, and performance of its obligations under, this Credit Agreement is
within its power and has been duly authorized by all necessary corporate and
other action by it; (b) this Credit Agreement is in compliance with all
applicable laws and regulations promulgated under such laws and does not
conflict with nor constitute a breach of its charter or bylaws nor any
agreements by which it is bound, and does not violate any judgment, decree or
governmental or administrative order, rule or regulation applicable to it;
(c) no approval, authorization or other action by, or declaration to or filing
with, any governmental or administrative authority or any other Person is
required to be obtained or made by it in connection with the execution and
delivery of, and performance of its obligations under, this Credit Agreement;
and (d) this Credit Agreement has been duly executed by it, and constitutes the
legal, valid, and binding obligation of such Person, enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally and general equitable principles
(regardless of whether such enforceability is considered in a proceeding at law
or in equity). Each Lender that is a state or national bank

62



--------------------------------------------------------------------------------



 



represents and warrants that the act of entering into and performing its
obligations under this Credit Agreement has been approved by its board of
directors or its loan committee and such action was duly noted in the written
minutes of the meeting of such board or committee, and that it will furnish the
Administrative Agent with a certified copy of such minutes or an excerpt
therefrom reflecting such approval.
     14.23 Lenders’ Independent Credit Analysis. Each Lender acknowledges
receipt of true and correct copies of all Loan Documents (other than any Note
payable to another Lender) from the Administrative Agent. Each Lender agrees and
represents that it has relied upon its independent review (a) of the Loan
Documents, and (b) any information independently acquired by such Lender from
Borrower or otherwise in making its decision to acquire an interest in the Loans
independently and without reliance on the Administrative Agent. Each Lender
represents and warrants that it has obtained such information as it deems
necessary (including any information such Lender independently obtained from
Borrower or others) prior to making its decision to acquire an interest in the
Loans. Each Lender further agrees and represents that it has made its own
independent analysis and appraisal of an investigation into each Borrower’s
authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire an
interest in the Loans. Each Lender agrees that it will continue to rely solely
upon its independent review of the facts and circumstances related to Borrower,
and without reliance upon the Administrative Agent, in making future decisions
with respect to all matters under or in connection with the Loan Documents and
the Loans. The Administrative Agent assumes no responsibility for the financial
condition of Borrower or for the performance of Borrower’s obligations under the
Loan Documents. Except as otherwise expressly provided herein, no Lender shall
have any duty or responsibility to furnish to any other Lenders any credit or
other information concerning Borrower which may come into its possession.
     14.24 No Joint Venture or Partnership. Neither the execution of this Credit
Agreement, the sharing in the Loans, nor any agreement to share in payments or
losses arising as a result of this transaction is intended to be or to create,
and the foregoing shall not be construed to be, any partnership, joint venture
or other joint enterprise between the Administrative Agent and any Lender, nor
between or among any of the Lenders.
     14.25 Purchase for Own Account; Restrictions on Transfer; Participations.
Each Lender other than CoBank represents that it has acquired and is retaining
its interest in the Loans for its own account in the ordinary course of its
banking or financing business and not with a view toward the sale, distribution,
further participation, or transfer thereof. Each Lender other than CoBank agrees
that it will not sell, assign, convey or otherwise dispose of (“Transfer”) to
any Person, or create or permit to exist any Lien on all or any part of its
interest in the Loans, without the prior written consent of the Administrative
Agent and Borrower, which consent will not be unreasonably withheld (provided
that Borrower shall have no approval rights upon the occurrence and during the
continuance of an Event of Default); provided that: (a) any such Transfer except
a Transfer to another Lender or a Transfer by CoBank must be in a minimum amount
of $5,000,000; (b) each Lender must maintain an Individual Commitment of no less
than $5,000,000, unless it Transfers its entire Syndication Interest; (c) the
transferee must execute an Assignment and Assumption and assume all of the
transferor’s obligations hereunder and execute such documents as the
Administrative Agent may reasonably require; and (d) the Lender

63



--------------------------------------------------------------------------------



 



making such Transfer must pay the Administrative Agent an assignment fee of
$3,500. Any Lender may participate any part of its interest in the Loans to any
Person with the prior written consent of the Administrative Agent and Borrower,
which consent will not be unreasonably withheld (provided that Borrower shall
have no approval rights upon the occurrence and during the continuance of an
Event of Default), provided that no such consent shall be required where the
participant is a Person at least fifty percent (50%) the equity interest in
which is owned by such Lender or which owns at least fifty percent (50%) of the
equity interest in such Lender or at least fifty percent (50%) of the equity
interest of which is owned by the same Person which owns at least fifty percent
(50%) of the equity interest of such Lender, and each Lender understands and
agrees that in the event of any such participation: (x) its obligations
hereunder will not change on account of such participation; (y) except as
provided in Section 14.26 hereof, the participant will have no rights under this
Credit Agreement, including, without limitation, voting rights or the right to
receive payments or distributions; and (z) the Administrative Agent shall
continue to deal directly with the Lender with respect to the Loans (including
with respect to voting rights) as though no participation had been granted and
will not be obligated to deal directly with any participant. Notwithstanding any
provision contained herein to the contrary, any Lender may at any time pledge or
assign all or any portion of its interest in the Loans to any Federal Reserve
Bank or the Federal Farm Credit. Bank in accordance with applicable law. CoBank
reserves the right to sell participations on a non-patronage basis.
     14.26 Certain Participants’ Voting Rights. Notwithstanding anything in
Section 14.25 to the contrary, any Farm Credit Lender that (i) is the owner of a
participation in an Individual Commitment (including Advances outstanding
thereunder) initially in the amount of at least $5,000,000; (ii) is, by written
notice to Borrower and the Administrative Agent (a “Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a voting participant hereunder (any Farm Credit Lender so
designated being called a “Voting Participant”); and (iii) receives the prior
written consent of Borrower (unless an Event of Default has occurred and is
continuing) and the Administrative Agent to become a Voting Participant, shall
be entitled to vote for so long as such Farm Credit Lender owns such
participation and notwithstanding any subparticipation by such Farm Credit
Lender (and the voting rights of the selling Lender shall be correspondingly
reduced), on a dollar for dollar basis, as if such Voting Participant were a
Lender, on any matter requiring or allowing a Lender to provide or withhold its
consent, or to otherwise vote on any proposed action. To be effective, each
Voting Participant Notification shall, with respect to any Voting Participant,
(A) state the full name, as well as all contact information required for an
assignee in the Assignment and Assumption; and (B) state the dollar amount of
the participation purchased. The selling Lender and the Voting Participant shall
notify the Administrative Agent and Borrower within three (3) Banking Days of
any termination of, reduction or increase in the amount of, such participation.
Borrower and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this subsection 14.26.
The voting rights hereunder are solely for the benefit of the Voting
Participants and shall not inure to any assignee or participant of a Voting
Participant.
     14.27 Method of Making Payments. Payment and transfer of all amounts owing
or to be paid or remitted hereunder, including, without limitation, payment of
the Advance Payment by Lenders, and distribution of principal or interest
payments or fees or other amounts by the

64



--------------------------------------------------------------------------------



 



Administrative Agent, shall be by wire transfer in accordance with the
instructions contained on Exhibit 14.27 hereto (“Wire Instructions”).
     14.28 Replacement of Non-Consenting Lenders and Delinquent Lenders. If any
Lender (a “Non-Consenting Lender”) refuses to consent to an amendment to or
waiver of any Loan Document or provision thereof, which amendment or waiver
requires unanimous consent of all the Lenders in order to be effective, or if
any Lender is a Delinquent Lender, then the Administrative Agent may or Borrower
may (but neither shall be obligated to), upon notice to the Non-Consenting
Lender or Delinquent Lender (and the Administrative Agent, if applicable),
require the Non-Consenting Lender or Delinquent Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 14.25) all of its interests, rights, duties and obligations under
this Agreement and the Loan Documents to another Person that shall assume such
obligations (which assignee may be a Lender, if a Lender accepts such
assignment); provided that:
     (i) if it is an assignment at the request of Borrower, Borrower shall have
received the prior written consent of the Administrative Agent and the Letter of
Credit Bank, which consents shall not be unreasonably withheld,
     (j) if it is an assignment at the request of the Administrative Agent and
there is no Event of Default, Borrower and the Letter of Credit Bank shall have
consented to such assignment, which consents shall not be unreasonably withheld,
     (k) in the case of a Non-Consenting Lender, the interests, rights, duties
and obligations of all Non-Consenting Lenders are similarly assigned to other
Persons, and
     (l) the Non-Consenting Lender or Delinquent Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents, from its assignee (to the extent of such
outstanding principal, accrued interest and accrued fees) or Borrower (in the
case of all other amounts).
     14.29 Withholding Taxes.
     (m) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided that if Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Lender entitled thereto receives an amount equal
to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions, and (iii) Borrower shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

65



--------------------------------------------------------------------------------



 



     (n) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (m) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (o) Indemnification by Borrower. Borrower shall indemnify each Lender
within 10 Banking Days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by such Lender, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to the Administrative
Agent) shall be conclusive absent manifest error.
     (p) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
     (q) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or the Administrative Agent as will enable Borrower or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
     (r) Treatment of Certain Refunds. If any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to this Section, it shall pay to Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of such Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
Borrower, upon the request of a Lender will repay the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Lender in the event such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to

66



--------------------------------------------------------------------------------



 



require any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.
     14.30 Amendments Concerning Agency Function. The Administrative Agent shall
not be bound by any waiver, amendment, supplement or modification of this Credit
Agreement or any other Loan Document which affects its duties hereunder or
thereunder unless it shall have given its prior written consent thereto.
     14.31 Further Assurances. The Administrative Agent and each Lender agree to
take whatever steps and execute such documents as may be reasonable and
necessary to implement this Article 14 and to carry out fully the intent
thereof.
ARTICLE 15. MISCELLANEOUS
     15.1 Costs and Expenses. To the extent permitted by law, Borrower agrees to
pay to the Administrative Agent, the Letter of Credit Bank and the Lenders, on
demand, all reasonable out-of-pocket costs and expenses (a) incurred by the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent, and including fees and
expenses incurred for consulting, appraisal, engineering, inspection, and
environmental assessment services) in connection with the preparation,
negotiation, execution, delivery and administration (including without
limitation processing the Borrowing Notices) of this Credit Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby, and
any amendments, modifications or waivers of the provisions hereof or thereof;
and (b) incurred by the Administrative Agent, the Letter of Credit bank or any
Lender (including, without limitation, the reasonable fees and expenses of
counsel retained by the Administrative Agent, the Letter of Credit Bank and the
Lenders) in connection with the enforcement or protection of the its rights
under the Loan Documents upon the occurrence of an Event of Default, upon the
commencement of an action by Borrower against the Administrative Agent, the
Letter of Credit Bank or any Lender, including without limitation collection of
the Loans (regardless of whether such enforcement or collection is by court
action or otherwise), and in connection with any workout, restructuring or
negotiations in respect of the Obligations. Borrower shall not be obligated to
pay the costs or expenses of any Person whose only interest in the Loans is as a
holder of a participation interest.
     15.2 Service of Process and Consent to Jurisdiction. Borrower hereby agrees
that any litigation with respect to this Credit Agreement or the other Loan
Documents or to enforce any judgment obtained against Borrower for breach of any
Loan Document shall be brought in a state or federal court sitting in Denver,
Colorado, as the Administrative Agent may elect; and, by execution and delivery
of this Credit Agreement, Borrower irrevocably submits to such jurisdiction.
With respect to litigation concerning this Credit Agreement or under the Notes
or other Loan Documents within the jurisdiction of a state or federal court
sitting in Denver, Colorado, Borrower hereby irrevocably appoints, until six
(6) months after the expiration of the Maturity Date (as it may be extended at
anytime), a Person, such as The Corporation Company, with offices in Denver,
Colorado and otherwise reasonably acceptable to the Administrative Agent to
serve as the agent of Borrower to receive for and on behalf of Borrower at such
agent’s Denver, Colorado office, service of process, which service may be made
by mailing a copy of any summons or other legal process to Borrower in care of
such agent. Borrower agrees that

67



--------------------------------------------------------------------------------



 



Borrower shall maintain a duly appointed agent in Colorado for service of
summons and other legal process as long as Borrower remains obligated under this
Credit Agreement and shall keep the Administrative Agent advised in writing of
the identity and location of such agent. The receipt by such agent and/or by
Borrower of such summons or other legal process in any such litigation shall be
deemed personal service and acceptance by Borrower for all purposes of such
litigation.
     15.3 Jury Waiver. IT IS MUTUALLY AGREED BY AND AMONG THE ADMINISTRATIVE
AGENT, THE LETTER OF CREDIT BANK, EACH LENDER AND BORROWER THAT THEY EACH
IRREVOCABLY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS CREDIT AGREEMENT, THE OTHER
LOAN DOCUMENTS OR ANY INSTRUMENTS OR DOCUMENTS DELIVERED THEREUNDER.
     15.4 Notices. All notices, requests and demands required or permitted under
the terms of this Credit Agreement or any other Loan Document shall be in
writing and (a) shall be addressed as set forth below or at such other address
as either party shall designate in writing, (b) shall be effective (i) when
received, if sent by facsimile, email transmission, hand delivery or overnight
courier; or (ii) three Banking Days after the date when sent by registered or
certified mail, postage prepaid.
     (a) Borrower:
National Cooperative Refinery Association
2000 Main Street
McPherson, Kansas 67460
Attention: Kent Stos
Phone: (620) 241-9221
Fax: (620) 241-9130
Email: kstos@ncra.coop
     (b) Administrative Agent:
CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
Attention: Syndications
Phone: (303) 740-6504
Fax: (303) 740-1021
Email: Agencybank@cobank.com
     (c) Lenders:
See Schedule 1 hereto.
     15.5 Liability of Administrative Agent. The Administrative Agent shall not
have any liabilities or responsibilities to Borrower or any Subsidiary on
account of the failure of the Letter of Credit Bank or any Lender to perform its
obligations hereunder or to the Letter of Credit Bank

68



--------------------------------------------------------------------------------



 



or any Lender on account of the failure of Borrower or any Subsidiary to perform
their respective obligations hereunder or under any other Loan Document.
     15.6 Successors and Assigns. This Credit Agreement shall be binding upon
and inure to the benefit of Borrower, the Administrative Agent, the Letter of
Credit Bank and the Lenders, and their respective successors and assigns, except
that Borrower may not assign or transfer its rights or obligations hereunder
without the prior written consent of all of the Lenders.
     15.7 Severability. The invalidity or unenforceability of any provision of
this Credit Agreement or the other Loan Documents shall not affect the remaining
portions of such documents or instruments; in case of such invalidity or
unenforceability, such documents or instruments shall be construed as if such
invalid or unenforceable provisions had not been included therein.
     15.8 Entire Agreement. This Credit Agreement, together with the other Loan
Documents, comprise the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to such
subject matter, superseding all prior oral or written understandings. If any
provision of a Loan Document is inconsistent with or conflicts with a comparable
or similar provision appearing in this Credit Agreement, the comparable or
similar provision in this Credit Agreement shall govern.
     15.9 Applicable Law. The Loan Documents shall be governed by, and construed
in accordance with, the laws of the State of Colorado (other than its conflicts
of laws rules), except to the extent the law of any other jurisdiction applies
to the extent expressly provided to the contrary in any Loan Document.
     15.10 Captions. The captions or headings in this Credit Agreement and any
table of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.
     15.11 Amendments. This Credit Agreement may not be modified or amended
unless such modification or amendment is in writing and is signed by Borrower
and the Administrative Agent (with the written concurrence of the applicable
Lenders pursuant to Section 14.8 hereof).
     15.12 Replacement Notes. Upon receipt by Borrower of evidence satisfactory
to it of: (a) the loss, theft, destruction or mutilation of any Note, and (in
case of loss, theft or destruction) of the agreement of the Lender to which the
Note was payable to indemnify Borrower, and upon surrender and cancellation of
such Note, if mutilated; or (b) the assignment by any Lender of its interest
hereunder and the Notes relating thereto, or any portion thereof, pursuant to
this Credit Agreement, then Borrower will pay any unpaid principal and interest
(and Funding Losses, if applicable) then or previously due and payable on such
Notes and will (upon delivery of such Notes for cancellation, unless covered by
subparagraph (a) of this Section) deliver in lieu of each such Note a new Note
or, in the case of an assignment of a portion of any such Lender’s Interest, new
Notes, for any remaining balance. The Lenders shall, as soon as practical after
receipt of such new executed Notes, return to Borrower the Note, if any, which
has been replaced by such new Note or Notes.

69



--------------------------------------------------------------------------------



 



     15.13 Liberal Construction. This Credit Agreement constitutes a fully
negotiated agreement between commercially sophisticated parties, each assisted
by legal counsel, and shall not be construed and interpreted for or against any
party hereto.
     15.14 Counterparts. This Credit Agreement may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all of the parties
hereto.
     15.15 Confidentiality. Each Lender shall maintain the confidential nature
of, and shall not use or disclose, any of Borrower’s financial information,
confidential information or trade secrets without first obtaining Borrower’s
written consent. Nothing in this Section shall require any Lender to obtain such
consent after there is an Event of Default. The obligations of the Lenders shall
in no event apply to: (a) providing information about Borrower to any financial
institution contemplated in Sections 14.6, 14.14, and 14.19 hereof, or to such
Lender’s parent holding company or any of such Lender’s Affiliates; (b) any
situation in which any Lender is required by Law or required by any Governmental
Authority to disclose information; (c) providing information to counsel to any
Lender in connection with the transactions contemplated by the Loan Documents;
(d) providing information to independent auditors retained by the such Lender;
(e) any information that is in or becomes part of the public domain otherwise
than through a wrongful act of such Lender or any of its employees or agents
thereof; (f) any information that is in the possession of any Lender prior to
receipt thereof from Borrower or any other Person known to such Lender to be
acting on behalf of Borrower; (g) any information that is independently
developed by any Lender; and (h) any information that is disclosed to any Lender
by a third party that has no obligation of confidentiality with respect to the
information disclosed. A Lender’s confidentiality requirements continue after it
is no longer a Lender under this Credit Agreement.
     15.16 Prior Credit Agreement. Upon satisfaction of the conditions precedent
set forth in Article 9 hereof, the Prior Credit Agreement shall be and hereby is
amended, superseded and restated in its entirety by the terms and provisions of
this Agreement. This Agreement shall not constitute a novation of the Prior
Credit Agreement or the indebtedness created thereunder. Borrower shall have the
obligation to pay any fees and interest under the Prior Credit Agreement
accruing through the Closing Date of this Credit Agreement.
     15.17 Release. BORROWER HEREBY RELEASES, WAIVES AND FOREVER DISCHARGES THE
ADMINISTRATIVE AGENT, THE LETTER OF CREDIT BANK AND EACH LENDER AND EACH OF
THEIR RESPECTIVE SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS FROM
ALL KNOWN AND UNKNOWN, ABSOLUTE AND CONTINGENT, CLAIMS, DEFENSES, SETOFFS,
COUNTERCLAIMS, CAUSES OF ACTION, ACTIONS, SUITS OR OTHER LEGAL PROCEEDINGS OF
ANY KIND EXISTING OR ACCRUED AS OF THE DATE OF THIS CREDIT AGREEMENT IN FAVOR OF
BORROWER
Signature Pages Follow

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Credit Agreement as of
the date first above written.

            NATIONAL COOPERATIVE REFINERY ASSOCIATION
      By:   /s/ Kent S. Stos         Name:   Kent Stos        Title:   Vice
President Finance   

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            COBANK, ACB, as Administrative Agent, Letter of
Credit Bank and a Lender
      By:   /s/ Michael Tousignant         Name:   Michael Tousignant       
Title:   Vice President   

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. AGBANK, FCB, as a Lender
      By:   /s/ Travis W. Ball         Name:   Travis W. Ball        Title:  
Vice President   

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Exhibit 1.21
COMPLIANCE CERTIFICATE
CoBank, ACB, as Administrative Agent
5500 South Quebec Street
Greenwood Village, Colorado 801 11
ATTN: Syndications
     As required by Section *[10.2(a)]* / *[10.2(b)]* of that certain Amended
and Restated Credit Agreement dated as of January 31, 2011 by and among National
Cooperative Refinery Association (the “Company”), the Lenders (as defined
therein), and CoBank, ACB, in its capacity as administrative agent for the
Lenders (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), a review of the activities of the Company for the
*[Fiscal Year]* / *[Fiscal Quarter]* ending *[______________, 20__]* (the
“Fiscal Period”) has been made under my supervision with a view to determine
whether the Company has kept, observed, performed and fulfilled all of its
obligations under the Credit Agreement, the other Loan Documents and all other
agreements and undertakings contemplated thereby. To the best of my knowledge,
and based upon such review, I certify, in my capacity as *[Vice President of
Finance]* / *[corporate treasurer]* of the Company, that no event has occurred
which constitutes a Default or an Event of Default, each as defined in the
Credit Agreement.
     I further certify that attached are the required financial statements as of
and for the Fiscal Period. Such financial statements have been prepared in
accordance with GAAP, fairly present the financial condition of the Company as
of such date and the results of the Company’s operations for the period then
ended, prepared on a consolidated and consolidating basis, and conform to the
applicable requirements of Section *[10.2(a)]* / *[10.2(b)]* of the Credit
Agreement.
     I further certify that (a) to the best of my knowledge the amounts set
forth on the attachment accurately present amounts required to be calculated in
accordance with the financial covenants contained in the Credit Agreement as of
the last day of the Fiscal Period (unless expressly specified herein); and
(b) also attached as Schedule A are detailed calculations showing how such
amounts were determined. All capitalized terms used but not defined herein have
the meanings given in the Credit Agreement.

            Very truly yours,

National Cooperative Refinery Association
      By:           Name:           Title:   Vice President of
Finance/Treasurer   

Ex. 1.21 - 1



--------------------------------------------------------------------------------



 



Capitalized terms used herein shall have the definitions set forth in the Credit
Agreement.
SUBSECTION 10.16(a): FUNDED DEBT TO EBITDA RATIO

Test:   Measured as of each Covenant Compliance Date for the Covenant
Computation Period ending on such date: (a) Funded Debt divided by (b) EBITDA.  
Target:   Not in excess of 3.00 to 1.00.       Funded Debt to EBITDA Ratio
(Actual)
As of Fiscal Quarter ended _________: _________________

SUBSECTION 10.16(b): MINIMUM NET WORTH

Test:   Measured as of each Covenant Compliance Date: Net Worth.   Target:   Not
less than $600,000,000.       Net Worth
As of Fiscal Quarter ended __________: $__________________

SUBSECTION 10.16(c): INTEREST COVERAGE RATIO

Test:   Measured as of each Covenant Compliance Date for the Covenant
Computation Period ending on such date: (a) EBIT divided by (b) Interest
Expense.   Target:   Not less than 4.00 to 1.00.       Interest Coverage Ratio
(actual)
As of Fiscal Quarter ended ____________: _____________________

SUBSECTION 10.16(d): MINIMUM WORKING CAPITAL

Test:   Current assets minus current liabilities.   Target:   Not less than
$75,000,000       Current assets minus current liabilities (Actual)
As of Fiscal Quarter ended _____________: $_________________

Ex. 1.21 - 2



--------------------------------------------------------------------------------



 



SCHEDULE A
DETAILED CALCULATIONS
FUNDED DEBT TO EBITDA (000’s)
Funded Debt (current measurement period)
Current Portion Long Term Debt
Capital Leases
Facility
Other
          Total Funded Debt
EBITDA (rolling 4 quarters)
Net Income
Interest Expense
Federal and State Income Taxes
Extraordinary Losses
Depreciation
Amortization
Less:
Extraordinary Gains
Non-cash Patronage Income
          Total EBITDA
                    Funded Debt to EBITDA Ratio
                    Maximum Ratio Permitted 3.00 to 1.00
MINIMUM NET WORTH (000’s)
Total Assets
Less Total Liabilities
          Net Worth
INTEREST COVERAGE RATIO (000’s)
EBIT (rolling 4 quarters)
Net Income
Interest Expense
Federal and State Income Taxes
Extraordinary Losses
Less:
Extraordinary Gains
Non-cash Patronage Income
          Total EBIT
Interest Expense (rolling 4 quarters)
                    EBIT to Interest
                    Minimum Ratio Permitted 4.00 to 1.00
WORKING CAPITAL
Current Assets
Less Current Liabilities
          Working Capital

Sch. 1.21 - 3



--------------------------------------------------------------------------------



 



EXHIBIT 1.76
SUBSIDIARIES

         
Kaw Pipe Line Company
    66.667 %
Osage Pipeline Company, LLC
    50.00 %
Jayhawk Pipeline, L.L.C.
    100 %
McPherson Agricultural Products, LLC
    100 %

Ex. 1.76 - 1



--------------------------------------------------------------------------------



 



EXHIBIT 2.3
BORROWING NOTICE
                                        , 20__

     
To:
  The Administrative Agent
 
   
From:
  National Cooperative Refinery Association (“Borrower”)
 
   
Re:
  Amended and Restated Credit Agreement dated as of January 31, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrower, the Lenders (as defined therein),
and CoBank, ACB, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”)

           Pursuant to Section 2.3 of the Credit Agreement, Borrower hereby
gives notice of its desire to receive an Advance in accordance with the terms
set forth below (all capitalized terms used herein and not defined herein shall
have the meaning given them in the Credit Agreement):

  (a)   The Advance requested pursuant to this Borrowing Notice shall be made on
                    , 20_ [the date inserted must be a Banking Day and [the same
Banking Day as]1 [not less than three (3) Banking Days from]2 the date hereof].
    (b)   The aggregate principal amount of the Advance requested hereunder
shall be                                                              Dollars
($                    ).     (c)   The Advance requested hereunder shall
initially bear interest at the [select one]:         [ ] Base Rate and be
treated as a Base Rate Loan;         [ ] LIBO Rate and be treated as a LIBO Rate
Loan.     (d)   If the LIBO Rate is selected, the initial LIBO Rate Period shall
be a ________________ month period [select one, two, three, or six month
period].     (e)   No Default or Event of Default exists, or will result from
the making of the Advance.     (f)   The conditions precedent set forth in
Section 9.2 of the Credit Agreement are fully satisfied as of the date of the
Advance.

            NATIONAL COOPERATIVE REFINERY ASSOCIATION
      By:           Name:           Title:        

 

1   Applicable only to Base Rate Loans   2   Applicable only to LIBOR Loans

Ex. 2.3 - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.4
NOTE

      $                       Date: ____________

     FOR VALUE RECEIVED, NATIONAL COOPERATIVE REFINERY ASSOCIATION, a Kansas
cooperative marketing association (“Borrower”), promises to pay to the order of
                                        (“Lender”) at the office of the
Administrative Agent (as defined in the Credit Agreement), at 5500 South Quebec
Street, Greenwood Village, Colorado 80111, or such other place as the
Administrative Agent may direct in writing, in lawful money of the United States
of America and in immediately available funds, the principal sum of
                                         Dollars ( $                      ) or,
if less, the aggregate unpaid principal amount of all Advances (including
Overnight Advances if Lender is the Overnight Lender) made by Lender to Borrower
under the Amended and Restated Credit Agreement dated as of January 31, 2011, by
and among Borrower, the Lender, the other lenders from time to time party
thereto, and CoBank, ACB, as Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
together with interest on the unpaid principal balance hereof at such interest
rates and payable at such times as are specified in the Credit Agreement
     This Note is a Note as defined in the Credit Agreement, and is issued
subject, and pursuant, to the Credit Agreement, which among other things,
provides for the amount and date of payments of principal and interest required
hereunder, acceleration of the maturity hereof upon the occurrence of an Event
of Default (as defined in the Credit Agreement), and prepayment hereof upon the
occurrence of certain events.
     Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.
     Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

            NATIONAL COOPERATIVE REFINERY ASSOCIATION
      By:           Name:           Title:        

Ex. 2.4 - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.3
LITIGATION
Rosie Mae Solze Rankin, et al. v. NCRA et al.:
This is a wrongful death suit filed by Rosie Mae Solze Rankin, the surviving
spouse of Jack Rankin, deceased. It is alleged that, during his working career,
Mr. Rankin was exposed to asbestos and asbestos fibers at various locations in
Kansas, Illinois, Nebraska, Missouri, Iowa, California, Tennessee, West
Virginia, New York, Ohio and Oklahoma. It is further alleged that, as a result
of his exposure, Mr. Rankin developed mesothelioma and died of that form of
cancer. Mrs. Rankin originally brought suit against 192 defendants. The
plaintiff seeks unspecified actual damages in an amount in excess of $50,000.00
and unspecified punitive damages.
NCRA was served with summons and a copy of the petition filed in this case on
February 9, 2009. NCRA responded to the petition by moving to dismiss. NCRA has
likewise responded to the Third Amended Complaint by filing a motion to dismiss.
NCRA’s answer is not due until twenty days after the court rules on the most
recent motion to dismiss. No hearing on the motion to dismiss has been set.
According to NCRA’s local counsel, cases of this nature are usually dismissed
pursuant to stipulation if there is no testimony indicating exposure at NCRA’s
premises.
SemCrude, L.P., et al., Bankruptcy Court for the District of Delaware:
On July 22, 2008, SemCrude, L.P. and various affiliates, including SemGroup,
L.P. (collectively, “SemCrude”), as debtors-in-possession, each filed a
voluntary petition for relief under Chapter 11 of the United States Code, 11
U.S.C. §§ 101-1532 (the “Bankruptcy Code”). NCRA and its affiliates, Jayhawk
Pipeline, L.L.C. and Kaw Pipe Line Company, had in place various arrangements
with SemCrude relating to the purchase, sale, exchange and transportation of
crude oil and condensate, including, without limitation, a Net-Out Agreement
that provided for amounts due and owing to and from SemCrude and NCRA to be
“netted-out” on a monthly basis. Since that time, NCRA and SemCrude have
cooperated in reconciling all amounts due under the Net-Out Agreement. After
effecting the setoff as contemplated by the Net-Out Agreement, NCRA paid the
incremental difference owed to SemCrude for both pre-petition and post-petition
amounts. While there remains a possibility that either SemCrude or third parties
could claim that additional amounts are due and owing by NCRA (See, Samson and
Arrow cases below), it is NCRA’s position that the offset procedure is in
compliance with the provisions of the Bankruptcy Code such that no additional
amounts should be due to SemCrude, other than as incurred in the ordinary course
of business pursuant to post-petition agreements.
Ex. 8.3 - 1

 



--------------------------------------------------------------------------------



 



Samson Resources Company, et al. v. NCRA, et al.:
On July 13, 2009 and July 21, 2009, Samson Resources Company and various
affiliates (collectively, “Samson”) filed petitions in thirteen (13) different
district courts in the State of Oklahoma naming NCRA and seventeen (17) other
defendants. All of these actions are ancillary to the SemCrude bankruptcy matter
described above. Samson alleges that it had a perfected purchase money security
interest in the proceeds of crude oil that was sold to SemCrude and then to NCRA
and the other defendants. Samson apparently filed these actions after it was
unsuccessful in obtaining the desired relief in the SemCrude bankruptcy case. On
July 31, 2009, NCRA and the other defendants joined in removing each of these
cases to the United States District Court for the Western District of Oklahoma.
These cases were then transferred to the United States Bankruptcy Court for the
District of Delaware. The plaintiffs filed motions requesting the Bankruptcy
Court to retransfer the cases back to the Western District of Oklahoma for
remand back to the original state courts in which they were filed. On
December 13, 2010, the Bankruptcy Court issued its Opinion denying the motions,
and ruling that the action should remain in the Delaware Bankruptcy Court. On
December 27, 2010, Samson filed a motion requesting that the Bankruptcy Court
reconsider and reverse its decision, or in the alternative, certify the Opinion
for immediate appeal to the United States Third Circuit Court of Appeals. The
parties are still in the process of briefing this motion.
Samson also filed two actions in New Mexico in State District Courts, and NCRA
was served effective August 26, 2009. These actions involve essentially the same
defendants and the same causes of action, except that the crude oil at issue was
produced from New Mexico leases. The actions were removed to the United States
District Court for the District of New Mexico on September 9, 2009. On
September 15, 2009, the defendants filed motions to transfer these cases to the
United States Bankruptcy Court in Delaware. On September 25, 2009, NCRA filed
separate motions to dismiss alleging that the New Mexico Courts lack personal
jurisdiction over NCRA. On September 25, 2009, Samson filed motions requesting
that the action be remanded back to the New Mexico State District Courts in
which they were originally filed. All of the motions are presently pending and
awaiting rulings by the United States District Court.
Arrow Oil & Gas, Inc. v. NCRA, et al. / Anistine & Musgrove, Inc. v. NCRA, et
al.:
On May 3, 2010, (i) fifty-four (54) oil producers joined together to file an
action against NCRA and sixteen (16) other purchasers in Pratt County, Kansas,
and (ii) thirty-three (33) oil producers joined together to file an action
against NCRA and eighteen (18) other producers in Pottawotomie County, Oklahoma,
all asserting the same type of claims as in the Samson matter described above,
and alleging the same theories. NCRA and the other producers removed the cases
to the United States District Courts for the States of Kansas and Oklahoma,
respectively, and also filed motions to transfer the cases to the United States
Bankruptcy Court in Delaware. The plaintiffs filed motions to remand the cases
back to the original state courts in which they were filed. The motions to
remand were
Ex. 8.3 - 2

 



--------------------------------------------------------------------------------



 



denied and the cases have been transferred to the United States Bankruptcy Court
in Delaware.
The plaintiffs filed a motion requesting the Bankruptcy Court to retransfer the
Oklahoma action back to the District Court of Oklahoma for remand back to the
Oklahoma state court in which it was filed. On December 13, 2010, the Bankruptcy
Court issued its Opinion denying the plaintiffs’ motion, and ruling that the
action should remain in the Delaware Bankruptcy Court. On December 27, 2010, the
plaintiffs filed a “Motion in Aid of December 13, 2010 Order,” that requests the
Bankruptcy Court to reconsider and reverse its Opinion. The parties are still in
the process of briefing this motion.
For some unknown reason, although the Kansas District Court directed the Kansas
action to be transferred to the United States Bankruptcy Court for the District
of Delaware, the case went to the United States District Court for the District
of Delaware. Typically, the District Court would automatically refer the action
to the Delaware Bankruptcy Court. The plaintiffs and the defendants have filed a
stipulation to have the action referred on to the Delaware Bankruptcy Court, but
the District Court has not yet acted on the stipulation.
NCRA v. TransCanada Keystone Pipeline, et al.:
On October 9, 2009, NCRA filed a Statement of Claim in the Court of Queen’s
Bench, Judicial District of Calgary, naming TransCanada Keystone Pipeline GP
Ltd., TransCanada Keystone Pipeline Limited Partnership (collectively,
“Keystone”) and certain unknown engineers and engineering firms as defendants.
NCRA’s Statement of Claim alleges that Keystone made various misrepresentations
to NCRA prior to NCRA entering into Transportation Service Agreements to ship
oil on the Keystone pipeline. NCRA’s Statement of Claim alleges that the unknown
engineers were negligent and/or made negligent misrepresentations in preparing
the cost estimates relative to the project costs and/or pipeline tolls. As of
September 23, 2010, NCRA’s local counsel in Calgary made arrangements with
counsel for Keystone to accept service of process, with the understanding that
NCRA will not require Keystone to file responsive pleadings while the parties
endeavor to settle their differences. The parties have since reached an
agreement in principle to dismiss the litigation, and counsel for NCRA and
Keystone are negotiating the settlement documentation.
Ex. 8.3 - 3

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.9
REQUIRED LICENSES
1. Honeywell — OS Systems/Hardware License
2. Control Systems International (Scada) License
3. Allegro Development License
4. Oracle License
8. General Electric License
Ex. 8.9 - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.10
EMPLOYEE BENEFIT PLANS
Employee Retirement Plan
Savings & Retirement Plan
Supplemental Retirement Plan
Thrift Plan (Non-Union)
Union Savings Plan
Union & Non-Union Medical & Dental Plans
Union & Non-Union Long Term Disability
Union & Non-Union Life Insurance
Cafeteria Plan (Union & Non-Union)
Postretirement Medical & Dental Plan for Bargained Employees
Postretirement Medical & Dental Plan for Non-Bargained Employees
Postretirement Split-Dollar Life Insurance
Ex. 8.10 - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.11
EQUITY INVESTMENTS

          Subsidiary   Investment  
1. Jayhawk Pipeline, L.L.C.
  $ 36,723,222  
2. Kaw Pipe Line Company
  $ 1,913,176  
3. Osage Pipeline Company, LLC
  $ 5,263,486  
4. McPherson Agricultural Products, LLC
    ($6,769,151 )

Ex. 8.11 - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 8.18
INTELLECTUAL PROPERTY
TRADEMARKS AND TRADEMARK APPLICATIONS
United States — Federal

                      Trademark         Trademark Serial   Registration        
Number   Number   Date of Filing   Date of Registration
73594230
  1435883     4/18/86   4/7/87

     Trademark for NCRA logo.
Ex. 8.18 - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 11.1
EXISTING INDEBTEDNESS

         
Bonds
  $ 1,000,000  
 
       
CHS Private Placement
  $ 56,250,000  
5.25% 10-year unsecured term loan payable in equal semi-annual installments
through 2015
       

Ex. 11.1 - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 11.3
EXISTING LIENS

                                              Filing   Jurisdiction     Secured
Party   Filing No.     Date   Kansas Secretary of State  
Security Bank of Kansas City and City of McPherson, Kansas
    95031000       12/27/06   Kansas Secretary of State  
Deere Credit, Inc.
    96367826       06/10/08   Kansas Secretary of State  
Deere Credit, Inc.
    96367834       06/10/08   Kansas Secretary of State  
Deere Credit, Inc.
    96367842       06/10/08   Kansas Secretary of State  
Textron Financial Corporation
    70614271       11/26/08   Kansas Secretary of State  
Natural Gas Exchange Inc.
    6606677       06/18/09  

Ex. 11.3 - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 11.8
EXISTING INVESTMENTS
None.
Ex. 11.8 - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 11.13(b)
FORM OF MEMBER LOAN DOCUMENTATION
CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (the “Agreement”) is made and entered into as of this
_____ day of ________, 20___,

         
 
  BY AND BETWEEN   NATIONAL COOPERATIVE REFINERY ASSOCIATION,
 
      a Kansas cooperative marketing association, hereinafter referred to as
 
       
 
      “NCRA”
 
       
 
  AND   _____________________,
 
      a ____________________, hereinafter referred to as
 
       
 
      “Borrower”

     WHEREAS, NCRA is willing to loan from time to time, on a short-term basis,
an amount of money to NCRA’s owners based upon NCRA’s Excess Working Capital
(hereinafter defined), if any; and
     WHEREAS, Borrower and NCRA’s other owners from time to time have needs for
short-term borrowings and may wish to borrow a portion of any Excess Working
Capital NCRA may have.
     NOW, THEREFORE, in consideration of the covenants contained herein, the
parties agree as follows:

  1.   Revolving Loan.

  (a)   Credit Amount. NCRA agrees, on the terms and conditions of this
Agreement, to make short-term loans from time to time to Borrower in principal
amounts not to exceed the amount available based upon NCRA’s Excess Working
Capital multiplied by Borrower’s Percentage (such principal amount being
hereinafter referred to as the “Standard Credit Amount”). For purposes of this
Agreement, the term “Excess Working Capital” shall mean such amount, if any,
that NCRA’s current assets (excluding from current assets all loans made to
Borrower pursuant to this Agreement and all similar loans made to other Members,
as hereinafter defined), determined in accordance with generally accepted
accounting principles (“GAAP”), minus current liabilities, determined in
accordance with GAAP,

Ex. 11.13(b) - 1

 



--------------------------------------------------------------------------------



 



      exceeds Twenty Million Dollars ($20,000,000). For purposes of this
Agreement, the term “Borrower’s Percentage” shall mean the percentage of
Borrower’s business conducted with NCRA, as calculated for patronage, as of the
end of the immediately preceding fiscal year, namely _________________ percent
(____%).         In the event one (1) or more of the owners of NCRA, namely
Borrower, ______________ and ________________ (collectively, the “Members”) do
not fully participate in this short-term loan program by not borrowing from NCRA
all of its or their Standard Credit Amount (such unborrowed amount shall
hereinafter be referred to as the “Excess Credit Amount”), then Borrower shall
have the right to borrow all or a portion of the Excess Credit Amount in
addition to Borrower’s Standard Credit Amount, subject to the limitations set
forth below. The amount of the available Excess Credit Amount which Borrower can
additionally borrow shall equal (i) Borrower’s Percentage divided by the sum of
the percentages of those Members desiring to borrow the available Excess Credit
Amount (i.e., excluding the percentages of all Members who do not participate),
multiplied by (ii) the Excess Credit Amount (such principal amount being
hereinafter referred to as “Borrower’s Share of Excess Credit Amount”). In the
event any Member desiring to borrow the Excess Credit Amount does not borrow its
share of the Excess Credit Amount to which it is entitled hereunder, any such
unborrowered Excess Credit Amount shall then be made available to the other
Members desiring to borrow the unused Excess Credit Amount using the same
procedure set forth above and subject to the other limitations set forth below.
For purposes of this Agreement, the term “Maximum Credit Amount” shall mean
collectively the Standard Credit Amount and Borrower’s Share of Excess Credit
Amount, if any; provided, however, in no event shall the Maximum Credit Amount
exceed the lesser of the following: (i) an amount in excess of two (2) times the
Standard Credit Amount; and (ii) the value of the NCRA Class B common stock held
by Borrower from time to time. Borrower shall at no time request an advance in
an amount which would result in the outstanding balance exceeding the Maximum
Credit Amount and Member shall promptly upon discovery advise NCRA of the fact
and amount of any decrease in the amount of credit available to Borrower under
the limitations and requirements set forth above.         At no time during the
life of the loan(s) may the outstanding total aggregate amount of the loan(s)
exceed the value of the NCRA Class B common stock held by Borrower. In the event
any part of the NCRA Class B common stock held by Borrower is redeemed, retired,
or in any way decreases in value to an amount that is less than the total
aggregate amount of the outstanding loan(s), Borrower must immediately repay all
or part of the loan(s) that exceed the value of the NCRA Class B common stock
held by Borrower.         Each loan requested by Borrower under this Agreement
shall be an amount of not less than Ten Thousand Dollars ($10,000) and each loan
amount shall be a multiple of Ten Thousand Dollars ($10,000). Determination of
the daily amount available for loaning based upon NCRA’s Excess Working Capital
shall be determined solely by NCRA. Upon determination of the daily amount
available

Ex. 11.13(b) - 2

 



--------------------------------------------------------------------------------



 



      for loaning by NCRA, Borrower may borrow (subject to the Ten Thousand
Dollar ($10,000) loan multiple) up to the Maximum Credit Amount less the
principal balance of any other outstanding loans pursuant to this Agreement.

  (b)   Term of Loan. NCRA shall have the right to limit the term of any
specific loan. Subject to NCRA limiting the term for any specific loan, the
maximum term of any loan shall be thirty-one (31) days. Borrower shall have the
right for any loan to select the term thereof not in excess of thirty-one
(31) days or such shorter term as NCRA shall have designated. In each case where
Borrower elects to borrow all or part of its available Excess Credit Amount, the
loans relative to the Standard Credit Amount and the related Excess Credit
Amount shall be coterminous.

     2. Notes. The loan(s) made pursuant to this Agreement shall be evidenced by
a note of the Borrower payable to NCRA in substantially the form of Exhibit A
attached hereto.
     3. Notice and Method of Borrowing. NCRA shall provide each business day to
Borrower the Maximum Credit Amount available to Borrower (the “Daily Notice”)
except during the times when Borrower has outstanding loans totaling the Maximum
Credit Amount. Whenever Borrower desires to obtain a loan hereunder, Borrower
shall notify NCRA (which notice shall be irrevocable) by e-mail (addressed to
kstos@ncra.coop and jvoth@ncra.coop or to such other e-mail addresses as NCRA
shall designate from time to time) or by telefax received by NCRA no later than
10:00 a.m. (local time in McPherson, Kansas) on the same day of the Daily
Notice, specifying (a) the amount of such borrowing and (b) the term of the
loan. Upon receipt of such notices from Borrower and the other Members of NCRA,
NCRA shall provide to Borrower notice of any Excess Credit Amount which Borrower
has the right to borrow, and Borrower shall notify NCRA (which notice shall be
irrevocable) by e-mail or telefax received by NCRA no later than 11:30 a.m.
(local time in McPherson, Kansas) that same day, specifying the amount of the
Excess Credit Amount which Borrower desires to borrow, it being understood that
the term of the loan shall be for the same term as the loan relating to the
Standard Credit Amount. NCRA shall then, not later than 2:59 p.m. (local time in
McPherson, Kansas), initiate the wire transfer of the principal of the loan to
an account designated in writing by Borrower. Prior to the first loan to
Borrower hereunder, Borrower shall certify to NCRA the officer or officers of
Borrower who are authorized to consummate transactions under this Agreement, and
NCRA may conclusively rely on such certification until it shall receive notice
in writing to the contrary.

  4.   Interest Rates and Payment Dates.

  (a)   Each loan shall bear interest at a rate equal to the greater of (i) the
then applicable Federal short-term rate (semi-annual compounding) as determined
under Section 7872(d) of the Internal Revenue Code of 1986, as amended, and
(ii) the short- term investment rate then available to NCRA.     (b)   Principal
and interest on each loan shall be paid in full by Borrower on the due date of
the loan. Borrower shall, no later than 11:59 a.m. (local time in McPherson,
Kansas) on the due date of the loan, wire transfer all principal and

Ex. 11.13(b) - 3

 



--------------------------------------------------------------------------------



 



      accrued interest due on the loan to such account of NCRA as shall be
designated in writing by NCRA.     (c)   Upon the occurrence of an event of
default, the unpaid balance of all amounts owing hereunder, whether for
principal, interest, or otherwise, shall bear interest from the date of such
event of default at a per annum rate equal to the Adjustable Short-Term Note
Rate of the CoBank, ACB plus five (5) percentage points.     (d)   If any
payment required to be made hereunder becomes due and payable on a day other
than a business day, the due date thereof shall be extended to the next
succeeding business day and additional interest thereon shall be payable.

     5. Term and Termination. The loan program hereunder shall be available from
the date hereof until the earliest of (a) the occurrence of a default on the
part of Borrower or (b) one (1) business day prior to nine (9) months from the
date of this Agreement (i.e. October 3, 2008).
     6. Events of Defaults. Any one or more of the following events shall
constitute a default under this Agreement:

  (a)   Borrower shall default in the payment, when due, of any principal of or
interest on the loan or any other sum payable by Borrower under this Agreement;
or     (b)   Borrower fails or neglects to perform, keep or observe any term,
provision, condition, covenant, or agreement contained in this Agreement.

     7. Rights and Powers. If a default on the part of Borrower under this
Agreement shall have occurred and shall not have been cured or waived by NCRA
within five (5) days from the date of default, NCRA shall have all of the rights
and powers set forth in this Agreement, and may, in its sole discretion, without
notice of election and without demand, do any one or more of the following, all
of which are hereby authorized by Borrower:

  (a)   Declare all obligations evidenced by this Agreement to be immediately
due and payable;     (b)   Cease advancing money or extending credit to or for
the benefit of Borrower under this Agreement or any other agreement between
Borrower and NCRA; and     (c)   Terminate this Agreement as to any future
liability or obligation of NCRA, but without affecting the obligations owing by
Borrower to NCRA.

     8. Waivers. No delay on the part of NCRA in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of NCRA of any right, power or privilege hereunder, nor shall any
single or partial exercise of any right, power or privilege hereunder, preclude
any other or further exercise or the exercise of any other right, power or
privilege hereunder. The rights and remedies herein provided are cumulative and
are not exclusive of any rights or remedies which NCRA may otherwise have at law
or in equity.
Ex. 11.13(b) - 4

 



--------------------------------------------------------------------------------



 



     9. Notices. Unless otherwise provided in this Agreement, all notices or
demands by any party to this Agreement shall be in writing and sent by telefax
or by certified United States mail, return receipt requested, postage pre-paid,
and properly addressed, and shall be effective upon receipt by the party to
which notice is given. For purposes of this Agreement, the addresses of the
parties hereto for purposes of notification shall be as follows:

         
 
  To Borrower:   ________________________
 
      ________________________
 
      ________________________
 
      Attn: __________________________
 
       
 
  To NCRA:   National Cooperative Refinery Association
 
      2000 South Main Street
 
      McPherson, Kansas 67460
 
      Attn: John G. Buehrle

     10. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Kansas.
[Signatures follow on next page]
Ex. 11.13(b) - 5

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first hereinabove written.

            NATIONAL COOPERATIVE
REFINERY ASSOCIATION
      By           Name:           Title:        

“NCRA”
_________________________

                  By           Name:           Title:        

“Borrower”
Ex. 11.13(b) - 6

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REVOLVING LOAN NOTE

         
Lender:
  National Cooperative Refinery Association    
Borrower:
  ______________________   Date: ______ __, 20___

     FOR VALUE RECEIVED, Borrower hereby promises to pay to the order of Lender
the total aggregate principal sum of all monetary obligations of Borrower to
Lender remaining unpaid arising out of that certain Credit Agreement by and
between Borrower and Lender and dated as of the ____ day of _______, 20___ (the
“Agreement”), together with interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof until maturity at the times and
rates set forth in the Agreement.
     The amounts and dates of all loans and the amounts and dates of all
payments thereon shall be endorsed by Lender on the reverse hereof or on a grid
in the form of the Schedule of Advances and Payments attached hereto, which is a
part of this Note. Any failure by Lender to endorse the reverse hereof on such
grid shall not negate the obligation of Borrower to repay amounts due and owing
hereunder. The principal amount of this Note outstanding from time to time is
the principal amount of all such loans made to Borrower by Lender less the
amount of all principal payments made thereon. In the event the outstanding
total aggregate amount of the loans exceed the value of the NCRA Class B common
stock held by Borrower from time to time, Borrower promises to immediately repay
all or part of the loans that exceed the value of the NCRA Class B common stock
held by Borrower.
     No liability shall arise against any holder or holders hereof from any act,
or the omission of any act, pertaining to the collection of, or failure to
collect, any collateral which the holder or holders hereof may hold to secure
this obligation.
     The maker, endorsers, and guarantors of this Note hereby waive demand for
payment, notice of presentment, protest, notice of protest, and notice of
dishonor.
     This Note is subject to such other rights as are provided in Lender’s
Bylaws, as amended.
     This Note is referred to in, and governed by, the Agreement, and all of the
conditions, terms, provisions, representations, and agreements contained in the
Agreement (including, without limitation, the provisions for acceleration of the
maturity hereof upon the happening of certain stated events) are hereby
incorporated herein and made a part hereof.

     
          
 

                  By           Name:           Title        “Borrower”  

Ex. 11.13(b) - 7





--------------------------------------------------------------------------------



 



SCHEDULE OF ADVANCES AND PAYMENTS
This Note evidences advances made pursuant to the within described Credit
Agreement, in the amounts and on the dates and subject to repayment of principal
and interest all as set forth below:

                         
Date of
Issue
  Amount of
Loan   Maturity
Date   Amount of
Principal
Paid or
Prepaid   Amount
of
Interest
Paid   Unpaid
Principal
Balance   Notation
Made By

Ex. 11.13(b) - 8





--------------------------------------------------------------------------------



 



EXHIBIT 14.25
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

         
1.
  Assignor[s]:   ______________________

 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

Ex. 14.25 - 1



--------------------------------------------------------------------------------



 



         
 
      ____________________
 
       
2.
  Assignee[s]:   ____________________
 
       
 
      ____________________
 
       
3.
  Borrower:   National Cooperative Refinery Association
 
       
4.
  Administrative Agent:   CoBank, ACB, as the administrative agent under the
Credit Agreement
 
       
5.
  Credit Agreement:   Amended and Restated Credit Agreement dated as of
January 31, 2011 among National Cooperative Refinery Association, the Lenders
parties thereto, and CoBank, ACB, as Administrative Agent
 
       
6.
  Assigned Interest[s]:    

                 
Assignor[s]5
  Assignee[s]6   Aggregate Amount of
Individual Commitment/
Loans for all Lenders7   Amount of Individual
Commitment/ Loans
Assigned8   CUSIP
Number
 
      $   $    
 
      $   $    
 
      $   $    

         
[7.
  Trade Date:   ______________]8

 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.   8   To be completed if the Assignor(s) and the Assignee(s)
intend that the minimum assignment amount is to be determined as of the Trade
Date.

Ex. 14.25 - 2



--------------------------------------------------------------------------------



 



          Effective Date: _____________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
          The terms set forth in this Assignment and Assumption are hereby
agreed to:

            ASSIGNOR[S]9

[NAME OF ASSIGNOR]
      By:           Title:              [NAME OF ASSIGNOR]
      By:           Title:              ASSIGNEE[S]10

[NAME OF ASSIGNEE]
      By:           Title:              [NAME OF ASSIGNEE]
      By:           Title:           

 

9   Add additional signature blocks as needed.   10   Add additional signature
blocks as needed.

Ex. 14.25 - 3



--------------------------------------------------------------------------------



 



[Consented to and]11 Accepted:
[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent

          By         Title:         

[Consented to:]12
[NAME OF RELEVANT PARTY]

          By         Title:         

 

11   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   12   To be added only if the consent of
Borrower and/or other parties (e.g. Letter of Credit Bank) is required by the
terms of the Credit Agreement.

Ex. 14.25 - 4



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
          1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under the Credit
Agreement (subject to such consents, if any, as may be required under
Section 14.25 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to the Credit Agreement, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

Ex. 14.25 - 5



--------------------------------------------------------------------------------



 



          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Colorado.

Ex. 14.25 - 6



--------------------------------------------------------------------------------



 



EXHIBIT 14.27
WIRE TRANSFER INSTRUCTIONS
When funds are to be wired to CoBank, including in its role as the
Administrative Agent, by any Lender or by Borrower, the following wiring
information must be used:

     
To:
  CoBank, ACB
 
  Greenwood Village, CO
 
  ABA Routing No.: 307088754
 
  Account No./ Account Name:

When funds are to be wired to U.S. AgBank, FCB, the following wiring information
must be used:

     
 
  On File with Administrative Agent.

Ex. 14.27 - 1



--------------------------------------------------------------------------------



 



SCHEDULE 1
LENDERS AND INDIVIDUAL COMMITMENTS

          Lender   Individual Name/Address   Commitment
CoBank, ACB
  $ 7,500,000  
5500 So. Quebec Avenue
       
Greenwood Village, Co 80111
       
 
       
Attention: Syndications
       
Phone: (303) 740-6504
       
Fax: (303) 740-1021
       
Email: Agencybank@cobank.com
       
 
       
U.S. AgBank, FCB
  $ 7,500,000  
245 N. Waco Street
       
Wichita, KS 67201-2940
       
 
       
Attention: Travis Ball
       
Phone: (316) 266-5448
       
Email: Travis.Ball@USAgBank.com
       

Sch. 1 - 1